
	

113 S2413 IS: Restoring Veterans Trust Act of 2014
U.S. Senate
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2413
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2014
			Mr. Sanders (for himself, Ms. Hirono, Mr. Wyden, Mr. Begich, Mr. Heinrich, Mr. Reed, Ms. Mikulski, Mr. Brown, Mr. Blumenthal, Mr. Schatz, Mr. Kaine, Mr. Walsh, Mr. Tester, and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To improve the provision of medical services and benefits to veterans, and for other purposes.
	
	
		
			1.
			Short title; table of contents
			
				(a)
				Short title
				This Act may be cited as the Restoring Veterans Trust Act of 2014.
			
				(b)
				Table of contents
				The table of contents for this Act is as follows:
				Sec. 1. Short title; table of contents.
					Sec. 2. References to title 38, United States Code.
					TITLE I—Health Care Matters
					Subtitle A—Improvement of Access to Care by Strengthening Management, Technology, and Metrics
					Sec. 101. Implementation of upgraded Department of Veterans Affairs electronic scheduling system
			 for appointments for receipt of health care from the Department.
					Sec. 102. Independent assessment of the scheduling process for medical appointments for care from
			 Department of Veterans Affairs.
					Sec. 103. Modification of liability for breach of period of obligated service under Health
			 Professionals Educational Assistance Program for primary care physicians.
					Sec. 104. Program of education at Uniformed Services University of the Health Sciences with
			 specialization in primary care.
					Sec. 105. Treatment of staffing shortage and biannual report on staffing of medical facilities of
			 the Department of Veterans Affairs.
					Sec. 106. Clinic management training program of the Department of Veterans Affairs.
					Sec. 107. Inclusion of Department of Veterans Affairs facilities in National Health Service Corps
			 Scholarship and loan repayment programs.
					Sec. 108. Improvement of access by veterans to health care from non-Department of Veterans Affairs
			 providers.
					Sec. 109. Extension of and report on joint incentives program of Department of Veterans Affairs and
			 Department of Defense.
					Sec. 110. Transfer of authority for payments for hospital care, medical services, and other health
			 care from non-Department providers to the Chief Business Office of the
			 Veterans Health Administration of the Department.
					Sec. 110A. Contracting for hospital care, medical services, and other health care.
					Sec. 110B. Enhancement of collaboration between Department of Veterans Affairs and Indian Health
			 Service.
					Sec. 110C. Enhancement of collaboration between Department of Veterans Affairs and Native Hawaiian
			 health care systems.
					Sec. 110D. Improvement of access of veterans to mobile vet centers of the Department of Veterans
			 Affairs.
					Sec. 110E. Commission on Access to Care.
					Sec. 110F. Removal of Senior Executive Service employees of the Department of Veterans Affairs for
			 performance.
					Sec. 110G. Authorization of emergency appropriations.
					Subtitle B—Expansion and Improvements of Benefits Generally
					Sec. 111. Further extension of period of eligibility for health care for veterans of combat service
			 during certain periods of hostilities and war.
					Sec. 112. Expansion of assistance and support services for caregivers of veterans.
					Sec. 113. Improved access to appropriate immunizations for veterans.
					Sec. 114. Expansion of provision of chiropractic care and services to veterans.
					Sec. 115. Modification of commencement date of period of service at Camp Lejeune, North Carolina,
			 for eligibility for hospital care and medical services in connection with
			 exposure to contaminated water.
					Sec. 116. Expansion of emergency treatment reimbursement for certain veterans.
					Sec. 117. Extension of sunset date regarding transportation of individuals to and from facilities
			 of Department of Veterans Affairs and requirement of report.
					Sec. 118. Extension and modification of pilot program on assisted living services for veterans with
			 traumatic brain injury.
					Sec. 119. Reauthorization and modification of pilot program of enhanced contract care authority for
			 health care needs of veterans.
					Subtitle C—Health Care Administration
					Sec. 121. Extension of Department of Veterans Affairs Health Professional Scholarship Program.
					Sec. 122. Expansion of availability of prosthetic and orthotic care for veterans.
					Sec. 123. Limitation on expansion of dialysis pilot program.
					Sec. 124. Requirement for Department of Veterans Affairs policy on reporting cases of infectious
			 diseases at facilities of the Department.
					Sec. 125. Independent assessment of the Veterans Integrated Service Networks and medical centers of
			 Department of Veterans Affairs.
					Sec. 126. Requirements in connection with next update of current strategic plan for Office of Rural
			 Health of the Department of Veterans Affairs.
					Sec. 127. Report on provision of telemedicine services.
					Sec. 128. Designation of Corporal Michael J. Crescenz Department of Veterans Affairs Medical
			 Center.
					Subtitle D—Complementary and Alternative Medicine
					Sec. 131. Expansion of research and education on and delivery of complementary and alternative
			 medicine to veterans.
					Sec. 132. Program on integration of complementary and alternative medicine within Department of
			 Veterans Affairs medical centers.
					Sec. 133. Studies of barriers encountered by veterans in receiving, and administrators and
			 clinicians in providing, complementary and alternative medicine services
			 furnished by the Department of Veterans Affairs.
					Sec. 134. Program on use of wellness programs as complementary approach to mental health care for
			 veterans and family members of veterans.
					Subtitle E—Mental Health Care
					Sec. 141. Inclusion of mental health professionals in the education and training program for health
			 personnel of the Department of Veterans Affairs.
					Sec. 142. Report on provision of mental health services for families of certain veterans at
			 facilities of the Department.
					Sec. 143. Annual report on community mental health partnership pilot program.
					Subtitle F—Dental Care Eligibility Expansion and Enhancement
					Sec. 151. Restorative dental services for veterans.
					Sec. 152. Pilot program on expansion of furnishing of dental care to all enrolled veterans.
					Sec. 153. Program on education to promote dental health in veterans.
					Sec. 154. Authorization of appropriations.
					Subtitle G—Health Care Related to Sexual Trauma
					Sec. 161. Expansion of eligibility for sexual trauma counseling and treatment to veterans on
			 inactive duty training.
					Sec. 162. Provision of counseling and treatment for sexual trauma by the Department of Veterans
			 Affairs to members of the Armed Forces.
					Sec. 163. Department of Veterans Affairs screening mechanism to detect incidents of domestic abuse.
					Sec. 164. Reports on military sexual trauma and domestic abuse.
					Subtitle H—Reproductive treatment and services
					Sec. 171. Clarification that fertility counseling and treatment are medical services which the
			 Secretary may furnish to veterans like other medical services.
					Sec. 172. Reproductive treatment and care for spouses and surrogates of veterans.
					Sec. 173. Adoption assistance for severely wounded veterans.
					Sec. 174. Regulations on furnishing of fertility counseling and treatment and adoption assistance
			 by Department of Veterans Affairs.
					Sec. 175. Coordination between Department of Veterans Affairs and Department of Defense on
			 furnishing of fertility counseling and treatment.
					Sec. 176. Facilitation of reproduction and infertility research.
					Sec. 177. Annual report on provision of fertility counseling and treatment furnished by Department
			 of Veterans Affairs.
					Sec. 178. Program on assistance for child care for certain veterans.
					Sec. 179. Counseling in retreat settings for women veterans newly separated from service in the
			 Armed Forces.
					Subtitle I—Major Medical Facility Leases
					Sec. 181. Authorization of major medical facility leases.
					Sec. 182. Budgetary treatment of Department of Veterans Affairs major medical facilities leases.
					TITLE II—Survivor and Dependent Matters
					Sec. 201. Extension of initial period for increased dependency and indemnity compensation for
			 surviving spouses with children.
					Sec. 202. Eligibility for dependency and indemnity compensation, educational assistance, and
			 housing loans for surviving spouses who remarry after age 55.
					Sec. 203. Extension of marriage delimiting date for surviving spouses of Persian Gulf War veterans
			 to qualify for death pension.
					Sec. 204. Making effective date provision consistent with provision for benefits eligibility of a
			 veteran's child based upon termination of remarriage by annulment.
					Sec. 205. Expansion of Marine Gunnery Sergeant John David Fry Scholarship.
					Sec. 206. Expansion of Yellow Ribbon G.I. Education Enhancement Program.
					Sec. 207. Benefits for children of certain Thailand service veterans born with spina bifida.
					Sec. 208. Program on assisted living for children of Vietnam veterans and certain Korea service
			 veterans born with spina bifida.
					Sec. 209. Program on grief counseling in retreat settings for surviving spouses of members of the
			 Armed Forces who die while serving on active duty in the Armed Forces.
					Sec. 210. Program evaluation on survivors' and dependents' educational assistance authorities.
					TITLE III—Education Matters
					Sec. 301. Approval of courses of education provided by public institutions of higher learning for
			 purposes of All-Volunteer Force Educational Assistance Program and
			 Post-9/11 Educational Assistance conditional on in-State tuition rate for
			 veterans.
					Sec. 302. Extension and expansion of authority for certain qualifying work-study activities for
			 purposes of the educational assistance programs of the Department of
			 Veterans Affairs.
					Sec. 303. Prohibitions relating to references to GI Bill and Post-9/11 GI Bill.
					Sec. 304. Review of utilization of educational assistance to pursue programs of training on the job
			 and participating employers.
					Sec. 305. Report on debt management and collection.
					Sec. 306. Restoration of prior reporting fee multipliers.
					TITLE IV—Employment and Related Matters
					Subtitle A—Training and other services for veterans seeking employment
					Sec. 401. Extension of authority of Secretary of Veterans Affairs to provide rehabilitation and
			 vocational benefits to members of Armed Forces with severe injuries or
			 illnesses.
					Subtitle B—Employment of veterans and recognition of veteran status with respect to employment
			 related matters
					Sec. 411. Employment of veterans with the Federal Government.
					Sec. 412. State recognition of military experience of veterans in issuing licenses and credentials
			 to veterans.
					Sec. 413. Report on discrimination against members of reserve components of Armed Forces and
			 veterans in civilian labor market.
					Subtitle C—Improving employment and reemployment rights of members of the uniformed services
					Sec. 421. Suspension, termination, or debarment of contractors for repeated violations of
			 employment or reemployment rights of members of uniformed services.
					Subtitle D—Small Business Matters
					Sec. 431. Expansion of contracting goals and preferences of Department of Veterans Affairs to
			 include conditionally owned small business concerns 100 percent owned by
			 veterans.
					Sec. 432. Modification of treatment under contracting goals and preferences of Department of
			 Veterans Affairs for small businesses owned by veterans of small
			 businesses after death of disabled veteran owners.
					Sec. 433. Treatment of businesses after deaths of servicemember-owners for purposes of Department
			 of Veterans Affairs contracting goals and preferences.
					Sec. 434. Special rule for treatment under contracting goals and preferences of Department of
			 Veterans Affairs of small business concerns licensed in community property
			 States.
					Sec. 435. Report on assistance for veterans in obtaining training on purchasing and operating a
			 franchise.
					TITLE V—Accountability and Administrative Improvements
					Sec. 501. Administration of Veterans Integrated Service Networks.
					Sec. 502. Regional support centers for Veterans Integrated Service Networks.
					Sec. 503. Commission on Capital Planning for Department of Veterans Affairs Medical Facilities.
					Sec. 504. Advance appropriations for certain accounts of the Department of Veterans Affairs.
					Sec. 505. Public access to Department of Veterans Affairs research and data sharing between
			 Departments.
					Sec. 506. Assessment by Comptroller General of the United States of information made available by
			 Veterans Benefits Administration.
					Sec. 507. Comptroller general report on advisory committees of the Department of Veterans Affairs.
					TITLE VI—Improvement of Processing of Claims for Compensation
					Subtitle A—Claims Based on Military Sexual Trauma
					Sec. 601. Medical examination and opinion for disability compensation claims based on military
			 sexual trauma.
					Sec. 602. Case representative officers for military sexual trauma support.
					Sec. 603. Report on standard of proof for service-connection of mental health conditions related to
			 military sexual trauma.
					Sec. 604. Reports on claims for disabilities incurred or aggravated by military sexual trauma.
					Subtitle B—Claims for dependency and indemnity compensation
					Sec. 611. Program on treatment of certain applications for dependency and indemnity compensation as
			 fully developed claims.
					Sec. 612. Report by Secretary of Veterans Affairs on improving timeliness and accuracy of
			 administration of claims for dependency and indemnity compensation and
			 pension for surviving spouses and children.
					Subtitle C—Agency of Original Jurisdiction
					Sec. 621. Working group to improve employee work credit and work management systems of Veterans
			 Benefits Administration in an electronic environment.
					Sec. 622. Task force on retention and training of Department of Veterans Affairs claims processors
			 and adjudicators.
					Sec. 623. Reports on requests by the Department of Veterans Affairs for records of other Federal
			 agencies.
					Sec. 624. Recognition of representatives of Indian tribes in the preparation, presentation, and
			 prosecution of claims under laws administered by the Secretary of Veterans
			 Affairs.
					Sec. 625. Program on participation of local and tribal governments in improving quality of claims
			 for disability compensation submitted to Department of Veterans Affairs.
					Sec. 626. Department of Veterans Affairs notice of average times for processing compensation
			 claims.
					Sec. 627. Quarterly reports on progress of Department of Veterans Affairs in eliminating backlog of
			 claims for compensation that have not been adjudicated.
					Sec. 628. Reports on use of existing authorities to expedite benefits decisions.
					Sec. 629. Reports on Department disability medical examinations and prevention of unnecessary
			 medical examinations.
					Subtitle D—Board of Veterans' Appeals and Court of Appeals for Veterans Claims
					Sec. 631. Determination of manner of appearance for hearings before Board of Veterans' Appeals.
					TITLE VII—Outreach Matters
					Sec. 701. Program to increase coordination of outreach efforts between the Department of Veterans
			 Affairs and Federal, State, and local agencies and nonprofit
			 organizations.
					Sec. 702. Cooperative agreements between Secretary of Veterans Affairs and States on outreach
			 activities.
					Sec. 703. Advisory committee on outreach activities of Department of Veterans Affairs.
					Sec. 704. Advisory boards on outreach activities of Department of Veterans Affairs relating to
			 health care.
					Sec. 705. Modification of requirement for periodic reports to Congress on outreach activities of
			 Department of Veterans Affairs.
					Sec. 706. Budget transparency for outreach activities of Department of Veterans Affairs.
					TITLE VIII—Enhancement of rights under Servicemembers Civil Relief Act
					Sec. 801. Modification of period determining which actions are covered under stay of proceedings
			 and adjustment of obligation protections concerning mortgages and trust
			 deeds of members of uniformed services.
					Sec. 802. Protections for members of uniformed services regarding professional licenses.
					Sec. 803. Prohibition on denial of credit because of eligibility for protection.
					Sec. 804. Interest rate limitation on debt entered into during military service to consolidate or
			 refinance student loans incurred before military service.
					Sec. 805. Termination of residential leases after assignment or relocation to quarters of United
			 States or housing facility under jurisdiction of uniformed service.
					Sec. 806. Protection of surviving spouse with respect to mortgage foreclosure.
					Sec. 807. Improved protection of members of uniformed services against default judgments.
					Sec. 808. Clarification regarding application of enforcement authority of Attorney General and
			 private right of action under Servicemembers Civil Relief Act.
					Sec. 809. Clerical amendments.
					TITLE IX—Other Matters
					Sec. 901. Repeal of certain reductions made by Bipartisan Budget Act of 2013.
					Sec. 902. Consideration by Secretary of Veterans Affairs of resources disposed of for less than
			 fair market value by individuals applying for pension.
					Sec. 903. Extension of reduced pension for certain veterans covered by medicaid plans for services
			 furnished by nursing facilities.
					Sec. 904. Conditions on award of per diem payments by Secretary of Veterans Affairs for provision
			 of housing or services to homeless veterans.
					Sec. 905. Exception to certain recapture requirements and treatment of contracts and grants with
			 State homes with respect to care for homeless veterans.
					Sec. 906. Extended period for scheduling of medical exams for veterans receiving temporary
			 disability ratings for severe mental disorders.
					Sec. 907. Authority to issue Veterans ID Cards.
					Sec. 908. Honoring as veterans certain persons who performed service in the reserve components of
			 the Armed Forces.
					Sec. 909. Extension of authority for Secretary of Veterans Affairs to obtain information from
			 Secretary of the Treasury and Commissioner of Social Security for income
			 verification purposes.
					Sec. 910. Extension of authority for Secretary of Veterans Affairs to issue and guarantee certain
			 loans.
					Sec. 911. Eligibility for interment in national cemeteries for certain naturalized individuals.
					Sec. 912. Canadian Forces Base Gagetown independent study and registry.
					Sec. 913. Review of determination of certain service in Philippines during World War II.
					Sec. 914. Review of determination of certain service of merchant mariners during World War II.
					Sec. 915. Report on practices of the Department of Veterans Affairs to adequately provide services
			 to veterans with hearing loss.
					Sec. 916. Report on joint programs of Department of Veterans Affairs and Department of Defense with
			 respect to hearing loss of members of the Armed Forces and veterans.
					Sec. 917. Designation of American World War II Cities.
				
			
			2.
			References to title 38, United States Code
			Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of title 38, United States Code.
		
			I
			Health Care Matters
			
				A
				Improvement of Access to Care by Strengthening Management, Technology, and Metrics
				
					101.
					Implementation of upgraded Department of Veterans Affairs electronic scheduling system for
			 appointments for receipt of health care from the Department
					
						(a)
						Implementation
						
							(1)
							In general
							Not later than March 31, 2016, the Secretary of Veterans Affairs shall fully implement an
			 upgraded
			 and centralized electronic scheduling system described in subsection (b)
			 for appointments
			 by eligible individuals for health care from the Department of Veterans
			 Affairs.
						
							(2)
							Agile software development methodologies
							In implementing the upgraded electronic scheduling system required by paragraph (1), the Secretary
			 shall use  agile software development methodologies to fully implement
			 portions of such system every 180 days beginning on the date on which the
			 Secretary begins the implementation of such system, or enters into a
			 contract for the implementation of such system, and ending on the date on
			 which such system is fully
			 implemented.
						
						(b)
						Electronic scheduling system
						The upgraded electronic scheduling system described in this subsection shall include mechanisms to
			 achieve the following:
						
							(1)
							An efficient and effective graphical user interface with a calendar view for use by employees of
			 the Department in scheduling appointments that enables error-free
			 scheduling of the health care resources of the Department.
						
							(2)
							A capability to assist employees of the Department to easily and consistently implement policies of
			 the Department with respect to scheduling of appointments, including with
			 respect to priority for appointments for certain eligible individuals.
						
							(3)
							A capability for employees of the Department to sort and view through a unified interface the
			 availability for each health care
			 provider  of the Department or other health care resource of the
			 Department.
						
							(4)
							A capability for employees of the Department to sort and view appointments for and appointment
			 requests made by a particular eligible individual.
						
							(5)
							A capability for seamless coordination of appointments for primary care, specialty care, 
			 consultations, or any other health care matter among facilities of the
			 Department.
						
							(6)
							A capability for eligible individuals to access the system remotely and schedule appointments
			 directly through the system.
						
							(7)
							An electronic timestamp of each activity made by an eligible individual or on behalf of such
			 individual with respect to an appointment or the scheduling of an
			 appointment that shall be kept in the medical record of such individual.
						
							(8)
							A seamless connection to the Computerized Patient Record System of the Department so that employees
			 of the Department, when scheduling an appointment for an eligible
			 individual, have access to recommendations from the health care provider
			 of such individual with respect to when such individual should receive an
			 appointment.
						
							(9)
							A capability to provide automated reminders to eligible individuals on upcoming appointments
			 through various electronic and voice media.
						
							(10)
							A capability to provide automated reminders to employees of the Department when an eligible
			 individual who is on the wait-list for an appointment becomes eligible to
			 schedule an appointment.
						
							(11)
							A dashboard capability to support efforts to track the following metrics in aggregate and by
			 medical facility with respect to health care provided
			 to eligible
			 individuals under the laws administered by the Secretary:
								(A)
								The number of days into the future that the schedules of health care providers are available to
			 schedule an appointment.
							
								(B)
								The number of providers available to see patients  each day.
							
								(C)
								The number of support personnel working each day.
							
								(D)
								The types of appointments available.
							
								(E)
								The rate at which patients fail to appear for appointments.
							
								(F)
								The number of appointments canceled by a patient on a daily basis.
							
								(G)
								The number of appointments canceled by a health care provider on a daily basis.
							
								(H)
								The number of patients on the wait list at any given time.
							
								(I)
								The number of appointments scheduled on a daily basis.
							
								(J)
								The number of appointments available to be scheduled on a daily basis.
							(K)The number of patients seen on a daily, weekly, and monthly basis.
								(L)
								Wait-times for an appointment  with a health care provider of the Department.
							
								(M)
								Wait-times for an appointment with a non-Department health care provider.
							
								(N)
								Wait-times for a referral to a specialist or consult.
							
							(12)
							A capability to provide data on the capacity of medical facilities of the Department for purposes
			 of determining the resources needed by the Department to provide health
			 care to eligible individuals.
						
							(13)
							Any  other capabilities as specified by the Secretary for purposes of this section.
						
						(c)
						Plan
						
							(1)
							In general
							Not later than 90 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a plan for implementing
			 the upgraded electronic scheduling system required by subsection (a).
						
							(2)
							Elements
							The plan required by paragraph (1) shall include the following:
							
								(A)
								A description of the priorities of the Secretary for implementing the requirements of the system
			 under subsection (b).
							
								(B)
								A detailed description of the manner in which the Secretary will fully implement such system,
			 including deadlines for completing each such requirement.
							
							(3)
							Update
							Not later than 90 days after the submittal of the plan required by paragraph (1), and not less
			 frequently than every 90 days thereafter until such system is fully
			 implemented, the Secretary shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House
			 of Representatives an update on the status of the implementation of such 
			 plan.
						
						(d)
						Use of amounts
						The Secretary may use amounts available to the Department of Veterans Affairs for the
			 appropriations account under the heading Medical
			 Services in implementing and carrying out the upgraded electronic scheduling system required by subsection
			 (a).
					
						(e)
						Eligible individual defined
						In this section, the term eligible individual means an individual eligible for hospital, nursing home, domiciliary, medical care, or other
			 health care under the laws administered by the Secretary of Veterans
			 Affairs.
					102.
					Independent assessment of the scheduling process for medical appointments for care from  Department
			 of Veterans Affairs
					
						(a)
						Independent assessment
						
							(1)
							Contract
							Not later than 30 days after the date of the enactment of this Act, the Secretary of Veterans	
			 Affairs shall enter into a
			 contract with an independent third party to assess the process at each
			 medical facility of the Department of Veterans Affairs for scheduling
			 appointments for veterans to receive hospital care, medical services, or
			 other health care from the Department.
						
							(2)
							Elements
							In carrying out the assessment required by paragraph (1), the independent third party shall do the
			 following:
							
								(A)
								Review all training materials pertaining to scheduling of appointments at each medical facility of
			 the Department.
							
								(B)
								Assess whether all employees of the Department conducting tasks related to scheduling are properly
			 trained for conducting such tasks.
							
								(C)
								Assess whether changes in the technology or system used in scheduling appointments are necessary to
			 limit access to the system to	only those employees that have been
			 properly trained in conducting such tasks.
							
								(D)
								Assess whether health care providers of the Department are making changes to their schedules that
			 hinder the ability of employees conducting such tasks to perform such
			 tasks.(E)Assess whether the establishment of a centralized call center throughout the Department for
			 scheduling appointments at medical facilities of the Department would
			 improve the process of scheduling such appointments.(F)Assess whether booking templates for each medical facility or clinic of the Department would
			 improve the process of scheduling such appointments.
								(G)
								Recommend any actions to be taken by the Department to improve the process for scheduling
			 such appointments, including the following:
								
									(i)
									Changes in training materials provided to employees of the Department with respect to conducting
			 tasks related to scheduling such appointments.
								
									(ii)
									Changes in monitoring and assessment conducted by the Department of wait-times of veterans for such
			 appointments.
								
									(iii)
									Changes in the system used to  schedule such appointments, including changes  to improve how the
			 Department—
									
										(I)
										measures wait-times of veterans for such appointments;
									
										(II)
										monitors the availability of health care providers of the Department; and
									
										(III)
										provides veterans the ability  to schedule such appointments.
									
									(iv)
									Such other actions as the independent third party considers appropriate.
								
							(3)
							Timing
							The independent third party carrying out the assessment required by paragraph (1) shall complete
			 such assessment not later than 180 days after entering into the contract
			 described in such paragraph.
						(b)ReportNot later than 90 days after the date on which the independent third party completes the assessment
			 under this section, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of
			 the House of Representatives a report on the results of such assessment.
					103.
					Modification of liability for breach of period of obligated service under Health Professionals
			 Educational Assistance Program for primary care
			 physiciansSection 7617 is amended—(1)in subsection (c)(1), by striking If a participant and inserting Except as provided in subsection (d), if a participant; and(2)by adding at the end the following new subsection:
								(d)
								Liability shall not arise under subsection (c) in the case of a participant otherwise covered by
			 that subsection who has pursued a course of education or training in
			 primary care if—
								
									(1)
									the participant—
									
										(A)
										does not obtain, or fails to maintain, employment as a Department employee due to staffing changes
			 approved by the Under Secretary for Health; or
									
										(B)
										does not obtain, or fails to maintain, employment in a position of primary care physician in the
			 Veterans Health Administration due, as determined by the Secretary, to a
			 number of primary care physicians in the Administration that is excess to
			 the needs of the Administration; and
									(2)the participant agrees to accept and maintain employment as a primary care physician with
			 another department or agency of the Federal Government (with such
			 employment to be under such terms and conditions as are jointly agreed
			 upon by the participant, the Secretary, and the head of such department or
			 agency, including terms and conditions relating to a period of obligated
			 service as a primary care physician with such department or agency) if
			 such employment is offered to the participant by the Secretary and the
			 head of such department or agency..
					104.
					Program of
		education at Uniformed Services
		University of the Health Sciences with specialization in primary care
					
						(a)
						Program required under Health Professionals Educational Assistance Program
						
							(1)
							In
		general
							Chapter 76 is amended by
		adding after subchapter VII the following new subchapter:
							
								
									VIII
									Program of
		  Education at Uniformed Services University of the Health Sciences With
		  Specialization in Primary Care
									
										7691.
										Authority for
		  program
										As part of the
		  Educational Assistance Program, the Secretary shall, in collaboration with the
		  Secretary of Defense, carry out a program to permit individuals to enroll in
		  the Uniformed Services University of the Health Sciences under chapter 104 of
		  title 10 to pursue a medical education with a specialization in primary care.
		  The program shall be known as the Department of Veterans Affairs Primary Care
		  Educational Assistance Program (in this chapter referred to as the
		  Primary Care Educational Assistance Program).
									
										7692.
										Selection;
		  agreement; ineligibility for certain other educational assistance
										
											(a)
											Selection
											(1)
												Medical students at the
		  Uniformed Services University of the Health Sciences pursuant to the Primary
		  Care Educational Assistance Program shall be selected by the Secretary, in
			 consultation with the Secretary of Defense, in accordance with procedures
			 established by the
		  Secretaries for purposes of the Program.
											
												(2)
												The procedures referred to in
		  paragraph (1) shall emphasize the basic requirement that students demonstrate a
		  motivation and dedication to a medical career in primary care.
											
												(3)
												The number of medical students selected each year for first-year enrollment in the University
			 pursuant to this subsection shall be jointly determined by the Secretary
			 and the Secretary of Defense.
											
											(b)
											Agreement
											An
		  agreement between the Secretary and a participant in the Primary Care
		  Educational Assistance Program shall (in addition to the requirements set forth
		  in section 7604 of this title) include the following:
											
												(1)
												The Secretary's
		  agreement to cover the costs of the participant's education and training at the
		  Uniformed Services University of the Health Sciences under chapter 104 of title
		  10 as if the participant were a medical student enrolled in the University
		  pursuant to section 2114 of title 10.
											
												(2)
												The participant's
		  agreement to serve as a full-time employee in the Veterans Health
		  Administration in a position as a primary care physician for a period of time (in
		  this subchapter referred to as the period of obligated service)
		  of one calendar year for each school year or part thereof for which the
		  participant was a medical student at the Uniformed Services University of the
		  Health Sciences pursuant to the Primary Care Educational Assistance Program,
		  but for not less than one year.
											
											(c)
											Ineligibility
		  for other educational assistance
											An individual who receives
		  education and training under the Primary Care Educational Assistance Program
		  shall not be eligible for other assistance under this chapter in connection
		  with such education and training.
										
										7693.
										Obligated
		  service
										
											(a)
											In
		  general
											Each participant in the Primary Care Educational
		  Assistance Program shall provide service
		  as a full-time employee of the Department in the Veterans Health Administration
		  in a primary care position for the period of obligated service provided in the
		  agreement of the participant entered into for purposes of this subchapter.
		  Such service shall be provided in a full-time primary care clinical practice
		  in an assignment or location determined by
		  the Secretary.
										
											(b)
											Service commencement date
											(1)
												Not later than 60 days before a participant's service commencement date, the Secretary shall notify
			 the participant of that service commencement date. That date is the date
			 for the beginning of the participant's period of obligated service.
											
												(2)
												As soon as possible after a participant's service commencement date, the Secretary shall—
												
													(A)
													in the case of a participant who is not a full-time employee in the Veterans Health Administration,
			 appoint the participant as such an employee; and
												
													(B)
													in the case of a participant who is an employee in the Veterans Health Administration but is not
			 serving in a position for which the participant's course of education or
			 training prepared the participant, assign the participant to such a
			 position.
												
												(3)
												A participant's service commencement for purposes of this subsection date is the date upon which
			 the participant becomes licensed to practice medicine in a State.
											
											(c)
											Commencement of obligated service
											A participant in the Primary Care Educational Assistance Program shall be considered to have begun
			 serving the participant's period of obligated service—
											
												(1)
												on the date on which the participant is appointed as a full-time employee in the Veterans Health
			 Administration pursuant to subsection (b)(2)(A); or
											
												(2)
												if the participant is a full-time employee in the Veterans Health Administration and assigned to a
			 position pursuant to subsection (b)(2)(B), on the date on which the
			 participant is so assigned to such position.
											
										7694.
										Breach of
		  agreement: liability
										
											(a)
											Liability during course of education or training
											(1)
												A participant in the Primary Care Educational Assistance Program shall be liable to the United
			 States for the amount which has been paid on behalf of the participant
			 under the agreement entered into for purposes of this subchapter if any of
			 the following occurs:
												
													(A)
													The participant fails to maintain an acceptable level of academic standing in the Uniformed
			 Services University of the Health Sciences.
												
													(B)
													The participant is dismissed from the Uniformed Services University of the Health Sciences for
			 disciplinary reasons.
												
													(C)
													The participant voluntarily terminates the course of medical education and training in the
			 Uniformed Services University of the Health Sciences before the completion
			 of such course of education and training.
												
													(D)
													The participant fails to become licensed to practice medicine in a State during a period of time
			 determined under regulations prescribed by the Secretary.
												
												(2)
												Liability under this subsection is in lieu of any service obligation arising under a participant's
			 agreement for purposes of this subchapter.
											
											(b)
											Liability during period of obligated service
											(1)
												Except as provided in subsection (c) and subject to paragraph (2), if a participant in the Primary
			 Care Educational Assistance Program breaches the agreement entered into
			 for purposes of this subchapter by failing for any reason to complete the
			 participant's period of obligated service, the United States shall be
			 entitled to recover from the participant an amount equal to—
												
													(A)
													the total amount paid under this subchapter on behalf of the participant; multiplied by
												
													(B)
													a fraction—
													
														(i)
														the numerator of which is—
														
															(I)
															the total number of months in the participant's period of obligated service; minus
														
															(II)
															the number of months served by the participant pursuant to the agreement; and
														
														(ii)
														the denominator of which is the total number of months in the participant's period of obligated
			 service.
													
												(2)
												Any period of internship or residency training of a participant shall not be treated as satisfying
			 the participant's period of obligated service for purposes of this
			 subsection.
											
											(c)
											Exceptions
											Liability shall not arise under subsection (b) in the case of a participant otherwise covered by
			 that subsection if—
											
												(1)
												the participant—
												
													(A)
													does not obtain, or fails to maintain, employment as a Department employee due to staffing changes
			 approved by the Under Secretary for Health; or
												
													(B)
													does not obtain, or fails to maintain, employment in a position of primary care physician in the
			 Veterans Health Administration due, as determined by the Secretary, to a
			 number of primary care physicians in the Administration that is excess to
			 the needs of the Administration; and
												
												(2)
												the participant agrees to accept and maintain employment as a primary care physician with
			 another department or agency of the Federal Government (with such
			 employment to be under such terms and conditions as are jointly agreed
			 upon by the participant, the Secretary, and the head of such department or
			 agency, including terms and conditions relating to a period of obligated
			 service as a primary care physician with such department or agency) if
			 such employment is offered to the participant by the Secretary and the
			 head of such department or agency.
											
										7695.
										Funding
										
											(a)
											In general
											Amounts for the Primary Care Educational Assistance Program shall be derived from amounts available
			 to the Secretary for the Veterans Health Administration.
										
											(b)
											Transfer
											(1)
												The Secretary shall
		  transfer to the Secretary of Defense amounts required by the Secretary of
		  Defense to carry out the Primary Care Educational Assistance Program.
											
												(2)
												Amounts transferred to the Secretary of Defense pursuant to paragraph (1) shall be credited to the
			 appropriation or account providing funding for the Uniformed Services
			 University of the Health Sciences. Amounts so credited shall be merged
			 with amounts in the appropriation or account to which credited and shall
			 be available, subject to the terms and conditions applicable to such
			 appropriation or account, for the Uniformed Services University of the
			 Health Sciences.
											.
						
							(2)
							Clerical
		amendment
							The table of sections at the beginning of chapter 76 is amended by adding after the item relating
			 to section 7684 the
		following:
							
								
									SUBCHAPTER VIII—Program of Education at Uniformed Services University of the Health Sciences With
			 Specialization in Primary Care
									7691. Authority for program.
									7692. Selection; agreement; ineligibility for certain other educational assistance.
									7693. Obligated service.
									7694. Breach of agreement: liability.
									7695. Funding.
								
								.
						
						(b)
						Inclusion of
		program in Health Professionals Educational Assistance
		Program
						Section 7601(a) is
		amended—
						
							(1)
							in paragraph (4),
		by striking ; and and inserting a semicolon;
						
							(2)
							in paragraph (5),
		by striking the period at the end and inserting ; and;
		and
						
							(3)
							by adding at the
		end the following new paragraph:
							
								
									(6)
									the enrollment of
		  individuals in the Uniformed Services University
		  of the Health Sciences for specialization in primary care provided for
		  in subchapter VIII of this
		  chapter.
								.
						
						(c)
						Application requirements
						
							(1)
							In general
							Subsection (a)(1) of section 7603 is amended in the matter
		preceding subparagraph (A) by striking , or VI and inserting
		, VI, or VIII.
						
							(2)
							No priority for applications
							Subsection (d) of such section is amended—
							
								(A)
								by striking In selecting and inserting (1) Except as provided in paragraph (2), in selecting; and
							
								(B)
								by adding at the end the following new paragraph:
								
									
										(2)
										Paragraph (1) shall not apply with respect to applicants for participation in the Program of
		Education at Uniformed Services
		University of the Health Sciences With Specialization in Primary Care pursuant to
			 subchapter VIII of this chapter.
									.
							
						(d)
						Agreement requirements
						Section 7604 is amended by striking , or VI each place
		it appears and inserting , VI, or VIII.
					105.
					Treatment of staffing shortage and biannual report on staffing of medical facilities of the
			 Department of Veterans Affairs
					
						(a)
						Staffing shortage
						
							(1)
							In general
							Not later than 180 days after the date of the enactment of this Act, and not later than September
			 30 each year thereafter, the Secretary of Veterans Affairs shall
			 determine, and publish in the Federal
			 Register, the five occupations of health care providers of
			 the Department of Veterans Affairs for which there is the largest staffing
			 shortage throughout the Department.
						
							(2)
							Recruitment and appointment
							Notwithstanding sections 3304 and 3309 through 3318 of title 5, United States Code, the Secretary
			 may, upon a determination by the Secretary under paragraph (1) or a
			 modification to such determination under paragraph (2), that there
			 is a staffing shortage throughout the Department with respect to a
			 particular occupation of health care provider, recruit and directly
			 appoint highly qualified health care providers to a position to serve as a
			 health care provider in that particular occupation for the Department.
							(3)
							Priority in Health Professionals Educational Assistance Program to certain
			 providersSection 7612(b)(5) is amended—(A)in subparagraph (A), by striking and at the end;
							(B)by redesignating subparagraph (B) as subparagraph (C); and(C)by inserting after subparagraph (A) the following new subparagraph (B):(B)shall give priority to applicants pursuing a course of education or training towards a career in an
			 occupation for which the Secretary has, in  the most current determination
			 published in the Federal Register pursuant to section 105(a)(1) of the Restoring Veterans Trust Act of 2014, determined that there is one of the  largest staffing shortage throughout the Department with
			 respect to such occupation; and.
						(b)
						Reports
						
							(1)
							In general
							Not later than 180 days after the date of the enactment of this Act, and not later than December 31
			 of each even
			 numbered year thereafter until 2024, the Secretary of Veterans Affairs
			 shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report
			 assessing the staffing of each medical facility of the Department of
			 Veterans Affairs.
						
							(2)
							Elements
							Each report submitted under paragraph (1) shall include the following:
							
								(A)
								The results of a system-wide assessment of all medical facilities of the Department to ensure the
			 following:
								
									(i)
									Appropriate staffing levels for health care providers to meet the goals of the Secretary for timely
			 access to care for veterans.
								
									(ii)
									Appropriate staffing levels for support personnel, including clerks.
								
									(iii)
									Appropriate sizes for clinical panels.
								
									(iv)
									Appropriate numbers of full-time staff, or full-time equivalent,  dedicated to direct care of
			 patients.
								
									(v)
									Appropriate physical plant space to meet the capacity needs of the Department in that area.
								
									(vi)
									Such other factors as the Secretary considers necessary.
								
								(B)
								A plan for addressing any issues identified in the assessment described in subparagraph (A),
			 including a timeline for
			 addressing such issues.
							
								(C)
								A list of the current wait times and workload levels for the following clinics in each medical
			 facility:
								
									(i)
									Mental health.
								
									(ii)
									Primary care.
								
									(iii)
									Gastroenterology.
								
									(iv)
									Women’s health.
								
									(v)
									Such  other clinics as the Secretary considers appropriate.
								
								(D)
								A description of the results of the determination of the Secretary under paragraph (1) of
			 subsection (a) and a plan to use direct appointment authority under
			 paragraph (2) of such subsection to fill staffing shortages, including
			 recommendations for improving the speed at which the credentialing and
			 privileging process can be
			 conducted.
							
								(E)
								The current staffing models of the Department for the following clinics, including recommendations
			 for
			 changes to such models:
								
									(i)
									Mental health.
								
									(ii)
									Primary care.
								
									(iii)
									Gastroenterology.
								
									(iv)
									Women’s health.
								
									(v)
									Such  other clinics as the Secretary considers appropriate.
								
								(F)
								A detailed analysis of succession planning at medical facilities of the Department, including the
			 following:
								
									(i)
									The number of positions in medical facilities throughout the Department that are not filled by a
			 permanent
			 employee.
								
									(ii)
									The length of time each such position described in clause (i) remained vacant or filled by a
			 temporary or acting employee.
								
									(iii)
									A description of any barriers  to filling the positions described in clause (i).
								
									(iv)
									A plan for filling any positions that are vacant or filled by a temporary or acting employee for
			 more than 180
			 days.
								
									(v)
									A plan for handling emergency circumstances, such administrative leave or sudden medical leave for
			 senior officials.
								(G)The number of health care providers who have been removed from their position or have retired, by
			 provider type, during the two-year period preceding the submittal of the
			 report.(H)Of the health care providers specified in subparagraph (G) that have been removed from their
			 position, the following:(i)The number of such health care providers who were reassigned to another position in the Department.(ii)The number of such health care providers who left the Department.
					106.
					Clinic management training program of the Department of Veterans Affairs
					
						(a)
						In general
						Not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall implement
			 a clinic management training program to provide in-person, standardized
			 education on health care management to all managers of, and health care
			 providers at, medical facilities of the Department of Veterans Affairs.
					
						(b)
						Elements
						The clinic management training program required by subsection (a) shall include the following:
						
							(1)
							Training on how to manage the schedules of health care providers of the Department, including the
			 following:
							
								(A)
								Maintaining  such schedules in a manner that allows appointments to be booked at
			 least eight weeks in advance.
							
								(B)
								Proper planning procedures for vacation,
			 leave, and graduate medical education training schedules.
							
							(2)
							Training on the appropriate number of appointments that a health care provider should conduct on a
			 daily basis, based on
			 specialty.
						
							(3)
							Training on how to determine whether there are enough available appointment slots to manage demand
			 for
			 different appointment types and mechanisms for alerting management of
			 insufficient slots.
						
							(4)
							Training on how to properly use the data produced by the scheduling dashboard required by
			 section 101(b)(11) of this Act to meet demand for health care, including
			 the
			 following:
							
								(A)
								Training on determining the next available appointment for each health care provider at the medical
			 facility.
							
								(B)
								Training on determining the number of health care providers needed to meet demand for health care
			 at the medical facility.
							
								(C)
								Training on determining the number of exam rooms needed to meet demand for such health care in an
			 efficient manner.
							
							(5)
							Training on how to properly use the appointment scheduling system of the Department, including any
			 new scheduling system implemented by the Department.
						
							(6)
							Training on how to optimize the use of technology, including the following:
							
								(A)
								Telemedicine.
							
								(B)
								Electronic mail.
							
								(C)
								Text messaging.
							
								(D)
								Such other technologies as specified by the Secretary.
							
							(7)
							Training on how to properly use physical plant space at medical facilities of the Department to
			 ensure efficient flow and privacy for patients and
			 staff.
						
					107.
					Inclusion of Department of Veterans Affairs facilities in National Health Service Corps Scholarship
			 and loan repayment programs
					
						(a)
						In general
						The Secretary of Health and Human Services shall use the funds transferred under subsection (e) to
			 award scholarship and loan repayment contracts under sections 338A and
			 338B of the Public Health Service Act (42 U.S.C. 254l, 254l–1) to eligible
			 individuals who agree to  a period of obligated service under section
			 338A(f)(1) or 338B(f)(1) of such Act, as applicable, at a  health facility
			 of the Department of Veterans Affairs.
					
						(b)
						Health professional shortage areas
						For purposes of selecting individuals eligible for the scholarships and loan repayment contracts
			 under subsection (a), all health facilities of the Department of Veterans
			 Affairs shall be deemed health professional shortage areas, as defined in
			 section 332 of the Public Health Service Act (42 U.S.C. 254e).
					
						(c)
						Requirement
						The Secretary of Health and Human Services shall ensure that a minimum of 5 scholarships or loan
			 repayment contracts are awarded to individuals who agree to a period of
			 obligated service at Veterans Affairs facilities in each State.
					
						(d)
						Applicability of NHSC program requirements
						Except as otherwise provided in this section, the terms of the National Health Service Corps
			 Scholarship Program and the National Health Service Corps Loan Repayment
			 Program shall apply to participants awarded a grant or loan repayment
			 contract under subsection (a) in the same manner that such terms apply to
			 participants awarded a grant or loan repayment contract under section 338A
			 or 338B of the Public Health Service Act.
					
						(e)
						Inclusion of geriatricians
						For purposes of awarding scholarships and loan repayments contracts to eligible
			 individuals who agree to  a period of obligated service at a  health
			 facility
			 of the Department of Veterans Affairs pursuant to this section, in
			 sections 338A and
			 338B of the Public Health Service Act (42 U.S.C. 254l, 254l–1), the term primary health services shall include geriatrics.
					(f)FundingThe Secretary of Veterans Affairs shall
			 transfer $20,000,000 from accounts of the Veterans Health Administration
			 to the
			 Secretary of Health and Human Services to award scholarships and loan
			 repayment contracts, as described in subsection (a). All funds so
			 transferred shall be used exclusively for the purposes described in such
			 subsection.
					108.
					Improvement of access by veterans to health care from non-Department of Veterans Affairs providers
					
						(a)
						Improvement of access
						
							(1)
							In general
							The Secretary of Veterans
			 Affairs shall ensure timely access of all
			 veterans to the hospital care, medical services, and other health care for
			 which such veterans are
			 eligible under the laws administered by the Secretary through the enhanced
			 use of authorities specified in paragraph (2) on the provision of such
			 care and services through non-Department of Veterans Affairs providers
			 (commonly referred to as non-Department of Veterans Affairs medical care).
						
							(2)
							Authorities on provision of  care through non-Department providers
							The authorities specified in this paragraph are the following:
							
								(A)
								Section 1703 of title 38, United States Code, relating to contracts for the provision of hospital
			 care and medical services through non-Department facilities.
							
								(B)
								Section 1725 of such title, relating to reimbursement of certain veterans for the reasonable value
			 of emergency treatment at non-Department facilities.
							
								(C)
								Section 1728 of such title, relating to reimbursement of certain veterans for customary and usual
			 charges of emergency treatment from sources other than the Department.
							
								(D)
								Section 1786 of such title, relating to health care services furnished to newborn children of women
			 veterans who are receiving maternity care furnished by the Department at a
			 non-Department facility.
							
								(E)
								Any other authority under the laws administered by the Secretary to provide hospital care, medical
			 services, or other health care from  a
			 non-Department provider, including the following:(i)A Federally-qualified health center (as defined in section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B))).(ii)The Department of Defense.(iii)The Indian Health Service.
							(3)
							Requirements
							In ensuring timely access of all veterans to the care and services described in paragraph (1)
			 through the enhanced use of authorities specified in paragraph (2), the
			 Secretary shall require the following:
							
								(A)
								That each veteran who has not received	hospital care, medical services, or other health care from
			 the Department and is seeking an appointment for primary care under the
			 laws
			 administered by the Secretary receive an appointment for primary care at a
			 time consistent with timeliness measures established by the Secretary for
			 purposes of providing primary care to all veterans.
							
								(B)
								That the determination whether to refer a veteran for specialty care through a non-Department
			 provider shall take into account the urgency and acuity of such veteran's
			 need for
			 such care, including—
								
									(i)
									the severity of the condition of such veteran requiring specialty care; and
								
									(ii)
									the wait-time for an appointment with a specialist with respect to such condition at the nearest
			 medical facility of the Department with the capacity to provide such care.
								
								(C)
								That the determination whether a veteran shall receive hospital care, medical services, or other
			 health care from the Department through
			 facilities of the Department or through non-Department providers pursuant
			 to the authorities specified in paragraph (2) shall take into account, in
			 the manner specified by the Secretary, the following:
								
									(i)
									The distance the veteran would be required to travel to receive care or services through a
			 non-Department provider compared to the distance the veteran would be
			 required to travel to receive care or services from a medical facility of
			 the
			 Department.
								
									(ii)
									Any factors that might limit the ability of the veteran to
			 travel, including age, access to transportation, and infirmity.
								
									(iii)
									The wait-time for the provision of care or services through a non-Department provider compared to
			 the
			 wait-time for the provision of care or services from a medical facility of
			 the
			 Department.
								
								(D)
								That the Department maximize the use of hospital care, medical services, and other health care
			 available to the Department through non-Department
			 providers, including providers available
			 to provide such care and services as follows:
								
									(i)
									Pursuant to contracts under the Patient-Centered Community Care Program of the Department.
								
									(ii)
									Pursuant to contracts between a facility or facilities of the Department and a local facility or
			 provider.
								(iii)Pursuant to contracts with Federally-qualified health centers (as defined in section 1905(l)(2)(B)
			 of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B))), the Department of Defense, or
			 the Indian Health Service.
									(iv)
									On a fee-for-service basis.
								
						(b)
						Medical records
						In providing hospital care, medical services, and other health care to veterans through
			 non-Department providers pursuant to the authorities
			 specified in paragraph (2), the Secretary shall ensure that
			 any such provider submits to the Department any
			 medical record related to the care and services provided to a veteran by
			 that
			 provider for inclusion in the electronic medical record
			 of such veteran maintained by the Department upon the completion of the
			 provision of such care and services to such veteran.
					
						(c)
						Reports
						
							(1)
							Initial report
							Not later than 45 days after the date of the enactment of this Act, the
			 Secretary shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the implementation of the requirements under subsections (a) and
			 (b), including a plan to
			 enforce
			 the proper implementation of such requirements systematically throughout
			 the Department.
						
							(2)
							Periodic reports
							Not later than 90 days after the submittal of the report required by paragraph (1), and every 90
			 days
			 thereafter for one year, the Secretary shall submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of
			 the House of Representatives a report that includes the following:
							
								(A)
								The progress of the Secretary in carrying out the plan under paragraph (1) to enforce
			 the proper implementation of the requirements under subsections (a) and
			 (b)
			 systematically throughout
			 the Department.
							
								(B)
								The impact of the implementation of such requirements on wait-times for veterans to receive
			 hospital care, medical services, and other health care, disaggregated by—
								
									(i)
									new patients;
								
									(ii)
									existing patients;
								
									(iii)
									primary care; and
								
									(iv)
									specialty care.
								
								(C)
								Any recommendations for changes or improvements to such requirements.
							
								(D)
								Any requests for additional funding necessary to carry out such requirements.
					109.
					Extension of and report on joint incentives program of Department of Veterans Affairs and
			 Department of Defense
					
						(a)
						Extension
						Section 8111(d)(3) is amended by striking September 30, 2015 and inserting September 30, 2020.
					
						(b)
						Reports
						
							(1)
							Report on implementation of recommendations
							Not later than 60 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs and the Secretary of Defense shall jointly submit to Congress a
			 report on the implementation by the Department of Veterans Affairs and the
			 Department of Defense of the findings and recommendations of the
			 Comptroller General of the United States in the  September 2012 report
			 entitled VA and DoD Health Care: Department-Level Actions Needed to Assess Collaboration Performance,
			 Address Barriers, and Identify Opportunities (GAO–12–992).
						
							(2)
							Comptroller General report
							
								(A)
								In general
								Not later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report assessing and providing
			 recommendations for improvement to the program to identify, provide
			 incentives to, implement, fund, and evaluate
			 creative coordination and sharing initiatives between the Department of
			 Veterans Affairs and the Department of Defense required under section
			 8111(d) of such title.
							
								(B)
								Elements
								The report required by subparagraph (A) shall include the following:
								(i)An assessment of the extent to which the program described in subparagraph (A) has accomplished the
			 goal of such program to improve
			 the access to, and quality and cost effectiveness of, the health care
			 provided by the Veterans Health Administration and the Military Health
			 System to the beneficiaries of both the Department of Veterans Affairs and
			 the Department of Defense.
									(ii)
									An assessment of whether administration  of such program through the
			 Health Executive Committee of the Department of Veterans
			 Affairs-Department of Defense Joint Executive Committee established under
			 section 320 of such title provides sufficient leadership attention and
			 oversight to ensure maximum benefits to the Department of  Veterans
			 Affairs and the Department of Defense through collaborative efforts.
								
									(iii)
									An assessment of whether additional authorities to jointly construct, lease, or acquire facilities
			 would facilitate additional collaborative efforts under such program.
								
									(iv)
									An assessment of whether the funding for such program is sufficient to ensure consistent
			 identification of potential opportunities for	collaboration and oversight
			 of existing collaborations to ensure a meaningful partnership between the
			 Department of Veterans Affairs and the Department of Defense and remove
			 any barriers to integration or collaboration.
								
									(v)
									An assessment of whether existing processes for identifying opportunities for collaboration are
			 sufficient to ensure maximum collaboration between the Veterans Health
			 Administration and the Military Health System.
								(vi)Such legislative or administrative recommendations for improvement to such program as the
			 Comptroller General
			 considers appropriate to enhance the use of such program to increase
			 access to health care.
					110.
					Transfer of authority for payments for hospital care, medical services, and other health care from
			 non-Department providers to the Chief
			 Business Office of the Veterans Health Administration of the Department
					
						(a)
						Transfer of authority
						
							(1)
							In general
							Effective on October 1, 2014, the Secretary of Veterans Affairs shall transfer the authority to pay
			 for hospital care, medical services, and other health care through
			 non-Department providers to the Chief Business Office of the Veterans
			 Health Administration of the Department of Veterans Affairs from the
			 Veterans Integrated Service Networks and medical centers of the Department
			 of Veterans Affairs.
						(2)Manner of careThe Chief Business Office shall work in consultation with the Office of Clinical Operations and
			 Management of the Department of Veterans Affairs to ensure that care and
			 services described in paragraph (1) is provided in a manner that is
			 clinically appropriate and effective.
							(3)
							No delay in payment
							The transfer of authority under paragraph (1) shall be carried out in a manner that does not delay
			 or impede any payment by the Department for hospital care, medical
			 services, or other health care provided through a
			 non-Department provider under the laws administered by the Secretary.
						
						(b)
						Budgetary effect
						The Secretary shall, for each fiscal year that begins after the date of the enactment of this Act—
						
							(1)
							include in the budget for the Chief Business Office of the Veterans Health Administration amounts
			 to pay for hospital care, medical services, and other health care provided
			 through non-Department providers, including any amounts necessary to carry
			 out the transfer of authority to pay for such care and services under
			 subsection (a), including any increase in staff; and
						
							(2)
							not include in the budget of each
			 Veterans Integrated Service Network and medical center of the Department 
			 amounts to pay for such care and services.
						
						(c)
						Removal from performance goals
						For each fiscal year that begins after the date of the enactment of this Act, the Secretary shall
			 not include in the performance goals of any employee of a Veterans
			 Integrated
			 Service Network or medical center of the Department any performance goal
			 that
			 might disincentivize the payment of Department amounts to provide hospital
			 care, medical services, or other health care through a non-Department
			 provider.
					
					110A.
					Contracting for hospital care, medical services, and other health care
					
						(a)
						Use of contracts with certain entities
						(1)In generalIn providing hospital care, medical services, and other health care under the laws administered by
			 the Secretary of Veterans Affairs through the use of contracts, the
			 Secretary shall prioritize the use of	contracts or agreements with
			 Federally Qualified Health Centers (FQHCs), medical facilities receiving
			 funding from the
			 Indian Health Service, and the Department of Defense.
						(2)Plan on increased use of contractsThe Secretary of Veterans Affairs shall, in consultation with the Secretary of Defense, the
			 Secretary of Health and Human Services, and the Director of the Indian
			 Health Service, develop a plan to increase the use of contracts described
			 in paragraph (1) to improve the ability of the Department of Veterans
			 Affairs to provide hospital care, medical services, and other health care
			 to veterans.(3)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report on the plan required by
			 paragraph (2).
						(b)
						Best practices
						The Secretary shall modify the guidance of the Department of Veterans Affairs on contracts for
			 hospital care, medical services, and other health care in order to provide
			 for the incorporation into such
			 contracts of standardized requirements for best practices under such
			 contracts, including the following:
						
							(1)
							Requirements that contracts provide the Department on a regular basis information on scheduling and
			 appearance for appointments for hospital care, medical services, and other
			 health care on per-patient basis.
						
							(2)
							Such other best practices requirements as the Secretary considers appropriate.
						
						(c)
						Federally Qualified Health Center defined
						In this section the term Federally Qualified Health Center means a Federally-qualified health center as defined in section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B)).
					
					110B.
					Enhancement of collaboration between Department of Veterans Affairs and Indian Health Service
					
						(a)
						Outreach to tribal-Run medical facilities
						The Secretary of Veterans Affairs shall, in consultation with the Director of the Indian Health
			 Service, conduct outreach to each medical facility operated by an Indian
			 tribe or tribal organization through a contract or compact with the Indian
			 Health Service under the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.) to raise awareness of the ability
			 of such facilities, Indian tribes, and tribal organizations to enter into
			 agreements with the Department of
			 Veterans Affairs under which the Secretary reimburses such facilities,
			 Indian tribes, or tribal organizations, as the case may be, for
			 health care provided to veterans eligible for health care at such
			 facilities.
					
						(b)
						Metrics for memorandum of understanding performance
						The Secretary of Veterans Affairs shall  implement performance metrics for assessing the
			 performance by the Department of Veterans Affairs and the Indian Health
			 Service under the memorandum of
			 understanding entitled Memorandum of Understanding between the Department of Veterans Affairs (VA) and the Indian Health
			 Service (IHS) in increasing access to health care, improving quality and coordination of health care, promoting
			 effective patient-centered collaboration and partnerships between the
			 Department and the Service, and ensuring health-promotion and
			 disease-prevention services are appropriately funded and available for
			 beneficiaries under both health care systems.
					
						(c)
						Report
						Not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs and the Director of the Indian Health Service shall jointly submit
			 to
			 Congress a report on the feasibility and advisability of the following:
						
							(1)
							Entering into agreements for the reimbursement by the Secretary of the costs of direct care
			 services provided
			 through organizations receiving amounts pursuant to grants made or
			 contracts entered into under section 503 of the Indian Health Care
			 Improvement Act (25
			 U.S.C. 1653) to veterans who are otherwise eligible to receive health care
			 from such organizations.
						
							(2)
							Including the reimbursement of the  costs of direct care services provided to veterans who
			 are not Indians in agreements between the Department and the following:(A)The Indian Health Service.
							(B)An Indian tribe or tribal organization operating a medical facility through a contract or compact
			 with the Indian
			 Health Service under the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.).(C)A medical facility of the Indian Health Service.
						(d)
						Definitions
						In this section:
						
							(1)
							Indian
							The terms Indian and Indian tribe have the meanings given those terms in section 4 of the Indian Health Care Improvement Act (25
			 U.S.C. 1603).
						
							(2)
							Medical facility of the Indian Health Service
							The term medical facility of the Indian Health Service includes a facility operated by an Indian tribe or tribal organization through a contract or
			 compact with the Indian Health Service under the Indian Self-Determination
			 and Education Assistance Act (25 U.S.C. 450 et seq.).
						
							(3)
							Tribal organization
							The term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).110C.Enhancement of collaboration between Department of Veterans Affairs and Native Hawaiian health care
			 systems(a)In generalThe Secretary of Veterans Affairs shall, in consultation with Papa Ola Lokahi and such other
			 organizations involved in the delivery of health care to Native Hawaiians
			 as the Secretary considers appropriate, enter into contracts
			 or agreements with Native Hawaiian health care systems that are in receipt
			 of funds from
			 the Secretary of Health and Human Services pursuant to grants awarded or
			 contracts entered into under section 6(a) of the Native Hawaiian Health
			 Care Improvement Act (42 U.S.C. 11705(a)) for the reimbursement of direct
			 care services provided to eligible veterans as specified in such contracts
			 or agreements.(b)DefinitionsIn this section, the terms Native Hawaiian, Native Hawaiian health care system, and Papa Ola Lokahi have the meanings given those terms in section 12 of the Native Hawaiian Health Care Improvement
			 Act (42 U.S.C. 11711).
					110D.
					Improvement of access of veterans to mobile vet centers of the Department of Veterans Affairs
					
						(a)
						Improvement of access
						
							(1)
							In general
							The Secretary of Veterans Affairs shall improve the access of veterans to telemedicine and other
			 health care through the use of mobile vet centers of the Department of
			 Veterans Affairs by providing standardized requirements for the operation
			 of such centers.
						
							(2)
							Requirements
							The standardized requirements required by paragraph (1) shall include the following:
							
								(A)
								The number of days each mobile vet center of the Department is expected to travel per year.
							
								(B)
								The number of locations each center is expected to visit per year.
							
								(C)
								The number of appointments each center is expected to conduct per year.
							
								(D)
								The method and timing of notifications given by each center to individuals in the area to which
			 such center is traveling, including notifications informing veterans of
			 the availability to schedule appointments at the center.
							
							(3)
							Use of telemedicine
							The Secretary shall ensure that each mobile vet center of the Department has the capability to
			 provide telemedicine services.
						
						(b)
						Reports
						Not later than one year after the date of the enactment of this Act, and not later than September
			 30 each year thereafter, the Secretary of Veterans Affairs shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the
			 following:
						
							(1)
							The use of mobile vet centers to provide telemedicine services to veterans during the year
			 preceding the submittal of the report, including the following:
							
								(A)
								The number of days each mobile vet center was open to provide such services.
							
								(B)
								The number of days each mobile vet center traveled to a location other than the headquarters of the
			 mobile vet center to provide such services.
							
								(C)
								The number of appointments each center conducted to provide such services on average per month and
			 in total during such year.
							
							(2)
							An analysis of the effectiveness of using mobile vet centers to provide health care services to
			 veterans through the use of telemedicine.
						
							(3)
							Any recommendations for an increase in the number of mobile vet centers of the	Department.
						
							(4)
							Any recommendations for an increase in the telemedicine capabilities of each mobile vet center.
						
							(5)
							The feasibility and advisability of using temporary health care providers, including locum tenens,
			 to provide direct health care services to veterans at mobile vet centers.
						
							(6)
							Such other recommendations on improvement of the use of mobile vet centers by the Department as the
			 Secretary considers appropriate.110E.Commission on Access to Care(a)Establishment of commission(1)In generalThere is established the Commission on Access to Care (in this section referred to as the Commission) to examine the access of veterans to health care from the Department of Veterans Affairs and
			 strategically examine how best to organize the Veterans Health
			 Administration, locate health care resources, and deliver health care to
			 veterans during the next 10 to 20 years.(2)Membership(A)Voting membersThe Commission shall be composed of 10 voting members who are appointed by the President as
			 follows:(i)At least two members who represent an organization recognized by the Secretary of Veterans Affairs
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.(ii)At least one member from among persons who are experts concerning a public or private hospital
			 system.(iii)At least one member from among persons who are familiar with government health care systems,
			 including those systems of the Department of Defense, the Indian Health
			 Service, and  Federally-qualified health centers (as defined in section
			 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B))).(iv)At least two members from among persons who are familiar with the Veterans Health Administration.(B)Nonvoting membersIn addition to members appointed under subparagraph (A), the Commission shall be composed of
			 10 nonvoting members who are appointed by the President as follows:(i)At least two members who represent an organization recognized by the Secretary of Veterans Affairs
			 for the representation of veterans under section 5902 of title 38, United
			 States Code.(ii)At least one member from among persons who are experts in a public or private hospital system.(iii)At least one member from among persons who are familiar with government health care systems,
			 including those systems of the Department of Defense, the Indian Health
			 Service, and  Federally-qualified health centers (as defined in section
			 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B))).(iv)At least two members from among persons who are familiar with the Veterans Health Administration.(C)DateThe appointments of members of the Commission shall be made not later than 60 days after the date
			 of the enactment of this Act.(3)Period of appointment; vacanciesMembers shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.(4)Initial meetingNot later than 15 days after the date on which seven voting members of the Commission have been
			 appointed, the Commission shall hold its first meeting.(5)MeetingsThe Commission shall meet at the call of the Chairperson.(6)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.(7)Chairperson and Vice ChairpersonThe Commission shall select a Chairperson and Vice Chairperson from among its members.(b)Duties of commission(1)Evaluation and assessmentThe Commission shall undertake a comprehensive evaluation and assessment of access to health care
			 at the Department of Veterans Affairs.(2)Matters evaluated and assessedThe matters evaluated and assessed by the Commission shall include the following:(A)The appropriateness of current standards of the Department of Veterans Affairs concerning access to
			 health care.(B)The measurement of such standards.(C)The appropriateness of performance standards and incentives in relation to standards described in
			 subparagraph (A).(D)Staffing levels throughout the Veterans Health Administration and whether they are sufficient to
			 meet current demand for health care from the Administration.(3)ReportsThe Commission shall submit to the President, through the Secretary of Veterans Affairs, reports as
			 follows:(A)Not later than 90 days after the date of the initial meeting of the Commission, an interim report
			 on—(i)the findings of the Commission with respect to the evaluation and assessment required by this
			 subsection; and(ii)such recommendations as the Commission may have for legislative or administrative action to improve
			 access to health care through the Veterans Health Administration.(B)Not later than 180 days after the date of the initial meeting of the Commission, a final report on—(i)the findings of the Commission with respect to the evaluation and assessment required by this
			 subsection; and(ii)such recommendations as the Commission may have for legislative or administrative action to improve
			 access to health care through the Veterans Health Administration.(c)Powers of the
		commission
						(1)HearingsThe
		Commission may hold such hearings, sit and act at such times and places, take
		such testimony, and receive such evidence as the Commission considers advisable
		to carry out this section.
						(2)Information
		from Federal agenciesThe Commission may secure directly from any
		Federal department or agency such information as the Commission considers
		necessary to carry out this section. Upon request of the Chairperson of the
		Commission, the head of such department or agency shall furnish such
		information to the Commission.
						(d)Commission
		personnel matters
						(1)Compensation of
		membersEach member of the Commission who is not an officer or
		employee of the Federal Government shall be compensated at a rate equal to the
		daily equivalent of the annual rate of basic pay prescribed for level IV of the
		Executive Schedule under section 5315 of title 5, United States Code, for each
		day (including travel time) during which such member is engaged in the
		performance of the duties of the Commission. All members of the Commission who
		are officers or employees of the United States shall serve without compensation
		in addition to that received for their services as officers or employees of the
		United States.
						(2)Travel
		expensesThe members of the Commission shall be allowed travel
		expenses, including per diem in lieu of subsistence, at rates authorized for
		employees of agencies under subchapter I of chapter 57 of title 5, United
		States Code, while away from their homes or regular places of business in the
		performance of services for the Commission.
						(3)Staff
							(A)In
		generalThe Chairperson of the Commission may, without regard to the
		civil service laws and regulations, appoint and terminate an executive director
		and such other additional personnel as may be necessary to enable the
		Commission to perform its duties. The employment of an executive director shall
		be subject to confirmation by the Commission.
							(B)CompensationThe
		Chairperson of the Commission may fix the compensation of the executive director
		and other personnel without regard to chapter 51 and subchapter III of chapter
		53 of title 5, United States Code, relating to classification of positions and
		General Schedule pay rates, except that the rate of pay for the executive
		director and other personnel may not exceed the rate payable for level V of the
		Executive Schedule under section 5316 of such title.
							(4)Detail of
		government employeesAny Federal Government employee may be
		detailed to the Commission without reimbursement, and such detail shall be
		without interruption or loss of civil service status or privilege.
						(5)Procurement of
		temporary and intermittent servicesThe Chairperson of the
		Commission may procure temporary and intermittent services under section
		3109(b) of title 5, United States Code, at rates for individuals which do not
		exceed the daily equivalent of the annual rate of basic pay prescribed for
		level V of the Executive Schedule under section 5316 of such title.
						(e)Termination of
		the commissionThe Commission
		shall terminate 30 days after the date on which the Commission submits its
		report under subsection (b)(3)(B).
					(f)FundingThe Secretary of Veterans Affairs shall make available to the Commission  from amounts appropriated
			 or otherwise made available to the Secretary such amounts as the
			 Secretary and the Chairperson of the Commission jointly consider
			 appropriate
			 for the Commission to perform its duties under this section.(g)Executive action(1)Action on recommendationsThe President shall require the Secretary of Veterans Affairs and such other heads of relevant
			 Federal departments and agencies to implement each recommendation set
			 forth in a report submitted under subsection (b)(3) that the President—(A)considers feasible and advisable; and(B)determines can be implemented without further legislative action.(2)ReportsNot later than 60 days after the date on which the President receives a report under subsection
			 (b)(3), the President shall submit to the Committee on Veterans' Affairs
			 of the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives and such other committees of Congress as the President
			 considers appropriate a report setting forth the following:(A)An assessment of the feasibility and advisability of each recommendation contained in the report
			 received by the President.(B)For each recommendation assessed as feasible and advisable under subparagraph (A) the following:(i)Whether such recommendation requires legislative action.(ii)If such recommendation requires legislative action, a recommendation concerning such legislative
			 action.(iii)A description of any administrative action already taken to carry out such recommendation.(iv)A description of any administrative action the President intends to be taken to carry out such
			 recommendation and by whom.
					110F.
					Removal of Senior Executive Service employees of the Department of Veterans Affairs for performance
					
						(a)
						Removal or transfer
						(1)In generalChapter 7 is amended by adding at the end the following new
			 section:
							
								
									713.
									Senior Executive Service: removal based on performance
									
										(a)
										In general
										The Secretary may remove any individual from the Senior
			 Executive Service if the Secretary determines the performance of the
			 individual warrants such removal. If the Secretary so removes such an
			 individual, the Secretary may—
										
											(1)
											remove the individual from the civil service (as defined in section 2101 of title 5); or
										
											(2)
											transfer the individual to a General Schedule position at any grade of the General Schedule for
			 which the individual is qualified and that the Secretary determines is
			 appropriate.
										
										(b)
										Notice to Congress
										Not later than 30 days after removing or transferring an individual from the Senior Executive
			 Service under
			 paragraph (1), the Secretary shall submit to the Committees on Veterans’
			 Affairs of the Senate and House of Representatives notice in writing of
			 such removal or transfer and the reason for such removal or transfer.(c)Appeal of removal or transferAny removal or transfer under subsection (a) may be appealed to the Merit Systems Protection
			 Board under section 7701 of title 5 not later than 7 days after such
			 removal or transfer.(d)Expedited review by Merit Systems Protection Board(1)The Merit Systems Protection Board shall expedite any appeal under section 7701 of title 5 of a
			 removal or transfer under subsection (a) and, in any such case, shall
			 issue a decision
			 not later than 21 days after the date of the appeal.(2)In any case in which the Merit Systems Protection Board determines that it cannot issue a decision
			 in accordance with the 21-day requirement under paragraph (1), the Merit
			 Systems Protection Board shall submit to Congress a report that explains
			 the reason why the Merit Systems Protection Board is unable to issue a
			 decision in accordance with such requirement in such case.(3)There is authorized to be appropriated such sums as may be necessary for the Merit Systems
			 Protection Board to expedite appeals under paragraph (1).(4)The Merit Systems Protection Board may not stay any personnel action taken under this section..
						
							(2)
							Clerical amendment
							The table of sections at the beginning of such chapter is amended by adding at the end the
			 following new item:
							
								
									713. Senior Executive Service: removal based on performance.
								
								.(b)Establishment of expedited review process(1)In generalNot later than 30 days after the date of the enactment of this Act, the Merit Systems Protection
			 Board shall establish and put into effect a process to conduct expedited
			 reviews in accordance
			 with section 713(d) of title 38, United States Code.(2)Inapplicability of certain regulationsSection 1201.22 of title 5, Code of Federal Regulations, as in effect on the day before the date of
			 the enactment of this Act, shall not apply to expedited reviews carried
			 out under section 713(d) of title 38, United States Code.(3)Report by Merit Systems Protection BoardNot later than 30 days after the date of the enactment of this Act, the Merit Systems Protection
			 Board shall submit to Congress a report on the actions the Board plans to
			 take to conduct expedited reviews under section 713(d) of title 38, United
			 States Code, as added by subsection (a). Such report shall include a
			 description of the resources the Board determines will be necessary to
			 conduct such reviews and a description of whether any resources will be
			 necessary to conduct such reviews that were not available to the Board on
			 the day before the date of the enactment of this Act.(c)Temporary exemption from certain limitation on initiation of removal from Senior Executive ServiceDuring the 120-day period beginning on the date of the enactment of this Act, an action to remove
			 an individual from the Senior Executive Service at the Department of
			 Veterans Affairs pursuant to section 713 of title 38, United States Code,
			 as added by subsection (a), or section 7543 of title 5, United States
			 Code, may be initiated, notwithstanding section 3592(b) of title 5, United
			 States Code, or any other provision of law.(d)ConstructionNothing in this section or section 713 of title 38, United States Code, as added by subsection (a),
			 shall be construed to apply to an appeal of a removal, transfer, or other
			 personnel action that was pending before the date of the enactment of this
			 Act.110G.Authorization of emergency appropriationsThere is authorized to be appropriated for the Department of Veterans Affairs such sums as may be
			 necessary  to carry out sections 103 through 110C of this Act.
				B
				Expansion and Improvements of Benefits Generally
				
					111.
					Further extension of period of eligibility for health care for veterans of combat service during
			 certain periods of hostilities and war
					Section 1710(e)(3) is amended—
					
						(1)
						in subparagraph (A), by striking the date that is five years before the date of the enactment of the National Defense Authorization
			 Act for Fiscal Year 2008, after a period of five years and inserting January 27, 2003, after a period of 10 years; and
					
						(2)
						in subparagraph (B), by striking more than five years and all that follows and inserting before January 28, 2003, and who did not enroll in the patient enrollment system under section 1705
			 of this title before January 28, 2008, after January 27, 2018..
					
					112.
					Expansion of assistance and support services for caregivers of veterans
					
						(a)
						Expansion of eligible veterans
						Subsection (a)(2)(B) of section 1720G is amended—
						
							(1)
							by striking service on or after September 11, 2001; and and inserting “service—
							
								
									(i)
									on or after September 11, 2001; or
								
									(ii)
									that—
									
										(I)
										is rated as 50 percent or more disabling on the schedule of rating for disabilities of the
			 Department; and
									
										(II)
										requires the maximum amount and degree of personal care services allowed under that schedule.
									.
						
						(b)
						Support services provided under program of general caregiver support services
						Subsection (b)(3)(A) of such section is amended—
						
							(1)
							in clause (i)—
							
								(A)
								by redesignating subclauses (II) and (III) as subclauses (III) and (IV), respectively; and
							
								(B)
								by inserting after subclause (I) the following new subclause (II):
								
									
										(II)
										for caregivers undergoing educational sessions pursuant to subclause (I), payment of necessary
			 travel, lodging, and per diem expenses incurred by such caregivers in
			 undergoing such educational  sessions in such amounts as the Secretary
			 shall prescribe for purposes of this subclause;
									;
							
							(2)
							by striking clause (iii) and inserting the following new clause:
							
								
									(iii)
									Respite care of not less than 30 days annually that is medically and age-appropriate, including
			 in-home care and 24-hour per day care of the veteran commensurate with the
			 care provided by the caregiver to permit extended respite.
								;
						
							(3)
							by redesignating clause (iv) as clause (v); and
						
							(4)
							by inserting after clause (iii) the following new clause (iv):
							
								
									(iv)
									Such mental health services as the Secretary considers appropriate.
								.
						
						(c)
						Effective date
						The amendments made by this section shall take effect on October 1, 2015.
					
					113.
					Improved access to appropriate immunizations for veterans
					
						(a)
						Inclusion of recommended adult immunizations as medical services
						
							(1)
							Covered benefit
							Subparagraph (F) of section 1701(9) is amended to read as follows:
							
								
									(F)
									immunizations against infectious diseases, including each immunization on the recommended adult
			 immunization schedule at the time such immunization is indicated on that
			 schedule;
								.
						
							(2)
							Recommended adult immunization schedule defined
							Section 1701 is amended by adding after paragraph (9) the following new paragraph:
							
								
									(10)
									The term recommended adult immunization schedule means the schedule established (and periodically reviewed and, as appropriate, revised) by the
			 Advisory Committee on Immunization Practices established by the Secretary
			 of Health and Human Services and delegated to the Centers for Disease
			 Control and Prevention.
								.
						
						(b)
						Inclusion of recommended adult immunizations in annual report
						Section 1704(1)(A) is amended—
						
							(1)
							in clause (i), by striking and at the end;
						
							(2)
							in clause (ii), by striking the period at the end and inserting ; and; and
						
							(3)
							by inserting after clause (ii) the following new clause:
							
								
									(iii)
									to provide veterans each immunization on the recommended adult immunization schedule at the time
			 such immunization is indicated on that schedule.
								.
						
						(c)
						Report to Congress
						
							(1)
							In general
							Not later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the development and implementation by the Department of Veterans
			 Affairs of quality measures and metrics, including targets for compliance,
			 to ensure that veterans receiving medical services under chapter 17 of
			 title 38, United States Code, receive each immunization on the recommended
			 adult immunization schedule at the time such immunization is indicated on
			 that schedule.
						
							(2)
							Recommended adult immunization schedule defined
							In this subsection, the term recommended adult immunization schedule has the meaning given that term in section 1701(10) of title 38, United States Code, as added by
			 subsection (a)(2).
						
							(3)
							Effective date
							This subsection shall take effect on the date that is one year after the date of the enactment of
			 this Act.
						
					114.
					Expansion of provision of chiropractic care and services to veterans
					
						(a)
						Program for provision of chiropractic care and services to veterans
						Section 204(c) of the Department of Veterans Affairs Health Care Programs Enhancement Act of 2001
			 (Public Law 107–135; 115 Stat. 2459; 38 U.S.C. 1710 note) is amended—
						
							(1)
							by inserting (1) before The program; and
						
							(2)
							by adding at the end the following new paragraph:
							
								
									(2)
									The program shall be carried out at not fewer than two medical centers or clinics in each Veterans
			 Integrated Service Network by not later than one year after the effective
			 date specified in section 114(c) of the Restoring Veterans Trust Act of 2014, and at not fewer than 50 percent of all medical centers in each Veterans Integrated Service
			 Network by not later than two years after such effective date.
								.
						
						(b)
						Expanded chiropractor services available to veterans
						
							(1)
							Medical services
							Paragraph (6) of section 1701 is amended by adding at the end the following new subparagraph:
							
								
									(H)
									Chiropractic services.
								.
						
							(2)
							Rehabilitative services
							Paragraph (8) of such section is amended by inserting chiropractic, after counseling,.
						
							(3)
							Preventive health services
							Paragraph (9) of such section is amended—
							
								(A)
								by redesignating subparagraphs (F) through (K) as subparagraphs (G) through (L), respectively; and
							
								(B)
								by inserting after subparagraph (E) the following new subparagraph (F):
								
									
										(F)
										periodic and preventive chiropractic examinations and services;
									.
							
						(c)
						Effective date
						This section and the amendments made by this section shall take effect on the date that is one year
			 after the date of the enactment of this Act.
					
					115.
					Modification of commencement date of period of service at Camp Lejeune, North Carolina, for
			 eligibility for hospital care and medical services in connection with
			 exposure to contaminated water
					
						(a)
						Modification
						Section 1710(e)(1)(F) is amended by striking January 1, 1957, and inserting August 1, 1953 (or such earlier date for the commencement of exposure to contaminated water at Camp
			 Lejeune as the Secretary, in consultation with the Agency for Toxic
			 Substances and Disease Registry, shall specify),.
					
						(b)
						Publication
						The Secretary of Veterans Affairs shall publish in the Federal Register a notice of any earlier
			 date for the commencement of exposure to contaminated water at Camp
			 Lejeune, North Carolina, for purposes of section 1710(e)(1)(F) of title
			 38, United States Code, as amended by subsection (a).
					
					116.
					Expansion of emergency treatment reimbursement for certain veterans
					
						(a)
						In general
						Section 1725(b)(2)(B) is amended—
						
							(1)
							by inserting (i) after (B);
						
							(2)
							by striking the period at the end and inserting ; or; and
						
							(3)
							by adding at the end the following:
							
								
									(ii)
									the veteran was unable to receive care under this chapter within such 24-month period because of a
			 waiting period imposed by the Department with respect to a new patient
			 examination of such veteran.
								.
						
						(b)
						Effective date
						The amendments made by subsection (a) shall take effect on the date that is one year after the date
			 of the enactment of this Act.
					
					117.
					Extension of sunset date regarding transportation of individuals to and from facilities of
			 Department of Veterans Affairs and requirement of report
					
						(a)
						Extension of sunset date
						Subsection (a)(2) of section 111A is amended by striking December 31, 2014 and inserting September 30, 2016.
					
						(b)
						Funding available
						Such section is further amended by adding at the end the following new subsection:
						
							
								(c)
								Funding
								There is hereby authorized to be appropriated to the Department to carry out this section the
			 following:(1)For fiscal year 2014, $2,000,000.(2)For each of fiscal years 2015 and 2016, $4,000,000.
								.
					
						(c)
						Report
						Not later than one year after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on—
						
							(1)
							the efforts of the Secretary to carry out the transportation services required by section 111A(a)
			 of title 38, United States Code;
						
							(2)
							the utilization of those services by covered veterans; and
						
							(3)
							the feasibility and advisability of the continuation of the provision of such services after
			 September 30, 2015.
						
					118.
					Extension and modification of pilot program on assisted living services for veterans with traumatic
			 brain injury
					
						(a)
						Extension of program
						Subsection (a) of section 1705 of the National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181; 38 U.S.C. 1710C note) is amended by striking a five-year and inserting an eight-year.
					
						(b)
						Modification of locations
						Subsection (b) of such section is amended—
						
							(1)
							by redesignating paragraph (2) as paragraph (3); and
						
							(2)
							by striking paragraph (1) and inserting the following new paragraphs:
							
								
									(1)
									In general
									The pilot program shall be carried out at locations selected by the Secretary for purposes of the
			 pilot program.
								
									(2)
									Located in same region as polytrauma centers
									Of the locations selected under paragraph (1), at least one location shall be in each health care
			 region of the Veterans Health Administration of the Department of Veterans
			 Affairs that contains a polytrauma center of the Department of Veterans
			 Affairs.
								.
						
						(c)
						Modification of report requirements
						Subsection (e) of such section is amended to read as follows:
						
							
								(e)
								Reports
								
									(1)
									Annual report
									
										(A)
										In general
										Not later than two years after the date of the enactment of the Restoring Veterans Trust Act of 2014, and not later than September 30 each year thereafter until 2018, the Secretary shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the pilot
			 program.
									
										(B)
										Elements
										Each report submitted under subparagraph (A) shall include the following:
										
											(i)
											The number of individuals that participated in the pilot program during the year preceding the
			 submission of the report.
										
											(ii)
											The number of individuals that successfully completed the pilot program during the year preceding
			 the submission of the report.
										
											(iii)
											The degree to which pilot program participants and family members of pilot program participants
			 were satisfied with the pilot program.
										
											(iv)
											The interim findings and conclusions of the Secretary with respect to the success of the pilot
			 program and recommendations for improvement.
										
									(2)
									Final report
									
										(A)
										In general
										Not later than 60 days after the completion of the pilot program, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a final report on the
			 pilot program.
									
										(B)
										Elements
										The final report required by subparagraph (A) shall include the following:
										
											(i)
											A description of the pilot program.
										
											(ii)
											An assessment of the utility of the activities under the pilot program in enhancing the
			 rehabilitation, quality of life, and community reintegration of veterans
			 with traumatic brain injury, including complex mild traumatic brain
			 injury.
										
											(iii)
											Such recommendations as the Secretary considers appropriate regarding improving the pilot program.
										.
					
						(d)
						Modification of definitions
						
							(1)
							Community-based brain injury residential rehabilitative care services
							Such section is further amended—
							
								(A)
								in the section heading, by striking assisted living and inserting community-based brain injury residential rehabilitative care;
							
								(B)
								in subsection (c), in the subsection heading, by striking assisted living and inserting community-Based brain injury residential rehabilitative care;
							
								(C)
								by striking assisted living each place it appears, and inserting community-based brain injury rehabilitative care; and
							
								(D)
								in subsection (f)(1), by striking and personal care and inserting rehabilitation, and personal care.
							
							(2)
							Eligible veteran
							Subsection (f)(3) of such section is amended—
							
								(A)
								in subparagraph (C), by striking ; and and inserting a semicolon;
							
								(B)
								in subparagraph (D), by striking the period at the end and inserting ; and; and
							
								(C)
								by adding at the end the following new subparagraph:
								
									
										(E)
										has a traumatic brain injury that is classified as complex-mild to severe.
									.
							
						(e)
						Authorization of appropriations
						There is authorized to be appropriated for the Department of Veterans Affairs for fiscal year 2015
			 $46,000,000 to carry out the pilot program under section 1705 of the
			 National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 38 U.S.C. 1710C note), as amended by this section. The amount so
			 authorized to be appropriated shall be available for obligation for the
			 three-year period beginning on the date that is one year after the date of
			 the enactment of this Act.
					
						(f)
						Effective date
						The amendments made by this section shall take effect on October 1, 2014.
					
					119.
					Reauthorization and modification of pilot program of enhanced contract care authority for health
			 care
			 needs of veterans
					Section 403 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law
			 110–387; 38 U.S.C. 1703 note) is amended—
					
						(1)
						in subsection (a)—
						
							(A)
							in paragraph (2), by striking 120 days after the date of the enactment of this Act and inserting 90 days after the date of the enactment of the Restoring Veterans Trust Act of 2014; and
						
							(B)
							by amending paragraph (4) to read as follows:
							
								
									(4)
									Program locations
									The Secretary shall carry out the pilot program at locations in the following Veterans Integrated
			 Service
			 Networks (and such other locations as the Secretary considers
			 appropriate):
									
										(A)
										Veterans Integrated Service Network 1.
									
										(B)
										Veterans Integrated Service Network 6.
									
										(C)
										Veterans Integrated Service Network 15.
									
										(D)
										Veterans Integrated Service Network 18.
									
										(E)
										Veterans Integrated Service Network 19.
									;
						
						(2)
						by amending subsection (b) to read as follows:
						
							
								(b)
								Covered veterans
								For purposes of the pilot program under this section, a covered veteran is any rural or highly
			 rural veteran who—
								
									(1)
									is—
									
										(A)
										enrolled in the system of patient enrollment established under section 1705(a) of title 38, United
			 States Code;
									
										(B)
										eligible for health care under the laws administered by the Secretary and enrolls in such system of
			 patient enrollment not later than 30 days after the veteran begins
			 receiving covered health services under the pilot program; or
									
										(C)
										eligible for health care under section 1710(e)(3) of such title; and
									
									(2)
									resides in a location that is—
									
										(A)
										more than 60 minutes driving distance from the nearest Department health care facility providing
			 primary care services, if the veteran is seeking such services;
									
										(B)
										more than 120 minutes driving distance from the nearest Department health care facility providing
			 acute hospital care, if the veteran is seeking such care; or
									
										(C)
										more than 240 minutes driving distance from the nearest Department health care facility providing
			 tertiary care, if the veteran is seeking such care.
									;
					
						(3)
						by redesignating subsection (h) as subsection (j);
					
						(4)
						by inserting after subsection (g) the following new subsections:
						
							
								(h)
								Appointments
								In carrying out the pilot program under this section, the Secretary shall ensure that medical
			 appointments for veterans occur during the 30-day period beginning on the
			 date that is 15 days after the date on which the appointment is requested.
							
								(i)
								Outreach
								The Secretary shall ensure that a veteran eligible for the pilot program under this section is
			 informed of such program.
							; and
					
						(5)
						in paragraph (2)(B) of subsection (j), as redesignated by paragraph (3) of this section, by
			 striking the semicolon at the end and inserting ; and.
					
				C
				Health Care Administration
				
					121.
					Extension of Department of Veterans Affairs Health Professional Scholarship Program
					Section 7619 is amended by striking December 31, 2014 and inserting December 31, 2019.
				
					122.
					Expansion of availability of prosthetic and orthotic care for veterans
					
						(a)
						Establishment or expansion of advanced degree programs To expand availability of provision of care
						The Secretary of Veterans Affairs shall work with institutions of higher education to develop
			 partnerships for the establishment or expansion of programs of advanced
			 degrees in prosthetics and orthotics in order to improve and enhance the
			 availability of high quality prosthetic and orthotic care for veterans.
					
						(b)
						Report
						Not later than one year after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report setting forth a
			 plan for carrying out subsection (a). The Secretary shall develop the plan
			 in consultation with veterans service organizations, institutions of
			 higher education with accredited degree programs in prosthetics and
			 orthotics, and representatives of the prosthetics and orthotics field.
					
						(c)
						Funding
						
							(1)
							Authorization of appropriations
							There is hereby authorized to be appropriated for fiscal year 2015 for the Department of Veterans
			 Affairs, $10,000,000 to carry out this section.
						
							(2)
							Availability
							The amount authorized to be appropriated by paragraph (1) shall remain available for expenditure
			 until September 30, 2017.
						
					123.
					Limitation on expansion of dialysis pilot program
					
						(a)
						Limitation
						The Secretary of Veterans Affairs shall not expand the dialysis pilot program to, or expand the
			 capacity to provide additional dialysis care at, any facility owned or
			 leased by the Department that is not an initial facility until after the
			 date that—
						
							(1)
							the Secretary has implemented the dialysis pilot program at each initial facility for a period of
			 not less than two years;
						
							(2)
							an independent analysis of the dialysis pilot program has been conducted at each initial facility,
			 including a consideration and comparison of factors including—
							
								(A)
								the ability of veterans to access care under the dialysis pilot program;
							
								(B)
								the quality of care provided under the dialysis pilot program; and
							
								(C)
								the satisfaction of veterans who have received treatment under the dialysis pilot program; and
							
							(3)
							the report required by subsection (b) has been submitted.
						
						(b)
						Report
						Not later than 60 days after the date of the completion of the independent analysis required by
			 subsection (a)(2), the Secretary shall submit to Congress a report that—
						
							(1)
							includes the results of that independent analysis; and
						
							(2)
							addresses any recommendations with respect to the dialysis pilot program provided in a report
			 prepared by the Government Accountability Office.
						
						(c)
						Utilization of existing dialysis resources
						In order to increase the access of veterans to dialysis care and decrease the travel time of such
			 veterans to receive such care, the Secretary shall fully utilize existing
			 dialysis resources of the Department, including any community dialysis
			 provider with which the Department has entered into a contract or
			 agreement for the provision of such care.
					
						(d)
						Definitions
						In this section:
						
							(1)
							Dialysis pilot program
							The term dialysis pilot program means the pilot demonstration program established by the Secretary in 2009 to provide dialysis
			 care to patients at certain outpatient facilities operated by the
			 Department of Veterans Affairs.
						
							(2)
							Initial facility
							The term initial facility means one of the four outpatient facilities identified by the Secretary to participate in the
			 dialysis pilot program prior to the date of the enactment of this Act.
						
						(e)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
					124.
					Requirement for Department of Veterans Affairs policy on reporting cases of infectious diseases at
			 facilities of the Department
					
						(a)
						In general
						Subchapter II of chapter 73 is amended by adding at the end the following new section:
						
							
								7330B.
								Reporting of infectious diseases
								
									(a)
									Reporting
									The Secretary shall ensure that the Department has in effect an up-to-date policy on reporting a
			 notifiable infectious disease diagnosed at a facility under the
			 jurisdiction of the Secretary in accordance with the provisions of State
			 and local law in effect where such facility is located.
								
									(b)
									Notifiable infectious disease
									For purposes of this section, a notifiable infectious disease is any infectious disease that is—
									
										(1)
										on the list of nationally notifiable diseases published by the Council of State and Territorial
			 Epidemiologists and the Centers for Disease Control and Prevention; or
									
										(2)
										covered by a provision of law of a State that requires the reporting of infectious diseases.
									
									(c)
									Performance measures
									The Secretary shall develop performance measures to assess whether and to what degree the directors
			 of Veterans Integrated Service Networks and Department medical centers are
			 complying with the policy required by subsection (a).
								.
					
						(b)
						Clerical amendment
						The table of sections at the beginning of chapter 73 is amended by inserting after the item
			 relating to section 7330A the following new item:
						
							
								7330B. Reporting of infectious diseases.
							
							.
					
						(c)
						Effective date
						The amendments made by this section shall take effect on the date that is one year after the date
			 of the enactment of this Act.
					
					125.
					Independent assessment of the Veterans Integrated Service Networks and medical centers of
			 Department of Veterans Affairs
					
						(a)
						Contract
						
							(1)
							In general
							The Secretary of Veterans Affairs shall seek to enter into a contract with an independent
			 third party to perform the services covered by this section.
						
							(2)
							Timing
							The Secretary shall seek to enter into the contract described in paragraph (1) not later than 540
			 days after the date of the enactment of this Act.
						
						(b)
						Independent study
						
							(1)
							In general
							Under a contract between the Secretary and an independent third party under this section, the third
			 party shall carry out a study—
							
								(A)
								to assess the organizational structures of medical centers of the Department of Veterans Affairs;
			 and
							
								(B)
								to improve succession planning among key leadership roles at Veterans Integrated Service Networks
			 and medical centers of the Department.
							
							(2)
							Matters studied and proposed
							In carrying out the study, the third party shall—
							
								(A)
								assess whether the organizational structure of the medical centers of the Department is effective
			 for the furnishing of medical services, addressing issues that arise
			 regarding the furnishing of medical services, and addressing standard
			 business operations;
							
								(B)
								propose one organizational chart for Department medical centers with a common set of base position
			 descriptions;
							
								(C)
								propose a base set of medical positions that should be filled to ensure that the health care
			 provided to veterans by the Department is of good quality; and
							
								(D)
								identify which key leadership positions at Veterans Integrated Service Networks and Department
			 medical centers should have succession plans and propose how to implement
			 such plans.
							
							(3)
							Timing
							The third party shall complete the study under this section not later than 270 days after entering
			 into the contract described in subsection (a).
						
						(c)
						Report
						Not later than 90 days after the date on which the third party completes the study under this
			 section, the Secretary shall submit to the Committee on Veterans’ Affairs
			 of the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the results of such study.
					
						(d)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
					126.
					Requirements in connection with next update of current strategic plan for Office of Rural Health of
			 the Department of Veterans Affairs
					
						(a)
						Requirements
						
							(1)
							In general
							The first update of the Strategic Plan Refresh for Fiscal Years 2012 through 2014 of the Office of
			 Rural Health of the Department of Veterans Affairs after the date of the
			 enactment of this Act, whether an update or refresh of such Strategic Plan
			 Refresh or a strategic plan to supersede such Strategic Plan Refresh,
			 shall be prepared in accordance with this section.
						
							(2)
							Consultation
							The Director of the Office of Rural Health shall prepare the update in consultation with the
			 following:
							
								(A)
								The Director of the Health Care Retention and Recruitment Office of the Department.
							
								(B)
								The Director of the Office of Quality and Performance of the Department.
							
								(C)
								The Director of the Office of Care Coordination Services of the Department.
							
						(b)
						Elements
						The update described in subsection (a) shall include, for the period covered by the update, the
			 following:
						
							(1)
							Goals and objectives for the recruitment and retention by the Veterans Health Administration of
			 health care personnel in rural areas.
						
							(2)
							Goals and objectives for ensuring timeliness and improving quality in the delivery of health care
			 services by the Veterans Health Administration in rural areas through
			 contract and fee-basis providers.
						
							(3)
							Goals and objectives for the implementation, expansion, and enhanced use of telemedicine services
			 by the Veterans Health Administration in rural areas, including through
			 coordination with other appropriate offices of the Department.
						
							(4)
							Goals and objectives for ensuring the full and effective use of mobile outpatient clinics by the
			 Veterans Health Administration for the provision of health care services
			 in rural areas, including goals and objectives for the use of such clinics
			 on a fully mobile basis and for encouraging health care providers who
			 provide services through such clinics to do so in rural areas.
						
							(5)
							Procedures for soliciting from each Veterans Health Administration facility that serves a rural
			 area the following:
							
								(A)
								A statement of the clinical capacity of such facility.
							
								(B)
								The procedures of such facility in the event of a medical, surgical, or mental health emergency
			 outside the scope of the clinical capacity of such facility.
							
								(C)
								The procedures and mechanisms of such facility for the provision and coordination of health care
			 for women veterans, including procedures and mechanisms for coordination
			 with local hospitals and health care facilities, oversight of primary care
			 and fee-basis care, and management of specialty care.
							
							(6)
							Goals and objectives for the modification of the funding allocation mechanisms of the Office of
			 Rural Health in order to ensure that the Office distributes funds to
			 components of the Department to best achieve the goals and objectives of
			 the Office and in a timely manner.
						
							(7)
							Goals and objectives for the coordination of, and sharing of resources with respect to, the
			 provision of health care services to veterans in rural areas between the
			 Department of Veterans Affairs, the Department of Defense, the Indian
			 Health Service of the Department of Health and Human Services, and other
			 Federal agencies, as appropriate and prudent.
						
							(8)
							Specific milestones for the achievement of the goals and objectives developed for the update.
						
							(9)
							Procedures for ensuring the effective implementation of the update.
						
						(c)
						Transmittal to Congress
						Not later than 90 days after the date of the issuance of the update described in subsection (a),
			 the Secretary of Veterans Affairs shall transmit the update to Congress,
			 together with such comments and recommendations in connection with the
			 update as the Secretary considers appropriate.
					
					127.
					Report on provision of telemedicine services
					
						(a)
						In general
						Not later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the following:
						
							(1)
							Issues that may be impeding the provision by the Department of Veterans Affairs of telemedicine
			 services for veterans, including the following:
							
								(A)
								Statutory or regulatory restrictions.
							
								(B)
								Licensure or credentialing issues for any provider practicing telemedicine with veterans who live
			 in a different State than the provider.
							
								(C)
								Limited broadband access in rural areas.
							
								(D)
								Limited information technology resources or capabilities.
							
								(E)
								Long distances veterans must travel to access a facility or clinic with telemedicine capabilities.
							
								(F)
								Insufficient liability protection for providers.
							
								(G)
								Reimbursement issues faced by providers.
							
								(H)
								Travel limitations for providers that are unaffiliated with the Department and are participating or
			 seeking to participate in a telemedicine program of the Department.
							
							(2)
							Actions taken to address the issues identified in paragraph (1).
						
							(3)
							An update on efforts by the Department to carry out the initiative of teleconsultation for the
			 provision of remote mental health and traumatic brain injury assessments
			 required by section 1709A of title 38, United States Code.
						
							(4)
							An update on efforts by the Department to offer training opportunities in telemedicine to medical
			 residents, as required by section 108(b) of the Janey Ensminger Act
			 (Public Law 112–154; 38 U.S.C. 7406 note).
						
							(5)
							An update on efforts by the Department to, in partnership with primary care providers, install
			 video cameras and instruments to monitor weight, blood pressure, and other
			 vital statistics in the homes of patients.
						
						(b)
						Telemedicine defined
						In this section, the term telemedicine means the use by a health care provider of telecommunications to assist in the diagnosis or
			 treatment of a patient’s medical condition.
					
						(c)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
					128.
					Designation of Corporal Michael J. Crescenz Department of Veterans Affairs Medical Center
					
						(a)
						Designation
						The medical center of the Department of Veterans Affairs located at 3900 Woodland Avenue in
			 Philadelphia, Pennsylvania, shall after the date of the enactment of this
			 Act be known and designated as the Corporal Michael J. Crescenz Department of Veterans Affairs Medical Center.
					
						(b)
						References
						Any reference in any law, regulation, map, document, paper, or other record of the United States to
			 the medical center referred to in subsection (a) shall be considered to be
			 a reference to the Corporal Michael J. Crescenz Department of Veterans
			 Affairs Medical Center.
					
				D
				Complementary and Alternative Medicine
				
					131.
					Expansion of research and education on and delivery of complementary and alternative medicine to
			 veterans
					
						(a)
						Development of plan To expand research, education, and delivery
						Not later than six months after the effective date specified in subsection (f), the Secretary of
			 Veterans Affairs shall develop a plan to expand materially and
			 substantially the scope of research and education on, and delivery and
			 integration of, complementary and alternative medicine services into the
			 health care services provided to veterans.
					
						(b)
						Elements
						The plan required by subsection (a) shall provide for the following:
						
							(1)
							Research on the following:
							
								(A)
								The comparative effectiveness of various complementary and alternative medicine therapies.
							
								(B)
								Approaches to integrating complementary and alternative medicine services into other health care
			 services provided by the Department.
							
							(2)
							Education and training for health care professionals of the Department on the following:
							
								(A)
								Complementary and alternative medicine services selected by the Secretary for purposes of the plan.
							
								(B)
								Appropriate uses of such services.
							
								(C)
								Integration of such services into the delivery of health care to veterans.
							
							(3)
							Research, education, and clinical activities on complementary and alternative medicine at centers
			 of innovation at Department medical centers.
						
							(4)
							Identification or development of metrics and outcome measures to evaluate the provision and
			 integration of complementary and alternative medicine services into the
			 delivery of health care to veterans.
						
							(5)
							Integration and delivery of complementary and alternative medicine services with other health care
			 services provided by the Department.
						
						(c)
						Consultation
						
							(1)
							In general
							In carrying out subsection (a), the Secretary shall consult with the following:
							
								(A)
								The Director of the National Center on Complementary and Alternative Medicine of the National
			 Institutes of Health.
							
								(B)
								The Commissioner of Food and Drugs.
							
								(C)
								Institutions of higher education, private research institutes, and individual researchers with
			 extensive experience in complementary and alternative medicine and the
			 integration of complementary and alternative medicine practices into the
			 delivery of health care.
							
								(D)
								Nationally recognized providers of complementary and alternative medicine.
							
								(E)
								Such other officials, entities, and individuals with expertise on complementary and alternative
			 medicine as the Secretary considers appropriate.
							
							(2)
							Scope of consultation
							The Secretary shall undertake consultation under paragraph (1) in carrying out subsection (a) with
			 respect to the following:
							
								(A)
								To develop the plan.
							
								(B)
								To identify specific complementary and alternative medicine practices that, on the basis of
			 research findings or promising clinical interventions, are appropriate to
			 include as services to veterans.
							
								(C)
								To identify barriers to the effective provision and integration of complementary and alternative
			 medicine services into the delivery of health care to veterans, and to
			 identify mechanisms for overcoming such barriers.
							
						(d)
						Funding
						There is authorized to be appropriated to the Secretary such sums as may be necessary to carry out
			 this section.
					
						(e)
						Complementary and alternative medicine defined
						In this section, the term complementary and alternative medicine shall have the meaning given that term in regulations the Secretary shall prescribe for purposes
			 of this section, which shall, to the degree practicable, be consistent
			 with the meaning given such term by the Secretary of Health and Human
			 Services.
					
						(f)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
					132.
					Program on integration of complementary and alternative medicine within Department of Veterans
			 Affairs medical centers
					
						(a)
						Program required
						The Secretary of Veterans Affairs shall—
						
							(1)
							carry out, through the Office of Patient Centered Care and Cultural Transformation of the
			 Department of Veterans Affairs, a program to assess the feasibility and
			 advisability of integrating the delivery of complementary and alternative
			 medicine services selected by the Secretary with other health care
			 services provided by the Department for veterans with mental health
			 conditions, chronic pain conditions, other chronic conditions, and such
			 other conditions as the Secretary determines appropriate; and
						
							(2)
							in developing the program, identify and resolve barriers to the provision of complementary and
			 alternative medicine services selected by the Secretary and the
			 integration of those services with other health care services provided by
			 the Department.
						
						(b)
						Duration of program
						The program shall be carried out during the three-year period beginning on the effective date
			 specified in subsection (j).
					
						(c)
						Locations
						
							(1)
							In general
							The Secretary shall carry out the program at not fewer than 15 separate Department medical centers.
						
							(2)
							Polytrauma centers
							Not less than two of the medical centers designated under paragraph (1) shall be located at
			 polytrauma rehabilitation centers of the Department.
						
							(3)
							Selection of locations
							In carrying out the program, the Secretary shall select locations that include the following areas:
							
								(A)
								Rural areas.
							
								(B)
								Areas that are not in close proximity to an active duty military installation.
							
								(C)
								Areas representing different geographic locations, such as census tracts established by the Bureau
			 of the Census.
							
						(d)
						Provision of services
						Under the program, the Secretary shall provide covered services to covered veterans by integrating
			 complementary and alternative medicine services with other services
			 provided by the Department at the medical centers designated under
			 subsection (c)(1).
					
						(e)
						Covered veterans
						For purposes of the program, a covered veteran is any veteran who—
						
							(1)
							has a mental health condition diagnosed by a clinician of the Department;
						
							(2)
							experiences chronic pain; or
						
							(3)
							has a chronic condition being treated by a clinician of the Department.
						
						(f)
						Covered services
						
							(1)
							In general
							For purposes of the program, covered services are services consisting of complementary and
			 alternative medicine as selected by the Secretary.
						
							(2)
							Administration of services
							Covered services shall be administered under the program as follows:
							
								(A)
								Covered services shall be administered by clinicians employed by the Secretary for purposes of this
			 section who, to the extent practicable, shall provide services consisting
			 of complementary and alternative medicine, including those clinicians who
			 solely provide such services.
							
								(B)
								Covered services shall be included as part of the Patient Aligned Care Teams initiative of the
			 Office of Patient Care Services, Primary Care Program Office, in
			 coordination with the Office of Patient Centered Care and Cultural
			 Transformation.
							
								(C)
								Covered services shall be made available to both—
								
									(i)
									covered veterans with mental health conditions, pain conditions, or chronic conditions described in
			 subsection (e) who have received conventional treatments from the
			 Department for such conditions; and
								
									(ii)
									covered veterans with mental health conditions, pain conditions, or chronic conditions described in
			 subsection (e) who have not received conventional treatments from the
			 Department for such conditions.
								
						(g)
						Voluntary participation
						The participation of a veteran in the program shall be at the election of the veteran and in
			 consultation with a clinician of the Department.
					
						(h)
						Reports to Congress
						
							(1)
							Quarterly reports
							Not later than 90 days after the date of the commencement of the program and not less frequently
			 than once every 90 days thereafter for the duration of the program, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the efforts of the Secretary to carry out the program, including
			 a description of the outreach conducted by the Secretary to veterans and
			 community organizations to inform such organizations about the program.
						
							(2)
							Final report
							
								(A)
								In general
								Not later than 180 days after the completion of the program, the Secretary shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the program.
							
								(B)
								Contents
								The report submitted under subparagraph (A) shall include the following:
								
									(i)
									The findings and conclusions of the Secretary with respect to the program, including with respect
			 to—
									
										(I)
										the utilization and efficacy of the complementary and alternative medicine services established
			 under the program;
									
										(II)
										an assessment of the benefit of the program to covered veterans in mental health diagnoses, pain
			 management, and treatment of chronic illness; and
									
										(III)
										the comparative effectiveness of various complementary and alternative medicine therapies.
									
									(ii)
									Barriers identified under subsection (a)(2) that were not resolved.
								
									(iii)
									Such recommendations for the continuation or expansion of the program as the Secretary considers
			 appropriate.
								
						(i)
						Complementary and alternative medicine defined
						In this section, the term complementary and alternative medicine shall have the meaning given that term in section 131(e) of this Act.
					
						(j)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
					133.
					Studies of barriers encountered by veterans in receiving, and administrators and clinicians in
			 providing, complementary and alternative medicine services furnished by
			 the Department of Veterans Affairs
					
						(a)
						Studies required
						
							(1)
							In general
							The Secretary of Veterans Affairs shall conduct comprehensive studies of the barriers encountered
			 by veterans in receiving, and administrators and clinicians in providing,
			 complementary and alternative medicine services furnished by the
			 Department of Veterans Affairs.
						
							(2)
							Studies conducted
							
								(A)
								Veterans
								In conducting the study of veterans, the Secretary shall—
								
									(i)
									survey veterans who seek or receive hospital care or medical services furnished by the Department,
			 as well as veterans who do not seek or receive such care or services;
								
									(ii)
									administer the survey to a representative sample of veterans from each Veterans Integrated Service
			 Network; and
								
									(iii)
									ensure that the sample of veterans surveyed is of sufficient size for the study results to be
			 statistically significant.
								
								(B)
								Administrators and clinicians
								In conducting the study of clinicians and administrators, the Secretary shall—
								
									(i)
									survey administrators of the Department who are involved in the provision of health care services;
								
									(ii)
									survey clinicians that have provided complementary and alternative medicine services through the
			 program established under section 132 of this Act, after those clinicians
			 have provided those services through such program for at least 90 days;
			 and
								
									(iii)
									administer the survey to administrators under clause (i)—
									
										(I)
										before the introduction of complementary and alternative medicine services through such program;
			 and
									
										(II)
										not earlier than 90 days after the introduction of complementary and alternative medicine services
			 through such program.
									
						(b)
						Elements of studies
						
							(1)
							Veterans
							In conducting the study of veterans required by subsection (a), the Secretary shall study the
			 following:
							
								(A)
								The perceived barriers associated with obtaining complementary and alternative medicine services
			 from the Department.
							
								(B)
								The satisfaction of veterans with complementary and alternative medicine services in primary care.
							
								(C)
								The degree to which veterans are aware of eligibility requirements for, and the scope of services
			 available under, complementary and alternative medicine services furnished
			 by the Department.
							
								(D)
								The effectiveness of outreach to veterans on the availability of complementary and alternative
			 medicine for veterans.
							
								(E)
								Such other barriers as the Secretary considers appropriate.
							
							(2)
							Administrators and clinicians
							In conducting the study of administrators and clinicians required by subsection (a), the Secretary
			 shall study the following:
							
								(A)
								The extent of the integration of complementary and alternative medicine services within the
			 services provided by the Department.
							
								(B)
								The perception by administrators and clinicians of the structural and attitudinal barriers to the
			 delivery of high quality complementary and alternative medicine services
			 by the Department.
							
								(C)
								Strategies that have been used to reduce or eliminate such barriers and the results of such
			 strategies.
							
								(D)
								The satisfaction of administrators and clinicians regarding the integration of complementary and
			 alternative medicine services within the services provided by the
			 Department.
							
								(E)
								The perception by administrators and clinicians of the value of specific complementary and
			 alternative medicine services for inpatient and outpatient veteran
			 populations.
							
						(c)
						Discharge by contract
						The Secretary shall enter into a contract with a qualified independent entity or organization to
			 carry out the studies required by this section.
					
						(d)
						Mandatory review of data by the National Research Advisory Council
						
							(1)
							In general
							The Secretary shall ensure that the head of the National Research Advisory Council reviews the
			 results of the studies conducted under this section.
						
							(2)
							Submittal of findings
							The head of the National Research Advisory Council shall submit findings with respect to the
			 studies to the Under Secretary for Health and to other pertinent program
			 offices within the Department with responsibilities relating to health
			 care services for veterans.
						
						(e)
						Reports
						
							(1)
							Report on implementation
							Not later than one year after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report on the status of the implementation of this section.
						
							(2)
							Report on study
							
								(A)
								In general
								Not later than 45 days after the date of the completion of the study, the Secretary shall submit to
			 Congress a report on the study required by subsection (a).
							
								(B)
								Contents
								The report required by subparagraph (A) shall include the following:
								
									(i)
									Recommendations for such administrative and legislative proposals and actions as the Secretary
			 considers appropriate.
								
									(ii)
									The findings of the head of the National Research Advisory Council and of the Under Secretary for
			 Health.
								
						(f)
						Authorization of appropriations
						There is authorized to be appropriated for fiscal year 2015 for the Department of Veterans Affairs,
			 $2,000,000 to carry out this section.
					
						(g)
						Complementary and alternative medicine defined
						In this section, the term complementary and alternative medicine shall have the meaning given that term in section 131(e) of this Act.
					
					134.
					Program on use of wellness programs as complementary approach to mental health care for veterans
			 and family members of veterans
					
						(a)
						Program required
						
							(1)
							In general
							The Secretary of Veterans Affairs shall carry out a program through the award of grants to public
			 or private nonprofit entities to assess the feasibility and advisability
			 of using wellness programs to complement the provision of mental health
			 care to veterans and family members eligible for counseling under section
			 1712A(a)(1)(C) of title 38, United States Code.
						
							(2)
							Matters to be addressed
							The program shall be carried out so as to assess the following:
							
								(A)
								Means of improving coordination between Federal, State, local, and community providers of health
			 care in the provision of mental health care to veterans and family members
			 described in paragraph (1).
							
								(B)
								Means of enhancing outreach, and coordination of outreach, by and among providers of health care
			 referred to in subparagraph (A) on the mental health care services
			 available to veterans and family members described in paragraph (1).
							
								(C)
								Means of using wellness programs of providers of health care referred to in subparagraph (A) as
			 complements to the provision by the Department of Veterans Affairs of
			 mental health care to veterans and family members described in paragraph
			 (1).
							
								(D)
								Whether wellness programs described in subparagraph (C) are effective in enhancing the quality of
			 life and well-being of veterans and family members described in paragraph
			 (1).
							
								(E)
								Whether wellness programs described in subparagraph (C) are effective in increasing the adherence
			 of veterans described in paragraph (1) to the primary mental health
			 services provided such veterans by the Department.
							
								(F)
								Whether wellness programs described in subparagraph (C) have an impact on the sense of well-being
			 of
			 veterans described in paragraph (1) who receive primary mental health
			 services from the Department.
							
								(G)
								Whether wellness programs described in subparagraph (C) are effective in encouraging veterans
			 receiving health care from the Department to adopt a more healthy
			 lifestyle.
							
						(b)
						Duration
						The Secretary shall carry out the program for a period of three years beginning on the date that is
			 one year after the date of the enactment of this Act.
					
						(c)
						Locations
						The Secretary shall carry out the program at facilities of the Department providing mental health
			 care services to veterans and family members described in subsection
			 (a)(1).
					
						(d)
						Grant proposals
						
							(1)
							In general
							A public or private nonprofit entity seeking the award of a grant under this section shall submit
			 an application therefor to the Secretary in such form and in such manner
			 as the Secretary may require.
						
							(2)
							Application contents
							Each application submitted under paragraph (1) shall include the following:
							
								(A)
								A plan to coordinate activities under the program, to the extent possible, with the Federal, State,
			 and local providers of services for veterans to enhance the following:
								
									(i)
									Awareness by veterans of benefits and health care services provided by the Department.
								
									(ii)
									Outreach efforts to increase the use by veterans of services provided by the Department.
								
									(iii)
									Educational efforts to inform veterans of the benefits of a healthy and active lifestyle.
								
								(B)
								A statement of understanding from the entity submitting the application that, if selected, such
			 entity will be required to report to the Secretary periodically on
			 standardized data and other performance data necessary to evaluate
			 individual outcomes and to facilitate evaluations among entities
			 participating in the program.
							
								(C)
								Other requirements that the Secretary may prescribe.
							
						(e)
						Grant uses
						
							(1)
							In general
							A public or private nonprofit entity awarded a grant under this section shall use the award for
			 purposes prescribed by the Secretary.
						
							(2)
							Eligible veterans and family
							In carrying out the purposes prescribed by the Secretary in paragraph (1), a public or private
			 nonprofit entity awarded a grant under this section shall use the award to
			 furnish services only to individuals specified in section 1712A(a)(1)(C)
			 of title 38, United States Code.
						
						(f)
						Reports
						
							(1)
							Periodic reports
							
								(A)
								In general
								Not later than 180 days after the date of the commencement of the program, and every 180 days
			 thereafter, the Secretary shall submit to Congress a report on the
			 program.
							
								(B)
								Report elements
								Each report required by subparagraph (A) shall include the following:
								
									(i)
									The findings and conclusions of the Secretary with respect to the program during the 180-day period
			 preceding the report.
								
									(ii)
									An assessment of the benefits of the program to veterans and their family members during the
			 180-day period preceding the report.
								
							(2)
							Final report
							Not later than 180 days after the end of the program, the Secretary shall submit to Congress a
			 report detailing the recommendations of the Secretary as to the
			 advisability of continuing or expanding the program.
						
						(g)
						Wellness defined
						In this section, the term wellness has the meaning given that term in regulations prescribed by the Secretary.
					
				E
				Mental Health Care
				
					141.
					Inclusion of mental health professionals in the education and training program for health personnel
			 of the Department of Veterans Affairs
					
						(a)
						In general
						In carrying out the education and training program required under section 7302(a)(1) of title 38,
			 United States Code, the Secretary of Veterans Affairs shall include
			 education and training of marriage and family therapists and licensed
			 professional mental health counselors.
					
						(b)
						Funding
						The Secretary shall apportion funding for the education and training program equally among the
			 professions included in the program.
					
						(c)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
					142.
					Report on provision of mental health services for families of certain veterans at facilities of the
			 Department
					Not later than one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the feasibility and advisability of providing services under the
			 program established by section 304(a) of the Caregivers and Veterans
			 Omnibus Health Services Act of 2010 (Public Law 111–163; 38 U.S.C. 1712A
			 note) at medical facilities of the Department of Veterans Affairs.
				
					143.
					Annual report on community mental health partnership pilot program
					
						(a)
						In general
						Not later than one year after the date of the enactment of this Act and not later than September 30
			 each year thereafter until the completion of the pilot program described
			 in subsection (b), the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on that pilot
			 program.
					
						(b)
						Pilot program described
						The pilot program described in this subsection is the pilot program conducted by the Veterans
			 Health Administration to connect medical centers of the Department of
			 Veterans Affairs with community-based mental health care providers and
			 substance abuse treatment providers for the purpose of assisting in the
			 treatment of veterans with mental health disorders, commonly known as the Community Mental Health Partnership Pilot.
					
						(c)
						Elements
						Each report submitted under subsection (a) shall include the following:
						
							(1)
							The number of sites participating in the pilot program.
						
							(2)
							The number of individuals participating in the pilot program at each site.
						
							(3)
							A detailed assessment of the effectiveness of, the participation of veterans in,  and the
			 satisfaction of veterans with the pilot program.
						
							(4)
							An analysis of barriers to the effectiveness of, the participation of veterans in,  and the
			 satisfaction of veterans with the pilot program.
						
							(5)
							A description of the plans of the Secretary to conduct outreach and provide information to veterans
			 and community mental health providers with respect to the pilot program.
						
							(6)
							A description of any plans to expand the pilot program, including plans that focus on the unique
			 needs of veterans located in rural areas.
						
							(7)
							An explanation of how the care provided under the pilot program is consistent with the minimum
			 clinical mental health guidelines promulgated by the Veterans Health
			 Administration, including clinical guidelines contained in the Uniform
			 Mental Health Services Handbook of such Administration.
						
				F
				Dental Care Eligibility Expansion and Enhancement
				
					151.
					Restorative dental services for veterans
					
						(a)
						In general
						Section 1710(c) is amended—
						
							(1)
							in the second sentence—
							
								(A)
								by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively; and
							
								(B)
								by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
							
							(2)
							by inserting (1) after (c);
						
							(3)
							by striking The Secretary and inserting the following:
							
								
									(2)
									The Secretary
								; and
						
							(4)
							by adding at the end the following new paragraph:
							
								
									(3)
									In addition to the dental services, treatment, and appliances authorized to be furnished by
			 paragraph (2), the Secretary may furnish dental services and treatment,
			 and dental appliances, needed to restore functioning in a veteran that is
			 lost as a result of any services or treatment furnished under this
			 subsection.
								.
						
						(b)
						Effective date
						The amendments made by subsection (a) shall take effect on the date that is one year after the date
			 of the enactment of this Act.
					
					152.
					Pilot program on expansion of furnishing of dental care to all enrolled veterans
					
						(a)
						Pilot program required
						Commencing not later than 540 days after the date of the enactment of this Act, the Secretary of
			 Veterans Affairs shall carry out a pilot program to assess the feasibility
			 and advisability of furnishing dental care to veterans enrolled in the
			 system of patient enrollment under section 1705 of title 38, United States
			 Code, who are not eligible for dental services and treatment, and related
			 dental appliances, under current authorities.
					
						(b)
						Duration of pilot program
						The pilot program shall be carried out during the three-year period beginning on the date of the
			 commencement of the pilot program.
					
						(c)
						Locations
						
							(1)
							In general
							The Secretary shall carry out the pilot program at not fewer than 16 locations as follows:
							
								(A)
								Four Department of Veterans Affairs medical centers with an established dental clinic with capacity
			 available for the furnishing of services and treatment under the pilot
			 program.
							
								(B)
								Four Department medical centers with a current contract for the furnishing of dental care.
							
								(C)
								Four Community-Based Outpatient Clinics (CBOCs) with capacity available for the furnishing of
			 services
			 and treatment under the pilot program.
							
								(D)
								Four facilities selected from among Federally Qualified Health Centers (FQHCs) and Indian Health
			 Service facilities with established dental clinics, of which—
								
									(i)
									at least one facility shall be such an Indian Health Service facility; and
								
									(ii)
									any Indian Health Service facility so selected shall be selected in consultation with the Secretary
			 of Health and Human Services.
								
							(2)
							Considerations
							In selecting locations for the pilot program, the Secretary shall consider the feasibility and
			 advisability of selecting locations in each of the following:
							
								(A)
								Rural areas.
							
								(B)
								Areas that are not in close proximity to an active duty military installation.
							
								(C)
								Areas representing different geographic locations, such as census tracts established by the Bureau
			 of Census.
							
						(d)
						Limitation on number of participating veterans
						
							(1)
							In general
							The total number of eligible veterans who may participate in the pilot program may not exceed
			 30,000.
						
							(2)
							Distribution of limitation
							In applying the limitation in paragraph (1) to the pilot program, the Secretary shall distribute
			 the limitation across and among locations selected for the pilot program
			 in a manner that takes appropriate account of the size and need of
			 veterans for dental services at each such location.
						
						(e)
						Scope of services
						The dental services and treatment furnished to veterans under the pilot program shall be consistent
			 with the dental services and treatment furnished by the Secretary to
			 veterans with service-connected disabilities rated 100 percent disabling
			 under the laws administered by the Secretary.
					
						(f)
						Voluntary participation
						The participation of a veteran in the pilot program shall be at the election of the veteran.
					
						(g)
						Limitation on amount of services
						
							(1)
							In general
							The total amount the Secretary may expend furnishing dental services and treatment to a veteran
			 participating in the pilot program during any one-year period may not
			 exceed such amount as the Secretary determines appropriate. The amount so
			 determined may not be less than $1,000.
						
							(2)
							Consultation
							The Secretary shall make the determination under paragraph (1)—
							
								(A)
								in consultation with the Director of the Indian Health Service; and
							
								(B)
								in consultation with the Director of the Health Resources and Services Administration of the
			 Department of Health and Human Services if one or more Federally Qualified
			 Health Center is selected as a location for the pilot program under
			 subsection (c)(1)(D).
							
						(h)
						Copayments
						The Secretary may collect copayments for dental services and treatment furnished under the pilot
			 program in accordance with authorities on the collection of copayments for
			 medical care of veterans under chapter 17 of title 38, United States Code.
					
						(i)
						Program administration
						
							(1)
							Notice to eligible veterans on pilot program
							In carrying out the pilot program, the Secretary shall inform all veterans eligible to participate
			 in the pilot program of the services and treatment available under the
			 pilot program.
						
							(2)
							Contracts
							In carrying out the pilot program, the Secretary may enter into contracts with appropriate entities
			 for the provision of dental services and treatment under the pilot
			 program. Each such contract shall specify performance standards and
			 metrics and processes for ensuring compliance of the contractor concerned
			 with such performance standards.
						
						(j)
						Reports
						
							(1)
							Preliminary reports
							
								(A)
								In general
								Not later than each of 540 days and three years after the date of the commencement of the pilot
			 program, the Secretary shall submit to the Committee on Veterans’ Affairs
			 of the Senate and the Committee on Veterans’ Affairs of the House of
			 Representatives a report on the pilot program.
							
								(B)
								Contents
								Each report under subparagraph (A) shall include the following:
								
									(i)
									A description of the implementation and operation of the pilot program.
								
									(ii)
									The number of veterans receiving services and treatment under the pilot program, and a description
			 of the dental services and treatment furnished to such veterans.
								
									(iii)
									An analysis of the costs and benefits of the pilot program, including a comparison of costs and
			 benefits by location type.
								
									(iv)
									An assessment of the impact of the pilot program on medical care, wellness, employability, and
			 perceived quality of life of veterans.
								
									(v)
									The current findings and conclusions of the Secretary with respect to the pilot program.
								
									(vi)
									Such recommendations for the continuation or expansion of the pilot program as the Secretary
			 considers appropriate.
								
							(2)
							Final report
							
								(A)
								In general
								Not later than 180 days after the completion of the pilot program, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report on the pilot
			 program.
							
								(B)
								Contents
								The report under subparagraph (A) shall include the following:
								
									(i)
									The findings and conclusions of the Secretary with respect to the pilot program.
								
									(ii)
									Such recommendations for the continuation or expansion of the pilot program as the Secretary
			 considers appropriate.
								
						(k)
						Federally Qualified Health Center defined
						In this section the term Federally Qualified Health Center means a Federally-qualified health center as defined in section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B)).
					
						(l)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
					153.
					Program on education to promote dental health in veterans
					
						(a)
						Program required
						
							(1)
							In general
							The Secretary of Veterans Affairs shall carry out a program of education to promote dental health
			 for veterans who are enrolled in the system of patient enrollment of the
			 Department of Veterans Affairs under section 1705 of title 38, United
			 States Code.
						
							(2)
							Construction
							Nothing in the program shall be deemed to alter or revise the eligibility of any veteran for dental
			 care under the laws administered by the Secretary.
						
						(b)
						Elements
						The program required by subsection (a) shall provide education for veterans on the following:
						
							(1)
							The association between dental health and overall health and well-being.
						
							(2)
							Proper techniques for dental care.
						
							(3)
							Signs and symptoms of commonly occurring dental conditions.
						
							(4)
							Treatment options for commonly occurring dental issues.
						
							(5)
							Options for obtaining access to dental care, including information on eligibility for dental care
			 through the Department and on purchasing private dental insurance.
						
							(6)
							Available and accessible options for obtaining low or no-cost dental care, including through dental
			 schools and Federally Qualified Health Centers (FQHCs).
						
							(7)
							Such other matters relating to dental health as the Secretary considers appropriate.
						
						(c)
						Delivery of educational materials
						
							(1)
							In general
							The Secretary shall provide educational materials to veterans under the program required by
			 subsection (a) through a variety of mechanisms, including the following:
							
								(A)
								The availability and distribution of print materials at Department facilities (including at medical
			 centers, clinics, Vet Centers, and readjustment counseling centers) and to
			 providers (including members of Patient Aligned Care Teams).
							
								(B)
								The availability and distribution of materials over the Internet, including through webinars and My
			 HealtheVet.
							
								(C)
								Presentations of information, including both small group and large group presentations.
							
							(2)
							Selection of mechanisms
							In selecting mechanisms for purposes of this subsection, the Secretary shall select mechanisms
			 designed to maximize the number of veterans who receive education under
			 the program.
						
						(d)
						Federally Qualified Health Center defined
						In this section the term Federally Qualified Health Center means a Federally-qualified health center as defined in section 1905(l)(2)(B) of the Social
			 Security Act (42 U.S.C. 1396d(l)(2)(B)).
					
						(e)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
					154.
					Authorization of appropriations
					There is authorized to be appropriated for the Department of Veterans Affairs for fiscal year 2015
			 $305,000,000 to carry out this subtitle and the amendments made by this
			 subtitle. The amount so authorized to be appropriated shall be available
			 for obligation for the five-year period beginning on the date that is one
			 year after the date of the enactment of this Act.
				
				G
				Health Care Related to Sexual Trauma
				
					161.
					Expansion of eligibility for sexual trauma counseling and treatment to veterans on inactive duty
			 training
					Section 1720D(a)(1) is amended by striking or active duty for training and inserting , active duty for training, or inactive duty training.
				
					162.
					Provision of counseling and treatment for sexual trauma by the Department of Veterans Affairs to
			 members of the Armed Forces
					
						(a)
						Expansion of coverage to members of the Armed Forces
						Subsection (a) of section 1720D is amended—
						
							(1)
							by redesignating paragraph (2) as paragraph (3);
						
							(2)
							by inserting after paragraph (1) the following new paragraph (2):
							
								
									(2)
									(A)
										In operating the program required by paragraph (1), the Secretary may, in consultation with the
			 Secretary of Defense, provide counseling and care and services to members
			 of the Armed Forces (including members of the National Guard and Reserves)
			 on active duty to overcome psychological trauma described in that
			 paragraph.
									
										(B)
										A member described in subparagraph (A) shall not be required to obtain a referral before receiving
			 counseling and care and services under this paragraph.
									; and
						
							(3)
							in paragraph (3), as redesignated by paragraph (1)—
							
								(A)
								by striking a veteran and inserting an individual; and
							
								(B)
								by striking that veteran each place it appears and inserting that individual.
							
						(b)
						Information to members on availability of counseling and services
						Subsection (c) of such section is amended—
						
							(1)
							by striking to veterans each place it appears; and
						
							(2)
							in paragraph (3), by inserting members of the Armed Forces and before individuals.
						
						(c)
						Inclusion of members in reports on counseling and services
						Subsection (e) of such section is amended—
						
							(1)
							in the matter preceding paragraph (1), by striking to veterans;
						
							(2)
							in paragraph (2)—
							
								(A)
								by striking women veterans and inserting individuals; and
							
								(B)
								by striking training under subsection (d). and inserting “training under subsection (d), disaggregated by—
								
									
										(A)
										veterans;
									
										(B)
										members of the Armed Forces (including members of the National Guard and Reserves) on active duty;
			 and
									
										(C)
										for each of subparagraphs (A) and (B)—
										
											(i)
											men; and
										
											(ii)
											women.
										;
							
							(3)
							in paragraph (4), by striking veterans and inserting individuals; and
						
							(4)
							in paragraph (5)—
							
								(A)
								by striking women veterans and inserting individuals; and
							
								(B)
								by inserting , including specific recommendations for individuals specified in subparagraphs (A), (B), and (C)
			 of paragraph (2) before the period at the end.
							
						(d)
						Effective date
						The amendments made by this section shall take effect on the date that is one year after the date
			 of the enactment of this Act.
					
					163.
					Department of Veterans Affairs screening mechanism to detect incidents of domestic abuse
					
						(a)
						In general
						Not later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall develop and implement a screening mechanism to be used when
			 a veteran seeks healthcare services from the Department of Veterans
			 Affairs to detect if the veteran has been a victim of domestic abuse for
			 purposes of improving the treatment of the veteran and assessing the
			 prevalence of domestic abuse in the veteran population.
					
						(b)
						Readily available screening tools
						In developing and implementing a screening mechanism under subsection (a), the Secretary may
			 incorporate into the screening mechanism such readily available screening
			 tools as the Secretary considers appropriate for the screening mechanism.
					
						(c)
						Domestic abuse defined
						In this section, the term domestic abuse means behavior with respect to an individual that—
						
							(1)
							constitutes—
							
								(A)
								a pattern of behavior resulting in physical or emotional abuse, economic control, or interference
			 with the personal liberty of that individual;
							
								(B)
								a violation of Federal or State law involving the use, attempted use, or threatened use of force or
			 violence against that individual; or
							
								(C)
								a violation of a lawful order issued for the protection of that individual; and
							
							(2)
							is committed by a person who—
							
								(A)
								is a current or former spouse or domestic partner of that individual;
							
								(B)
								shares a child in common with that individual;
							
								(C)
								is a current or former intimate partner of that individual that shares or has shared a common
			 domicile with that individual;
							
								(D)
								is a caregiver or family caregiver of that individual (as such terms are defined in section
			 1720G(d) of title 38, United States Code); or
							
								(E)
								is in any other type of relationship with that individual that the Secretary may specify for
			 purposes of this section.
							
					164.
					Reports on military sexual trauma and domestic abuse
					
						(a)
						Report on services available for military sexual trauma in the Department of Veterans Affairs
						Not later than 630 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the treatment and services available from the Department of
			 Veterans Affairs for male veterans who experience military sexual trauma
			 compared to such treatment and services available to female veterans who
			 experience military sexual trauma.
					
						(b)
						Report on domestic abuse among veterans
						Not later than two years after the implementation of the screening mechanism required by section
			 163(a) of this Act, the Secretary of Veterans Affairs and the Secretary of
			 Health and Human Services, acting through the Director of the Centers for
			 Disease Control and Prevention, shall jointly submit to the Committee on
			 Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of
			 the House of Representatives a report on domestic abuse among veterans
			 that includes the following:
						
							(1)
							A summary of the types, outcomes, and circumstances of incidents of domestic abuse that have been
			 reported by veterans during the two-year period preceding the submission
			 of the report.
						
							(2)
							A summary of the treatments available from the Department of Veterans Affairs for veterans who
			 experience domestic abuse and an assessment of the effectiveness of those
			 treatments.
						
							(3)
							Data and analysis on any correlation between an incident of military sexual trauma or sexual trauma
			 experienced after the age of 18 and domestic abuse.
						
							(4)
							Any other issues that the Secretary of Veterans Affairs or the Director of the Centers for Disease
			 Control and Prevention determines appropriate.
						
						(c)
						Reports on transition of military sexual trauma and domestic abuse treatment from Department of
			 Defense to Department of Veterans Affairs
						Not later than 630 days after the date of the enactment of this Act, and annually thereafter for
			 five years, the Department of Veterans Affairs-Department of Defense Joint
			 Executive Committee established by section 320(a) of title 38, United
			 States Code, shall submit to the appropriate committees of Congress a
			 report on military sexual trauma and domestic abuse that includes the
			 following:
						
							(1)
							The processes and procedures utilized by the Department of Veterans Affairs and the Department of
			 Defense to facilitate transition of treatment of individuals who have
			 experienced military sexual trauma or domestic abuse from treatment
			 provided by the Department of Defense to treatment provided by the
			 Department of Veterans Affairs.
						
							(2)
							A description and assessment of the collaboration between the Department of Veterans Affairs and
			 the Department of Defense in assisting veterans in filing claims for
			 disabilities related to military sexual trauma or domestic abuse,
			 including permitting veterans access to information and evidence necessary
			 to develop or support such claims.
						
						(d)
						Definitions
						In this section:
						
							(1)
							Appropriate committees of congress
							The term appropriate committees of Congress means—
							
								(A)
								the Committee on Veterans’ Affairs and the Committee on Armed Services of the Senate; and
							
								(B)
								the Committee on Veterans’ Affairs and the Committee on Armed Services of the House of
			 Representatives.
							
							(2)
							Domestic abuse
							The term domestic abuse has the meaning given that term in section 163(c) of this Act.
						
							(3)
							Military sexual trauma
							The term military sexual trauma means psychological trauma, which in the judgment of a mental health professional employed by the
			 Department, resulted from a physical assault of a sexual nature, battery
			 of a sexual nature, or sexual harassment which occurred while the veteran
			 was serving on active duty or active duty for training.
						
							(4)
							Sexual harassment
							The term sexual harassment means repeated, unsolicited verbal or physical contact of a sexual nature which is threatening in
			 character.
						
							(5)
							Sexual trauma
							The term sexual trauma shall have the meaning given that term by the Secretary of Veterans Affairs for purposes of this
			 section.
						
						(e)
						Effective date
						This section shall take effect on the date that is 270 days after the date of the enactment of this
			 Act.HReproductive treatment and services171.Clarification that fertility counseling and treatment are medical services which the Secretary may
			 furnish to veterans like other medical servicesSection 1701(6), as amended by section 114(b)(1) of this Act, is further amended by adding at the
			 end the following new subparagraph:(I)Fertility counseling and treatment, including treatment using assisted reproductive technology..172.Reproductive treatment and care for spouses and surrogates of veterans(a)In generalSubchapter VIII of chapter 17 is amended by adding at the end the following new section:1788.Reproductive treatment and care for spouses and surrogates of veterans(a)In generalThe Secretary shall furnish fertility counseling and treatment, including through the use of
			 assisted reproductive technology, to a spouse or surrogate of a severely
			 wounded, ill, or injured veteran who has an infertility condition incurred
			 or aggravated in line of duty in the active military, naval, or air
			 service and who is enrolled in the system of annual patient enrollment
			 established under section 1705(a) of this title if the spouse or surrogate
			 and the veteran apply jointly for such counseling and treatment through a
			 process prescribed by the Secretary.(b)Coordination of care for other spouses and surrogatesIn the case of a spouse or surrogate of a veteran not described in subsection (a) who is seeking
			 fertility counseling and treatment, the Secretary may coordinate fertility
			 counseling and treatment for such spouse or surrogate.(c)ConstructionNothing in this section shall be construed to require the Secretary—(1)to find or certify a surrogate for a veteran or to connect a surrogate with a veteran; or(2)to furnish maternity care to a spouse or surrogate of a veteran.(d)Assisted reproductive technology definedIn this section, the term assisted reproductive technology includes in vitro fertilization and other fertility treatments in which both eggs and sperm are
			 handled when clinically appropriate..(b)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item
			 relating to section 1787 the following new item:1788. Reproductive treatment and care for spouses and surrogates of veterans..173.Adoption assistance for severely wounded veterans(a)In generalSubchapter VIII of chapter 17, as amended by section 172(a) of this Act, is further amended by
			 adding at the end the following new section:1789.Adoption assistance(a)In generalThe Secretary may pay an amount, not to exceed the limitation amount, to assist a covered veteran
			 in the adoption of one or more children.(b)Covered veteranFor purposes of this section, a covered veteran is any severely wounded, ill, or injured veteran
			 who—(1)has an infertility condition incurred or aggravated in line of duty in the active military, naval,
			 or air service; and(2)is enrolled in the system of annual patient enrollment established under section 1705(a) of this
			 title.(c)Limitation amountFor purposes of this section, the limitation amount is the amount equal to the lesser of—(1)the cost the Department would incur if the Secretary were to provide a covered veteran with one
			 cycle of fertility treatment through the use of assisted reproductive
			 technology under section 1788 of this title, as determined by the
			 Secretary; or(2)the cost the Department would incur by paying the expenses of three adoptions by covered veterans,
			 as determined by the Secretary.(d)Assisted reproductive technology definedIn this section, the term assisted reproductive technology has the meaning given that term in section 1788 of this title..(b)Clerical amendmentThe table of sections at the beginning of chapter 17, as amended by section 172(b) of this Act, is
			 further amended by inserting after the item relating to section 1788 the
			 following new item:1789. Adoption assistance..174.Regulations on furnishing of fertility counseling and treatment and adoption assistance by
			 Department of Veterans Affairs(a)In generalNot later than 540 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall prescribe regulations—(1)on the furnishing of fertility treatment to veterans using assisted reproductive technology;(2)to carry out section 1788 of title 38, United States Code, as added by section 172 of this Act; and(3)to carry out section 1789 of such title, as added by section 173 of this Act.(b)LimitationNotwithstanding any other provision of law, during the period beginning on the date of the
			 enactment of this Act and ending on the date on which the Secretary
			 prescribes regulations under subsection (a), the Secretary may not
			 furnish—(1)to a veteran any fertility treatment that uses an assisted reproductive technology that the
			 Secretary has not used in the provision of a fertility treatment to a
			 veteran before the date of the enactment of this Act;(2)any fertility counseling or treatment under section 1788 of such title, as added by section 172 of
			 this Act; or(3)any assistance under section 1789 of such title, as added by section 173 of this Act.(c)Assisted reproductive technology definedIn this section, the term assisted reproductive technology has the meaning given the term in section 1788 of such title, as added by section 172 of this Act.175.Coordination between Department of Veterans Affairs and Department of Defense on furnishing of
			 fertility counseling and treatmentThe Secretary of Veterans Affairs and the Secretary of Defense shall share best practices and
			 facilitate referrals, as they consider appropriate, on the furnishing of
			 fertility counseling and treatment.176.Facilitation of reproduction and infertility research(a)In generalSubchapter II of chapter 73, as amended by section 124(a) of this Act, is further amended by adding
			 at the end the following new section:7330C.Facilitation of reproduction and infertility research(a)Facilitation of research requiredThe Secretary shall facilitate research conducted collaboratively by the Secretary of Defense and
			 the Secretary of Health and Human Services to improve the ability of the
			 Department of Veterans Affairs to meet the long-term reproductive health
			 care needs of veterans who have a genitourinary service-connected
			 disability or a condition that was incurred or aggravated in line of duty
			 in the active military, naval, or air service, such as a spinal cord
			 injury, that affects the veterans' ability to reproduce.(b)Dissemination of informationThe Secretary shall ensure that information produced by the research facilitated under this section
			 that may be useful for other activities of the Veterans Health
			 Administration is disseminated throughout the Veterans Health
			 Administration..(b)Clerical amendmentThe table of sections at the beginning of chapter 73, as amended by section 124(b) of this Act, is
			 further amended by inserting after the item relating to section 7330B the
			 following new item:7330C. Facilitation of reproduction and infertility research..(c)ReportNot later than three years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report on the research activities
			 conducted by the Secretary under section 7330C of title 38, United States
			 Code, as added by subsection (a).177.Annual report on provision of fertility counseling and treatment furnished by Department of
			 Veterans Affairs(a)In generalNot later than one year after the date of the enactment of this Act and not less frequently than
			 annually thereafter, the Secretary of Veterans Affairs shall submit to the
			 Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the
			 fertility counseling and treatment furnished by the Department of Veterans
			 Affairs during the year preceding the submittal of the report.(b)ElementsEach report submitted under subsection (a) shall include, for the period covered by the report, the
			 following:(1)The number of veterans who received fertility counseling or treatment furnished by the Department
			 of Veterans Affairs, disaggregated by era of military service of such
			 veterans.(2)The number of spouses and surrogates of veterans who received fertility counseling or treatment
			 furnished by the Department.(3)The cost to the Department of furnishing fertility counseling and treatment, disaggregated by cost
			 of services and administration.(4)The average cost to the Department per recipient of such counseling and treatment.(5)In cases in which the Department furnished fertility treatment through the use of assisted
			 reproductive technology, the average number of cycles per person
			 furnished.(6)A description of how fertility counseling and treatment services of the Department are coordinated
			 with similar services of the Department of Defense.178.Program on assistance for child care for certain veterans(a)Assistance for child care for certain veterans receiving health care(1)In generalSubchapter I of chapter 17 is amended by adding at the end the following new section:1709B.Assistance for child care for certain veterans receiving health care(a)Program requiredThe Secretary shall carry out a program to provide, subject to subsection (b), assistance to
			 qualified veterans described in subsection (c) to obtain child care so
			 that such veterans can receive health care services described in
			 subsection (c).(b)Limitation on period of paymentsAssistance may only be provided to a qualified veteran under this section for receipt of child care
			 during the period that the qualified veteran—(1)receives health care services described in subsection (c) at a facility of the Department; and(2)requires travel to and from such facility for the receipt of such health care services.(c)Qualified veteransFor purposes of this section, a qualified veteran is a veteran who is—(1)the primary caretaker of a child or children; and(2)(A)receiving from the Department—(i)regular mental health care services;(ii)intensive mental health care services; or(iii)such other intensive health care services that the Secretary determines that provision of
			 assistance to the veteran to obtain child care would improve access to
			 such health care services by the veteran; or(B)in need of regular or intensive mental health care services from the Department, and but for lack
			 of child care services, would receive such health care services from the
			 Department.(d)LocationsThe Secretary shall carry out the program in no fewer than three Veterans Integrated Service
			 Networks selected by the Secretary for purposes of the program.(e)Forms of child care assistance(1)Child care assistance under this section may include the following:(A)Stipends for the payment of child care offered by licensed child care centers (either directly or
			 through a voucher program) which shall be, to the extent practicable,
			 modeled after the Department of Veterans Affairs Child Care Subsidy
			 Program established pursuant to section 630 of the Treasury and General
			 Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).(B)Direct provision of child care at an on-site facility of the Department.(C)Payments to private child care agencies.(D)Collaboration with facilities or programs of other Federal departments or agencies.(E)Such other forms of assistance as the Secretary considers appropriate.(2)In the case that child care assistance under this section is provided as a stipend under paragraph
			 (1)(A), such stipend shall cover the full cost of such child care..(2)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item
			 relating to section 1709A the following new item:1709B. Assistance for child care for certain veterans receiving health care..(3)Conforming amendmentSection 205(e) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law
			 111–163; 38 U.S.C. 1710 note) is amended by inserting but not after the date of the enactment of the Restoring Veterans Trust Act of 2014 before the period at the end.(b)Assistance for child care for individuals receiving readjustment counseling and related mental
			 health services(1)In generalSubchapter I of chapter 17, as amended by subsection (a)(1) of this section, is further amended by
			 adding at the end the following new section:1709C.Assistance for child care for individuals receiving readjustment counseling and related mental
			 health services(a)Program requiredThe Secretary shall carry out a program to provide, subject to subsection (b), assistance to
			 qualified individuals described in subsection (c) to obtain child care so
			 that such individuals can receive readjustment counseling and related
			 mental health services.(b)Limitation on period of paymentsAssistance may only be provided to a qualified individual under this section for receipt of child
			 care during the period that the qualified individual receives readjustment
			 counseling and related health care services at a Vet Center.(c)Qualified individualsFor purposes of this section, a qualified individual is an individual who is—(1)the primary caretaker of a child or children; and(2)(A)receiving from the Department regular readjustment counseling and related mental health services;
			 or(B)in need of readjustment counseling and related mental health services from the Department, and but
			 for lack of child care services, would receive such counseling and
			 services from the Department.(d)LocationsThe Secretary shall carry out the program under this section in no fewer than three Readjustment
			 Counseling Service Regions selected by the Secretary for purposes of the
			 program.(e)Forms of child care assistance(1)Child care assistance under this section may include the following:(A)Stipends for the payment of child care offered by licensed child care centers (either directly or
			 through a voucher program) which shall be, to the extent practicable,
			 modeled after the Department of Veterans Affairs Child Care Subsidy
			 Program established pursuant to section 630 of the Treasury and General
			 Government Appropriations Act, 2002 (Public Law 107–67; 115 Stat. 552).(B)Payments to private child care agencies.(C)Collaboration with facilities or programs of other Federal departments or agencies.(D)Such other forms of assistance as the Secretary considers appropriate.(2)In the case that child care assistance under this subsection is provided as a stipend under
			 paragraph (1)(A), such stipend shall cover the full cost of such child
			 care.(f)Vet Center definedIn this section, the term Vet Center means a center for readjustment counseling and related mental health services for individuals
			 under section 1712A of this title..(2)Clerical amendmentThe table of sections at the beginning of chapter 17, as amended by subsection (a)(2) of this
			 section, is further amended by inserting after the item relating to
			 section 1709B the following new item:1709C. Assistance for child care for individuals receiving readjustment counseling and related
			 mental health services..179.Counseling in retreat settings for women veterans newly separated from service in the Armed Forces(a)Counseling in retreat settings(1)In generalSubchapter II of chapter 17 is amended by adding at the end the following new section:1720H.Counseling in retreat settings for women veterans newly separated from service in the Armed Forces(a)In generalThe Secretary shall provide, through the Readjustment Counseling Service of the Veterans Health
			 Administration, reintegration and readjustment services described in
			 subsection (c) in group retreat settings to women veterans who are
			 recently separated from service in the Armed Forces after a prolonged
			 deployment.(b)Election of veteranThe receipt of services under this section by a woman veteran shall be at the election of the
			 veteran.(c)Covered servicesThe services provided to a woman veteran under this section shall include the following:(1)Information on reintegration into the veteran’s family, employment, and community.(2)Financial counseling.(3)Occupational counseling.(4)Information and counseling on stress reduction.(5)Information and counseling on conflict resolution.(6)Such other information and counseling as the Secretary considers appropriate to assist the veteran
			 in reintegration into the veteran’s family, employment, and community..(2)Clerical amendmentThe table of sections at the beginning of chapter 17 is amended by inserting after the item
			 relating to section 1720G the following new item:1720H. Counseling in retreat settings for women veterans newly separated from service in the Armed
			 Forces.. (b)Repeal of superseded pilot program authoritySection 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163;
			 38 U.S.C. 1712A note) is hereby repealed.
				I
				Major Medical Facility Leases
				
					181.
					Authorization of major medical facility leases
					The Secretary of Veterans Affairs may carry out the following major medical facility leases at the
			 locations specified, and in an amount for each lease not to exceed the
			 amount shown for such location (not including any estimated cancellation
			 costs):
					
						(1)
						For a clinical research and pharmacy coordinating center, Albuquerque, New Mexico, an amount not to
			 exceed $9,560,000.
					
						(2)
						For a community-based outpatient clinic, Brick, New Jersey, an amount not to exceed $7,280,000.
					
						(3)
						For a new primary care and dental clinic annex, Charleston, South Carolina, an amount not to exceed
			 $7,070,250.
					
						(4)
						For the Cobb County community-based Outpatient Clinic, Cobb County, Georgia, an amount not to
			 exceed $6,409,000.
					
						(5)
						For the Leeward Outpatient Healthcare Access Center, Honolulu, Hawaii, including a co-located
			 clinic with the Department of Defense and the co-location of the Honolulu
			 Regional Office of the Veterans Benefits Administration and the Kapolei
			 Vet Center of the Department of Veterans Affairs, an amount not to exceed
			 $15,887,370.
					
						(6)
						For a community-based outpatient clinic, Johnson County, Kansas, an amount not to exceed
			 $2,263,000.
					
						(7)
						For a replacement community-based outpatient clinic, Lafayette, Louisiana, an amount not to exceed
			 $2,996,000.
					
						(8)
						For a community-based outpatient clinic, Lake Charles, Louisiana, an amount not to exceed
			 $2,626,000.
					
						(9)
						For outpatient clinic consolidation, New Port Richey, Florida, an amount not to exceed $11,927,000.
					
						(10)
						For an outpatient clinic, Ponce, Puerto Rico, an amount not to exceed $11,535,000.
					
						(11)
						For lease consolidation, San Antonio, Texas, an amount not to exceed $19,426,000.
					
						(12)
						For a community-based outpatient clinic, San Diego, California, an amount not to exceed
			 $11,946,100.
					
						(13)
						For an outpatient clinic, Tyler, Texas, an amount not to exceed $4,327,000.
					
						(14)
						For the Errera Community Care Center, West Haven, Connecticut, an amount not to exceed $4,883,000.
					
						(15)
						For the Worcester community-based Outpatient Clinic, Worcester, Massachusetts, an amount not to
			 exceed $4,855,000.
					
						(16)
						For the expansion of a community-based outpatient clinic, Cape Girardeau, Missouri, an amount not
			 to exceed $4,232,060.
					
						(17)
						For a multispecialty clinic, Chattanooga, Tennessee, an amount not to exceed $7,069,000.
					
						(18)
						For the expansion of a community-based outpatient clinic, Chico, California, an amount not to
			 exceed $4,534,000.
					
						(19)
						For a community-based outpatient clinic, Chula Vista, California, an amount not to exceed
			 $3,714,000.
					
						(20)
						For a new research lease, Hines, Illinois, an amount not to exceed $22,032,000.
					
						(21)
						For a replacement research lease, Houston, Texas, an amount not to exceed $6,142,000.
					
						(22)
						For a community-based outpatient clinic, Lincoln, Nebraska, an amount not to exceed $7,178,400.
					
						(23)
						For a community-based outpatient clinic, Lubbock, Texas, an amount not to exceed $8,554,000.
					
						(24)
						For a community-based outpatient clinic consolidation, Myrtle Beach, South Carolina, an amount not
			 to exceed $8,022,000.
					
						(25)
						For a community-based outpatient clinic, Phoenix, Arizona, an amount not to exceed $20,757,000.
					
						(26)
						For the expansion of a community-based outpatient clinic, Redding, California, an amount not to
			 exceed $8,154,000.
					
						(27)
						For the expansion of a community-based outpatient clinic, Tulsa, Oklahoma, an amount not to exceed
			 $13,269,200.
					
					182.
					Budgetary treatment of Department of Veterans Affairs major medical facilities leases
					
						(a)
						Findings
						Congress finds the following:
						
							(1)
							Title 31, United States Code, requires the Department of Veterans Affairs to record the full cost
			 of its contractual obligation against funds available at the time a
			 contract is executed.
						
							(2)
							Office of Management and Budget Circular A–11 provides guidance to agencies in meeting the
			 statutory requirements under title 31, United States Code, with respect to
			 leases.
						
							(3)
							For operating leases, Office of Management and Budget Circular A–11 requires the Department of
			 Veterans Affairs to record up-front budget authority in an amount equal to total payments under the full term of the lease or [an] amount sufficient to cover
			 first year lease payments plus cancellation costs.
						
						(b)
						Requirement for obligation of full cost
						(1)In generalSubject to the availability of appropriations provided in advance, in exercising the authority of
			 the Secretary of Veterans Affairs to enter into leases provided in this
			 Act, the Secretary shall record, pursuant to section 1501 of title 31, United States Code, as the full cost of the contractual obligation at the time a
			 contract is executed either—
							
								(A)
								an amount equal to total payments under the full term of the lease; or
							
								(B)
								if the lease specifies payments to be made in the event the lease is terminated before its full
			 term, an amount sufficient to cover the first year lease payments plus the
			 specified cancellation costs.
							(2)Self-insuring authorityThe requirements of paragraph (1) may be satisfied through the use of a self-insuring authority
			 consistent with Office of Management and Budget Circular A–11.
						(c)
						Transparency
						
							(1)
							Compliance
							Subsection (b) of section 8104 is amended by adding at the end the following new paragraph:
							
								
									(7)
									In the case of a prospectus proposing funding for a major medical facility lease, a detailed
			 analysis of how the lease is expected to comply with Office of Management
			 and Budget Circular A–11 and section 1341 of title 31 (commonly referred to as the Anti-Deficiency Act). Any such analysis shall include—
									
										(A)
										an analysis of the classification of the lease as a lease-purchase, capital lease, or operating lease as those terms are defined in Office of Management and Budget Circular A–11;
									
										(B)
										an analysis of the obligation of budgetary resources associated with the lease; and
									
										(C)
										an analysis of the methodology used in determining the asset cost, fair market value, and
			 cancellation costs of the lease.
									.
						
							(2)
							Submittal to Congress
							Such section 8104 is further amended by adding at the end the following new subsection:
							
								
									(h)
									(1)
										Not less than 30 days before entering into a major medical facility lease, the Secretary shall
			 submit to the Committees on Veterans’ Affairs of the Senate and the House
			 of Representatives—
										
											(A)
											notice of the Secretary’s intention to enter into the lease;
										
											(B)
											a detailed summary of the proposed lease;
										
											(C)
											a description and analysis of any differences between the prospectus submitted pursuant to
			 subsection (b) and the proposed lease; and
										
											(D)
											a scoring analysis demonstrating that the proposed lease fully complies with Office of Management
			 and Budget Circular A–11.
										
										(2)
										Each committee described in paragraph (1) shall ensure that any information submitted to the
			 committee under such paragraph is treated by the committee with the same
			 level of confidentiality as is required by law of the Secretary and
			 subject to the same statutory penalties for unauthorized disclosure or use
			 as the Secretary.
									
										(3)
										Not more than 30 days after entering into a major medical facility lease, the Secretary shall
			 submit to each committee described in paragraph (1) a report on any
			 material differences between the lease that was entered into and the
			 proposed lease described under such paragraph, including how the lease
			 that was entered into changes the previously submitted scoring analysis
			 described in subparagraph (D) of such paragraph.
									.
						
						(d)
						Rule of construction
						Nothing in this section, or the amendments made by this section, shall be construed to in any way
			 relieve the Department of Veterans Affairs from any statutory or
			 regulatory obligations or requirements existing prior to the enactment of
			 this section and such amendments.
					
			II
			Survivor and Dependent Matters
			
				201.
				Extension of initial period for increased dependency and indemnity compensation for surviving
			 spouses with children
				
					(a)
					In general
					Section 1311(f)(2) is amended by striking two-year and inserting three-year.
				
					(b)
					Effective date
					The amendment made by subsection (a) shall take effect as of September 30, 2014, and shall apply to
			 any surviving spouse who was eligible for or in receipt of benefits under
			 section 1311(f) of title 38, United States Code, on or after the date of
			 the enactment of this Act.
				
				202.
				Eligibility for dependency and indemnity compensation, educational assistance, and housing loans
			 for surviving spouses who remarry after age 55
				
					(a)
					In general
					Paragraph (2)(B) of section 103(d) is amended to read as follows:
					
						
							(B)
							The remarriage after age 55 of the surviving spouse of a veteran shall not bar the furnishing of
			 benefits specified in paragraph (5) to such person as the surviving spouse
			 of the veteran.
						.
				
					(b)
					Conforming amendment
					Paragraph (5) of such section is amended by striking Paragraphs (2)(A) and inserting Paragraphs (2).
				
					(c)
					Effective date
					The amendments made by this section shall take effect on the date that is one year after the date
			 of the enactment of this Act.
				
				203.
				Extension of marriage delimiting date for surviving spouses of Persian Gulf War veterans to qualify
			 for death pension
				Section 1541(f)(1)(E) is amended by striking January 1, 2001 and inserting the date that is 10 years and one day after the date on which the Persian Gulf War was terminated,
			 as prescribed by Presidential proclamation or by law.
			
				204.
				Making effective date provision consistent with provision for benefits eligibility of a veteran's
			 child based upon termination of remarriage by annulment
				Section 5110(l) is amended by striking , or of an award or increase of benefits based on recognition of a child upon termination of the
			 child's marriage by death or divorce,.
			
				205.
				Expansion of Marine Gunnery Sergeant John David Fry Scholarship
				
					(a)
					Expansion of entitlement
					Subsection (b)(9) of section 3311 is amended by inserting or spouse after child.
				
					(b)
					Limitation and election on certain benefits
					Subsection (f) of such section is amended—
					
						(1)
						by redesignating paragraph (2) as paragraph (4); and
					
						(2)
						by inserting after paragraph (1) the following new paragraphs:
						
							
								(2)
								Limitation
								The entitlement of an individual to assistance under subsection (a) pursuant to paragraph (9) of
			 subsection (b) because the individual was a spouse of a person described
			 in such paragraph shall expire on the earlier of—
								
									(A)
									the date that is 15 years after the date on which the person died; and
								
									(B)
									the date on which the individual remarries.
								
								(3)
								Election on receipt of certain benefits
								A surviving spouse entitled to assistance under subsection (a) pursuant to paragraph (9) of
			 subsection (b) who is also entitled to educational assistance under
			 chapter 35 of this title may not receive assistance under both this
			 section and such chapter, but shall make an irrevocable election (in such
			 form and manner as the Secretary may prescribe) under which section or
			 chapter to receive educational assistance.
							.
					
					(c)
					Conforming amendment
					Section 3321(b)(4) is amended—
					
						(1)
						by striking an individual and inserting a child; and
					
						(2)
						by striking such individual’s each time it appears and inserting such child’s.
					
					(d)
					Effective date
					The amendments made by this section shall take effect on the date that is two years after the date
			 of the enactment of this Act.
				
				206.
				Expansion of Yellow Ribbon G.I. Education Enhancement Program
				
					(a)
					In general
					Section 3317(a) is amended by striking in paragraphs (1) and (2) and inserting in paragraphs (1), (2), and (9).
				
					(b)
					Effective date
					The amendment made by subsection (a) shall apply with respect to academic terms beginning after
			 July 1, 2015.
				
				207.
				Benefits for children of certain Thailand service veterans born with spina bifida
				
					(a)
					In general
					Subchapter III of chapter 18 is amended by adding at the end the following new section:
					
						
							1822.
							Benefits for children of certain Thailand service veterans born with spina bifida
							
								(a)
								Benefits authorized
								The Secretary may provide to any child of a veteran of covered service in Thailand who is suffering
			 from spina bifida the health care, vocational training and rehabilitation,
			 and monetary allowance required to be paid to a child of a Vietnam veteran
			 who is suffering from spina bifida under subchapter I of this chapter as
			 if such child of a veteran of covered service in Thailand were a child of
			 a Vietnam veteran who is suffering from spina bifida under such
			 subchapter.
							
								(b)
								Spina bifida conditions covered
								This section applies with respect to all forms and manifestations of spina bifida, except spina
			 bifida occulta.
							
								(c)
								Veteran of covered service in Thailand
								For purposes of this section, a veteran of covered service in Thailand is any individual, without
			 regard to the characterization of that individual's service, who—
								
									(1)
									served in the active military, naval, or air service in Thailand, as determined by the Secretary in
			 consultation with the Secretary of Defense, during the period beginning on
			 January 9, 1962, and ending on May 7, 1975; and
								
									(2)
									is determined by the Secretary, in consultation with the Secretary of Defense, to have been exposed
			 to a herbicide agent during such service in Thailand.
								
								(d)
								Herbicide agent
								For purposes of this section, the term herbicide agent means a chemical in a herbicide used in support of United States and allied military operations in
			 Thailand, as determined by the Secretary in consultation with the
			 Secretary of Defense, during the period beginning on January 9, 1962, and
			 ending on May 7, 1975.
							.
				
					(b)
					Conforming amendment to definition of child
					Section 1831(1) is amended—
					
						(1)
						in subparagraph (B)—
						
							(A)
							by striking subchapter III of this chapter and inserting section 1821 of this title; and
						
							(B)
							in clause (i), by striking section 1821 of this title and inserting that section; and
						
						(2)
						by adding at the end the following new subparagraph:
						
							
								(C)
								For purposes of section 1822 of this title, an individual, regardless of age or marital status,
			 who—
								
									(i)
									is the natural child of a veteran of covered service in Thailand (as determined for purposes of
			 that section); and
								
									(ii)
									was conceived after the date on which that veteran first entered service described in subsection
			 (c) of that section.
								.
					
					(c)
					Clerical amendments
					
						(1)
						Subchapter heading
						The heading for subchapter III of chapter 18 is amended by inserting and Thailand after Korea.
					
						(2)
						Table of sections
						The table of sections at the beginning of chapter 18 is amended—
						
							(A)
							by striking the item relating to subchapter III and inserting the following new item:
							
								
									Subchapter III—Children of certain Korea and Thailand service veterans born with spina bifida
								
								;
							and
							(B)
							by inserting after the item relating to section 1821 the following new item:
							
								
									1822. Benefits for children of certain Thailand service veterans born with spina bifida.
								
								.
						
					(d)
					Effective date
					The amendments made by this section shall take effect on the date that is one year after the date
			 of the enactment of this Act.
				
				208.
				Program on assisted living for children of Vietnam veterans and certain Korea service veterans born
			 with spina bifida
				
					(a)
					Program
					Commencing not later than 180 days after the date on which this section takes effect, the Secretary
			 of Veterans Affairs shall carry out a program to assess the feasibility
			 and advisability of providing assisted living, group home care, or similar
			 services in lieu of nursing home care to covered individuals.
				
					(b)
					Covered individuals
					For purposes of this section, a covered individual is any individual who is entitled to health care
			 under subchapter I or III of chapter 18 of title 38, United States Code.
				
					(c)
					Duration
					
						(1)
						In general
						Except as otherwise provided in this subsection, the program shall be carried out during the
			 three-year period beginning on the date of the commencement of the
			 program.
					
						(2)
						Continuation
						Subject to paragraph (3), the Secretary may continue the program for an additional two-year period
			 as the Secretary considers appropriate.
					
						(3)
						Termination
						The program may not operate after the date that is five years after the date of the commencement of
			 the program.
					
					(d)
					Scope of services and program
					Under the program, the Secretary shall provide covered individuals with integrated, comprehensive
			 services, including the following:
					
						(1)
						Assisted living, group home care, or such other similar services as the Secretary considers
			 appropriate.
					
						(2)
						Transportation services.
					
						(3)
						Such other services as the Secretary considers appropriate for the care of covered individuals
			 under the program.
					
					(e)
					Program requirements
					In carrying out the program, the Secretary shall—
					
						(1)
						inform all covered individuals of the services available under the program;
					
						(2)
						enter into agreements with appropriate providers of assisted living, group home care, or other
			 similar services for provision of services under the program; and
					
						(3)
						determine the appropriate number of covered individuals to be enrolled in the program and criteria
			 for such enrollment.
					
					(f)
					Reports
					
						(1)
						Preliminary reports
						
							(A)
							In general
							Not later than one year after the date of the commencement of the program and, if the program is
			 continued under subsection (c)(2), not later than three years after the
			 date of the commencement of the program, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the program.
						
							(B)
							Contents
							Each report submitted under subparagraph (A) shall include the following:
							
								(i)
								A description of the implementation and operation of the program.
							
								(ii)
								The number of covered individuals receiving benefits under the program.
							
								(iii)
								An analysis that compares the costs of furnishing assisted living, group home care, or similar
			 services with the costs of furnishing nursing home care.
							
								(iv)
								An analysis of the costs and benefits under the program.
							
								(v)
								The findings and conclusions of the Secretary with respect to the program.
							
								(vi)
								Such recommendations for the continuation or expansion of the program as the Secretary may have.
							
						(2)
						Final report
						
							(A)
							In general
							Not later than 180 days after the completion of the program, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the program.
						
							(B)
							Contents
							The report submitted under subparagraph (A) shall include the following:
							
								(i)
								The findings and conclusions of the Secretary with respect to the program.
							
								(ii)
								Such recommendations for the continuation or expansion of the program as the Secretary may have.
							
					(g)
					Funding
					Amounts to carry out the program shall be derived from amounts appropriated or otherwise made
			 available for the furnishing of nursing home care under chapter 18 of
			 title 38, United States Code.
				
					(h)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
				209.
				Program on grief counseling in retreat settings for surviving spouses of members of the Armed
			 Forces who die while serving on active duty in the Armed Forces
				
					(a)
					Program required
					
						(1)
						In general
						Commencing not later than 180 days after the date on which this section takes effect, the Secretary
			 of Veterans Affairs shall carry out, through the Readjustment Counseling
			 Service of the Veterans Health Administration, a program to assess the
			 feasibility and advisability of providing grief counseling services
			 described in subsection (b) in group retreat settings to surviving spouses
			 of members of the Armed Forces who die while serving on active duty in the
			 Armed Forces who would, as determined by the Readjustment Counseling
			 Service, benefit from the services provided under the program.
					
						(2)
						Participation at election of surviving spouse
						The participation of a surviving spouse in the program under this section shall be at the election
			 of the surviving spouse.
					
					(b)
					Covered services
					The services provided to a surviving spouse under the program shall include the following:
					
						(1)
						Information and counseling on coping with grief.
					
						(2)
						Information about benefits and services available to surviving spouses under laws administered by
			 the Secretary.
					
						(3)
						Such other information and counseling as the Secretary considers appropriate to assist a surviving
			 spouse under the program with adjusting to the death of a spouse.
					
					(c)
					Events
					The Secretary shall carry out the program at not fewer than six events as follows:
					
						(1)
						Three events at which surviving spouses with dependent children are encouraged to bring their
			 children.
					
						(2)
						Three events at which surviving spouses with dependent children are not encouraged to bring their
			 children.
					
					(d)
					Duration
					The program shall be carried out during the two-year period beginning on the date of the
			 commencement of the program.
				
					(e)
					Reports
					
						(1)
						In general
						Not later than 180 days after the completion of the first year of the program and not later than
			 180 days after the completion of the program, the Secretary shall submit
			 to Congress a report on the program.
					
						(2)
						Contents
						Each report submitted under paragraph (1) shall contain the findings and conclusions of the
			 Secretary as a result of the program, and shall include such
			 recommendations for the continuation or expansion of the program as the
			 Secretary considers appropriate.
					
					(f)
					Definitions
					In this section, the terms active duty, Armed Forces, and surviving spouse have the meanings given such terms in section 101 of title 38, United States Code.
				
					(g)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
				210.
				Program evaluation on survivors' and dependents' educational assistance authorities
				
					(a)
					In general
					The Secretary of Veterans Affairs shall enter into a contract with an appropriate private sector
			 entity to conduct a program evaluation of the authorities for survivors'
			 and dependents' educational assistance under chapter 35 of title 38,
			 United States Code.
				
					(b)
					Report
					Not later than six months after the entry into the contract required by subsection (a), the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report setting forth the results of the program evaluation conducted
			 pursuant to the contract, together with such comments on the results of
			 the program evaluation as the Secretary considers appropriate.
				
					(c)
					Effective date
					This section shall take effect one year after the date of the enactment of this Act.
				
			III
			Education Matters
			
				301.
				Approval of courses of education provided by public institutions of higher learning for purposes of
			 All-Volunteer Force Educational Assistance Program and Post-9/11
			 Educational Assistance conditional on in-State tuition rate for veterans
				
					(a)
					In general
					Section 3679 is amended by adding at the end the following new subsection:
					
						
							(c)
							(1)
								Notwithstanding any other provision of this chapter and subject to paragraphs (3) through (6), the
			 Secretary shall disapprove a course of education provided by a public
			 institution of higher learning to a covered individual pursuing a course
			 of education with educational assistance under chapter 30 or 33 of this
			 title while living in the State in which the public institution of higher
			 learning is located if the institution charges tuition and fees for that
			 course for the covered individual at a rate that is higher than the rate
			 the institution charges for tuition and fees for that course for residents
			 of the State in which the institution is located, regardless of the
			 covered individual’s State of residence.
							
								(2)
								For purposes of this subsection, a covered individual is any individual as follows:
								
									(A)
									A veteran who was discharged or released from a period of not fewer than 90 days of service in the
			 active military, naval, or air service less than three years before the
			 date of enrollment in the course concerned.
								
									(B)
									An individual who is entitled to assistance under section 3311(b)(9) or 3319 of this title by
			 virtue of such individual's relationship to a veteran described in
			 subparagraph (A).
								
								(3)
								If after enrollment in a course of education that is subject to disapproval under paragraph (1) by
			 reason of paragraph (2)(A) or (2)(B) a covered individual pursues one or
			 more courses of education at the same public institution of higher
			 learning while remaining continuously enrolled (other than during
			 regularly scheduled breaks between courses, semesters or terms) at that
			 institution of higher learning, any course so pursued by the covered
			 individual at that institution of higher learning while so continuously
			 enrolled shall also be subject to disapproval under paragraph (1).
							
								(4)
								It shall not be grounds to disapprove a course of education under paragraph (1) if a public
			 institution of higher learning requires a covered individual pursuing a
			 course of education at the institution to demonstrate an intent, by means
			 other than satisfying a physical presence requirement, to establish
			 residency in the State in which the institution is located, or to satisfy
			 other requirements not relating to the establishment of residency, in
			 order to be charged tuition and fees for that course at a rate that is
			 equal to or less than the rate the institution charges for tuition and
			 fees for that course for residents of the State.
							
								(5)
								The Secretary may waive such requirements of paragraph (1) as the Secretary considers appropriate.
							
								(6)
								Disapproval under paragraph (1) shall apply only with respect to educational assistance under
			 chapters 30 and 33 of this title.
							.
				
					(b)
					Effective date
					Subsection (c) of section 3679 of title 38, United States Code (as added by subsection (a) of this
			 section), shall apply with respect to educational assistance provided for
			 pursuit of programs of education during academic terms that begin after
			 July 1, 2015, through courses of education that commence on or after that
			 date.
				
				302.
				Extension and expansion of authority for certain qualifying work-study activities for purposes of
			 the educational assistance programs of the Department of Veterans Affairs
				
					(a)
					Extension of expiring current authority
					Section 3485(a)(4) is amended by striking June 30, 2013 each place it appears and inserting June 30, 2015.
				
					(b)
					Expansion to outreach services provided through congressional offices
					Such section is further amended by adding at the end the following new subparagraph:
					
						
							(K)
							During the period beginning on June 30, 2013, and ending on June 30, 2015, the following activities
			 carried out at the offices of Members of Congress for such Members:
							
								(i)
								The distribution of information to members of the Armed Forces, veterans, and their dependents
			 about the benefits and services under laws administered by the Secretary
			 and other appropriate governmental and nongovernmental programs.
							
								(ii)
								The preparation and processing of papers and other documents, including documents to assist in the
			 preparation and presentation of claims for benefits under laws
			 administered by the Secretary.
							.
				
					(c)
					Annual reports
					
						(1)
						In general
						Not later than June 30 of 2014 and 2015, the Secretary of Veterans Affairs shall submit to Congress
			 a report on the work-study allowances paid under paragraph (1) of section
			 3485(a) of title 38, United States Code, during the most recent one-year
			 period for qualifying work-study activities described in paragraph (4) of
			 such section, as amended by subsections (a) and (b) of this section.
					
						(2)
						Contents
						Each report submitted under paragraph (1) shall include, for the year covered by such report, the
			 following:
						
							(A)
							A description of the recipients of such work-study allowances.
						
							(B)
							A list of the locations where qualifying work-study activities were carried out.
						
							(C)
							A description of the outreach conducted by the Secretary to increase awareness of the eligibility
			 of such work-study activities for such work-study allowances.
						
				303.
				Prohibitions relating to references to GI Bill and Post-9/11 GI Bill
				
					(a)
					In general
					Subchapter II of chapter 36 is amended by adding at the end the following new section:
					
						
							3697B.
							Prohibition relating to references to GI Bill and Post-9/11 GI Bill
							
								(a)
								Prohibition
								(1)
									No person may, except with the written permission of the Secretary, use the words and phrases
			 covered by this subsection in connection with any promotion, goods,
			 services, or commercial activity in a manner that reasonably and falsely
			 suggests that such use is approved, endorsed, or authorized by the
			 Department or any component thereof.
								
									(2)
									For purposes of this subsection, the words and phrases covered by this subsection are as follows:
									
										(A)
										
											GI Bill.
									
										(B)
										
											Post-9/11 GI Bill.
									
									(3)
									A determination that a use of one or more words and phrases covered by this subsection in
			 connection with a promotion, goods, services, or commercial activity is
			 not a violation of this subsection may not be made solely on the ground
			 that such promotion, goods, services, or commercial activity includes a
			 disclaimer of affiliation with the Department or any component thereof.
								
								(b)
								Enforcement by Attorney General
								(1)
									When any person is engaged or is about to engage in an act or practice which constitutes or will
			 constitute conduct prohibited by subsection (a), the Attorney General may
			 initiate a civil proceeding in a district court of the United States to
			 enjoin such act or practice.
								
									(2)
									Such court may, at any time before final determination, enter such restraining orders or
			 prohibitions, or take such other action as is warranted, to prevent injury
			 to the United States or to any person or class of persons for whose
			 protection the action is brought.
								.
				
					(b)
					Clerical amendment
					The table of sections at the beginning of chapter 36 is amended by inserting after the item
			 relating to section 3697A the following new item:
					
						
							3697B. Prohibition relating to references to GI Bill and Post-9/11 GI Bill.
						
						.
				
				304.
				Review of utilization of educational assistance to pursue programs of training on the job and
			 participating employers
				
					(a)
					In general
					Not later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall commence a review of—
					
						(1)
						the utilization of educational assistance under laws administered by the Secretary of Veterans
			 Affairs to pursue programs of training on the job (other than programs of
			 apprenticeship); and
					
						(2)
						the availability of such programs to individuals seeking to pursue such programs with such
			 educational assistance.
					
					(b)
					Report
					
						(1)
						In general
						Not later than two years after the date on which the Secretary commences the review required by
			 subsection (a), the Secretary shall submit to Congress a report on such
			 review.
					
						(2)
						Contents
						The report required by paragraph (1) shall include the following:
						
							(A)
							The extent of utilization as described in paragraph (1) of subsection (a).
						
							(B)
							An assessment of the availability of programs as described in paragraph (2) of such subsection.
						
							(C)
							A description of any barriers the Secretary has identified to greater utilization of educational
			 assistance for pursuit of a program of training on the job or availability
			 of such programs.
						
							(D)
							Such recommendations for legislative or administrative action as the Secretary may have to increase
			 or decrease such utilization or availability.
						
							(E)
							Such other matters as the Secretary considers appropriate.
						
				305.
				Report on debt management and collection
				
					(a)
					Report
					Not later than one year after the effective date specified in subsection (c), the Comptroller
			 General of the United States shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans’ Affairs of the House
			 of Representatives a report on processes used by the Department of
			 Veterans Affairs to identify and resolve cases of incorrect payments
			 associated with educational assistance under chapters 30 and 33 of title
			 38, United States Code.
				
					(b)
					Issues addressed
					The report required by subsection (a) shall, to the extent possible, address the following:
					
						(1)
						The effectiveness of the processes referred to in subsection (a) in identifying and resolving
			 incorrect payments associated with educational assistance under chapters
			 30 and 33 of title 38, United States Code.
					
						(2)
						The accuracy of overpayment information provided to veterans by the Education Service and Debt
			 Management Center of the Department.
					
						(3)
						How well the Debt Management Center of the Department communicates and works with veterans to
			 resolve disputed debt amounts.
					
						(4)
						How the payment and debt collection processes of the Department compare to comparable programs in
			 other Federal agencies.
					
						(5)
						Any recommendations to improve the payment and debt collection processes of the Department that the
			 Comptroller General considers appropriate.
					
					(c)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
				306.
				Restoration of prior reporting fee multipliers
				Section 3684(c) is amended—
				
					(1)
					by striking $12 and inserting $7; and
				
					(2)
					by striking $15 and inserting $11.
				
			IV
			Employment and Related Matters
			
				A
				Training and other services for veterans seeking employment
				
					401.
					Extension of authority of Secretary of Veterans Affairs to provide rehabilitation and vocational
			 benefits to members of Armed Forces with severe injuries or illnesses
					
						(a)
						In general
						Section 1631(b)(2) of the Wounded Warrior Act (title XVI of Public Law 110–181; 10 U.S.C. 1071
			 note) is amended by striking December 31, 2014 and inserting December 31, 2016.
					
						(b)
						Report
						
							(1)
							In general
							Not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the appropriate committees of Congress a report on
			 the benefits provided by the Secretary under section 1631(b) of such Act.
						
							(2)
							Appropriate committees of congress
							In this subsection, the term appropriate committees of Congress means—
							
								(A)
								the Committee on Armed Services and the Committee on Veterans' Affairs of the Senate; and
							
								(B)
								the Committee on Armed Services and the Committee on Veterans' Affairs of the House of
			 Representatives.
							
				B
				Employment of veterans and recognition of veteran status with respect to employment related matters
				
					411.
					Employment of veterans with the Federal Government
					
						(a)
						In general
						Section 4214 is amended—
						
							(1)
							in subsection (b), by adding at the end the following:
							
								
									(4)
									(A)
										The requirement under this paragraph is in addition to the appointment of qualified covered
			 veterans under the authority specified in subparagraph (C) by the
			 Department of Veterans Affairs and the Department of Defense.
									
										(B)
										The head of each agency, in consultation with the Director of the Office of Personnel Management,
			 shall develop a plan for exercising the authority specified in
			 subparagraph (C) during the five-year period beginning on the date of the
			 enactment of the Restoring Veterans Trust Act of 2014.
									
										(C)
										The authority specified in this subparagraph is the authority as follows:
										
											(i)
											The authority under paragraph (1).
										
											(ii)
											The authority available to the agency concerned under the Veterans Employment Opportunities Act of
			 1998 (Public Law 105–339) and the amendments made by that Act.
										
										(D)
										The Director of the Office of Personnel Management shall ensure that under the plans developed
			 under subparagraph (B) agencies shall appoint to existing vacancies not
			 fewer than 15,000 qualified covered veterans during the five-year period
			 beginning on the date of the enactment of the Restoring Veterans Trust Act of 2014. For purposes of complying with this subparagraph, an appointment pursuant to the authority
			 referred to in subparagraph (C)(ii) shall not count toward the number
			 required by this subparagraph unless the appointment is to a vacancy in a
			 full-time, permanent position.
									;
						
							(2)
							in subsection (d), in the third sentence, by inserting (including, during the 5-year period beginning on the date of the enactment of the Restoring Veterans Trust Act of 2014, the development and implementation by each agency of the plan required under subsection (b)(4),
			 which shall include information regarding the grade or pay level of
			 appointments by the agency under the plan and whether the appointments
			 are, or are converted to, career or career-conditional appointments) after subsection (b) of this section; and
						
							(3)
							in subsection (e)—
							
								(A)
								in paragraph (1)—
								
									(i)
									in the matter before subparagraph (A), by striking to the Congress and inserting to the appropriate committees of Congress; and
								
									(ii)
									in subparagraph (A), by inserting (including, during the 5-year period beginning on the date of the enactment of the Restoring Veterans Trust Act of 2014, the development and implementation by the agency of the plan required under subsection (b)(4),
			 which shall include information regarding the grade or pay level of
			 appointments by the agency under the plan and whether the appointments
			 are, or are converted to, permanent appointments) before the period; and
								
								(B)
								by adding at the end the following new paragraph:
								
									
										(3)
										In this subsection, the term appropriate committees of Congress means—
										
											(A)
											the Committee on Veterans' Affairs and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
										
											(B)
											the Committee on Veterans' Affairs and the Committee on Oversight and Government Reform of the
			 House of Representatives.
										.
							
						(b)
						Report
						Not later than 180 days after the date of enactment of this Act, the Director of the Office of
			 Personnel Management shall submit to the appropriate committees of
			 Congress (as defined under section 4214(e)(3) of title 38, United States
			 Code, as amended by subsection (a)) regarding the development of a plan to
			 carry out the amendments made by subsection (a).
					
					412.
					State recognition of military experience of veterans in issuing licenses and credentials to
			 veterans
					
						(a)
						In general
						Section 4102A(c) is amended by striking paragraph (9) and inserting the following new paragraph
			 (9):
						
							
								(9)
								(A)
									As a condition of a grant or contract under which funds are made available to a State under
			 subsection (b)(5) in order to carry out section 4103A or 4104 of this
			 title, the State shall—
									
										(i)
										establish a program under which the State administers an examination to each veteran seeking a
			 license or credential issued by the State and issues such license or
			 credential to such veteran without requiring such veteran to undergo any
			 training or apprenticeship if the veteran—
										
											(I)
											receives a satisfactory score on completion of such examination, as determined by the State;
										
											(II)
											has been awarded a military occupational specialty that is substantially equivalent to or exceeds
			 the requirements of the State for the issuance of such license or
			 credential;
										
											(III)
											has engaged in the active practice of the occupation for which the veteran is seeking such license
			 or credential for at least two of the five years preceding the date of
			 application; and
										
											(IV)
											pays any customary or usual fees required by the State for such license or credential; and
										
										(ii)
										submit each year to the Secretary a report on the examinations administered under clause (i) during
			 the
			 most recently completed 12-month period that includes, for the period
			 covered by the report the number of veterans who completed an examination
			 administered by the State under clause (i) and a description of the
			 results of such examinations, disaggregated by occupational field.
									
									(B)
									The Secretary may waive the requirement under subparagraph (A) that a State establish a program
			 described in that subparagraph as a condition of a grant or contract if
			 the State certifies to the Secretary that the State—
									
										(i)
										takes into account previous military training for the purposes of issuing licenses or credentials;
			 and(ii)for any credential or license for which a veteran is unable to completely satisfy a training or
			 testing requirement through examination, the State substantially reduces
			 training time required to satisfy such requirement based on the military
			 training received by the veteran or establishes procedures for granting
			 credit for prior learning related to prior military service or training.
									(C)
									Not less frequently than once each year, the Secretary shall submit to Congress and the Secretary
			 of Defense a report summarizing the information received by the Secretary
			 under subparagraph (A)(ii).
								.
					
						(b)
						Technical assistance(1)In generalThe Secretary of Labor, in consultation with the Secretary of Defense and such other heads of
			 Federal agencies as the Secretary of Labor considers appropriate, may
			 provide technical assistance to a State to assist the State in meeting the
			 requirements of section 4102A(c)(9) of title 38, United States Code, as
			 amended by subsection (a).(2)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Labor to carry out paragraph (1)
			 $1,000,000 for fiscal year 2015.(c)Effective date
						
							(1)
							Examinations
							Subparagraph (A) of section 4102A(c)(9) of title 38, United States Code, as added by subsection
			 (a), shall take effect on the date that is one year after the date of the
			 enactment of this Act and shall apply with respect to grants and contracts
			 described in such subparagraph awarded after such date.
						(2)ReportsSubparagraph (B) of such section 4102A(c)(9), as so added, shall take effect on the date that is
			 one year after the date of the enactment of this Act and the Secretary of
			 Labor shall submit the first report under such subparagraph not later than
			 900 days after the date of the enactment of this Act.
					413.
					Report on discrimination against members of reserve components of Armed Forces and veterans in
			 civilian labor market
					
						(a)
						In general
						Not later than 570 days after the date of the enactment of this act, the Secretary of Labor, in
			 coordination with the heads of such agencies as the Secretary considers
			 appropriate, shall submit to the appropriate committees of Congress a
			 report on barriers and potential discrimination facing veterans in the
			 labor market.
					
						(b)
						Contents
						The report required by subsection (a) shall include the following:
						
							(1)
							An evaluation of the following:
							
								(A)
								The extent to which members of the reserve components of the Armed Forces and veterans face
			 barriers to entry into the civilian labor market, including whether such
			 members and veterans face obstacles in obtaining employment, maintaining
			 employment, or receiving promotions while employed.
							
								(B)
								The extent to which a member of a reserve component of the Armed Forces or a veteran faces
			 discrimination in the civilian labor market based on the member's or
			 veteran's status as a member of a reserve component of the Armed Forces or
			 as a veteran, as the case may be.
							
								(C)
								The adequacy and effectiveness of Federal laws in effect on the day before the date of the
			 enactment of this Act in preventing or ameliorating acts of discrimination
			 against members of the reserve components of the Armed Forces and veterans
			 seeking or retaining employment in the civilian labor market.
							
								(D)
								The adequacy and effectiveness of programs of the Department of Labor in effect on the day before
			 the date of the enactment of this Act in educating private sector
			 employers on matters relevant to hiring and employing veterans and the
			 military experience of veterans.
							
							(2)
							Such recommendations as the Secretary may have for legislative or administrative action—
							
								(A)
								to address barriers or discrimination that members of the reserve components of the Armed Forces
			 and veterans may face in the civilian labor market;
							
								(B)
								to improve education and outreach for employers in the civilian labor market on issues regarding
			 hiring and employing such members and veterans; and
							
								(C)
								to assist employers in the civilian labor market in matching the military experience of such
			 members and veterans with the needs of such employers.
							
							(3)
							Such other matters as the Secretary considers appropriate.
						
						(c)
						Appropriate committees of congress
						In this section, the term appropriate committees of Congress means—
						
							(1)
							the Committee on Veterans’ Affairs and the Committee on Health, Education, Labor, and Pensions of
			 the Senate; and
						
							(2)
							the Committee on Veterans’ Affairs and the Committee on Education and the Workforce of the House of
			 Representatives.
						
						(d)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
				C
				Improving employment and reemployment rights of members of the uniformed services
				
					421.
					Suspension, termination, or debarment of contractors for repeated violations of employment or
			 reemployment rights of members of uniformed services
					
						(a)
						In general
						Subchapter III of chapter 43 is amended by adding at the end the following new section:
						
							
								4328.
								Suspension, termination, or debarment of contractors
								
									(a)
									Grounds for suspension, termination, or debarment
									Payment under a contract awarded by a Federal executive agency may be suspended and the contract
			 may be terminated, and the contractor who made the contract with the
			 agency may be suspended or debarred in accordance with the requirements of
			 this section, if the head of the agency determines that the contractor as
			 an employer has repeatedly been convicted of failing or refusing to comply
			 with one or more provisions of this chapter.
								
									(b)
									Effect of debarment
									A contractor debarred by a final decision under this section is ineligible for award of a contract
			 by a Federal executive agency, and for participation in a future
			 procurement by a Federal executive agency, for a period specified in the
			 decision, not to exceed 5 years.
								.
					
						(b)
						Clerical amendment
						The table of sections at the beginning of chapter 43 is amended by inserting after the item
			 relating to section 4327 the following new item:
						
							
								4328. Suspension, termination, or debarment of contractor.
							
							.
					
						(c)
						Regulations
						Not later than 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulatory Council shall amend the Federal Acquisition Regulation to carry
			 out section 4328 of title 38, United States Code, as added by subsection
			 (a).
					
						(d)
						Effective date
						Section 4328 of title 38, United States Code, as added by subsection (a), shall apply with respect
			 to failures and refusals to comply with provisions of chapter 43 of title
			 38, United States Code, occurring on or after the date of the enactment of
			 this Act.
					
						(e)
						Annual report
						Section 4332(a) is amended—
						
							(1)
							by redesignating paragraph (10) as paragraph (11); and
						
							(2)
							by inserting after paragraph (9) the following new paragraph (10):
							
								
									(10)
									The number of suspensions, terminations, and debarments under section 4328 of this title,
			 disaggregated by the agency or department imposing the suspension or
			 debarment.
								.
						
				D
				Small Business Matters
				
					431.
					Expansion of contracting goals and preferences of Department of Veterans Affairs to include
			 conditionally owned small business concerns 100 percent owned by veterans
					Section 8127(l) is amended—
					
						(1)
						in paragraph (2), by inserting unconditionally before owned by each place it appears; and
					
						(2)
						by adding at the end the following new paragraph:
						
							
								(3)
								The term unconditionally owned includes, with respect to ownership of a small business concern, conditional ownership of such
			 small business concern if such business concern is 100 percent owned by
			 one or more veterans.
							.
					
					432.
					Modification of treatment under contracting goals and preferences of Department of Veterans Affairs
			 for small businesses owned by veterans of small businesses after death of
			 disabled veteran owners
					
						(a)
						In general
						Section 8127(h) is amended—
						
							(1)
							in paragraph (3), by striking rated as and all that follows through disability. and inserting a period; and
						
							(2)
							in paragraph (2), by amending subparagraph (C) to read as follows:
							
								
									(C)
									The date that—
									
										(i)
										in the case of a surviving spouse of a veteran with a service-connected disability rated as 100
			 percent disabling or who dies as a result of a service-connected
			 disability, is 10 years after the date of the veteran's death; or
									
										(ii)
										in the case of a surviving spouse of a veteran with a service-connected disability rated as less
			 than 100 percent disabling who does not die as a result of a
			 service-connected disability, is three years after the date of the
			 veteran's death.
									.
						
						(b)
						Effective date
						The amendments made by subsection (a) shall take effect on the date that is 180 days after the date
			 of the enactment of this Act and shall apply with respect to applications
			 received pursuant to section 8127(f)(2) of title 38, United States Code,
			 that are verified on or after such date.
					
					433.
					Treatment of businesses after deaths of servicemember-owners for purposes of Department of Veterans
			 Affairs contracting goals and preferences
					
						(a)
						In general
						Section 8127 is amended—
						
							(1)
							by redesignating subsections (i) through (l) as subsections (j) through (m), respectively; and
						
							(2)
							by inserting after subsection (h) the following new subsection (i):
							
								
									(i)
									Treatment of businesses after death of servicemember-Owner
									(1)
										If a member of the Armed Forces owns at least 51 percent of a small business concern and such
			 member is killed in line of duty in the active military, naval, or air
			 service, the surviving spouse or dependent child of such member who
			 acquires such ownership rights in such small business concern shall, for
			 the period described in paragraph (2), be treated as if the surviving
			 spouse or dependent child were a veteran with a service-connected
			 disability for purposes of determining the status of the small business
			 concern as a small business concern owned and controlled by veterans for
			 purposes of contracting goals and preferences under this section.
									
										(2)
										The period referred to in paragraph (1) is the period beginning on the date on which the member of
			 the Armed Forces dies and ending on the date as follows:
										
											(A)
											In the case of a surviving spouse, the earliest of the following dates:
											
												(i)
												The date on which the surviving spouse remarries.
											
												(ii)
												The date on which the surviving spouse relinquishes an ownership interest in the small business
			 concern and no longer owns at least 51 percent of such small business
			 concern.
											
												(iii)
												The date that is ten years after the date of the member's death.
											
											(B)
											In the case of a dependent child, the earliest of the following dates:
											
												(i)
												The date on which the surviving dependent child relinquishes an ownership interest in the small
			 business concern and no longer owns at least 51 percent of such small
			 business concern.
											
												(ii)
												The date that is ten years after the date of the member's death.
											.
						
						(b)
						Effective date
						Subsection (i) of section 8127 of title 38, United States Code, as added by subsection (a), shall
			 take effect on the date of the enactment of this Act and shall apply with
			 respect to the deaths of members of the Armed Forces occurring on or after
			 such date.
					
					434.
					Special rule for treatment under contracting goals and preferences of Department of Veterans
			 Affairs of small business concerns licensed in community property States
					Section 8127, as amended by section 433 of this Act, is further amended by adding at the end the
			 following new subsection:
					
						
							(n)
							Special rule for community property States
							Whenever the Secretary assesses, for purposes of this section, the degree of ownership by an
			 individual of a small business concern licensed in a community property
			 State, the Secretary shall also assess what that degree of ownership would
			 be if such small business concern had been licensed in a State other than
			 a community property State. If the Secretary determines that such
			 individual would have had a greater degree of ownership of the small
			 business concern had such small business concern been licensed in a State
			 other than a community property State, the Secretary shall treat, for
			 purposes of this section, such small business concern as if it had been
			 licensed in a State other than a community property State.
						.
				
					435.
					Report on assistance for veterans in obtaining training on purchasing and operating a franchise
					
						(a)
						Report required
						Not later than one year after the effective date specified in subsection (c), the Secretary of
			 Labor shall, in consultation with the Secretary of Veterans Affairs, the
			 Administrator of the Small Business Administration, and other appropriate
			 entities, submit to Congress a report on the assistance available to
			 veterans to obtain training necessary to purchase and operate a franchise.
					
						(b)
						Elements
						The report required by subsection (a) shall include the following:
						
							(1)
							A description of the assistance available for veterans through the Department of Labor, the
			 Department of Veterans Affairs, the Small Business Administration, or any
			 other agency of the Federal Government in order to obtain training
			 necessary to purchase or operate a franchise.
						
							(2)
							Information on the number of veterans who have sought and obtained the training described in
			 paragraph (1) during the five calendar years preceding the report.
						
							(3)
							A description of any barriers encountered by veterans in obtaining the training described in
			 paragraph (1).
						
						(c)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
			V
			Accountability and Administrative Improvements
			
				501.
				Administration of Veterans Integrated Service Networks
				
					(a)
					Veterans Integrated Service Networks
					
						(1)
						In general
						Subchapter I of chapter 73 is amended by adding at the end the following new section:
						
							
								7310.
								Veterans Integrated Service Networks
								
									(a)
									Organization
									(1)
										The Secretary shall organize the Veterans Health Administration in geographically defined Veterans
			 Integrated Service Networks.
									
										(2)
										Each Veterans Integrated Service Network shall be organized in consideration of the following:
										
											(A)
											The size of the veteran population of the region of the network.
										
											(B)
											The complexity of the medical needs of the veterans in such region.
										
											(C)
											Patient referral patterns.
										
											(D)
											The availability of a full continuum of health care services.
										
											(E)
											The ability of the Department to furnish health care efficiently.
										
											(F)
											Partnerships with non-Department health care entities.
										
									(b)
									Staffing model
									(1)
										The Secretary shall establish a staffing model for each Veterans Integrated Service Network that—
										
											(A)
											is appropriate for the mission and responsibilities of the Veterans Integrated Service Network; and
										
											(B)
											accounts for the specific health care needs of differing populations in the Veterans Integrated
			 Service Network.
										
										(2)
										The Secretary shall ensure that each Veterans Integrated Service Network complies with the staffing
			 model established by the Secretary under paragraph (1) for such Veterans
			 Integrated Service Network.
									
									(c)
									Integrated health care system
									The Secretary shall ensure that each Veterans Integrated Service Network maintains a regional
			 integrated healthcare system by—
									
										(1)
										implementing alliances with such other governmental, public, and private health care organizations
			 and practitioners as the Secretary considers appropriate to meet the needs
			 of veterans in the Network;
									
										(2)
										providing oversight and management of, and taking responsibility for, a regional budget for the
			 activities of the Veterans Health Administration in the geographic area of
			 the Network that is—
										
											(A)
											aligned with the budget guidelines of the Department and the Veterans Health Administration;
										
											(B)
											balanced at the end of each fiscal year; and
										
											(C)
											sufficient to provide high-quality health care to veterans within the region and to meet any unique
			 needs of the veterans of the region;
										
										(3)
										using national metrics to develop systems to provide effective, efficient, and safe delivery of
			 health care; and
									
										(4)
										ensuring high-quality clinical programs and services are rendered in and through—
										
											(A)
											the medical centers and outpatient clinics of the Department that are located in the Network; and
										
											(B)
											other non-Department clinical or health care delivery settings located in the Network.
										
									(d)
									Reduction in duplicate functions
									The Secretary shall ensure that the Veterans Integrated Service Networks identify and reduce,
			 whenever practicable, the duplication of functions in clinical,
			 administrative, and operational processes and practices of the Veterans
			 Health Administration.
								
									(e)
									Collaboration and cooperation
									The Secretary shall ensure that each Veterans Integrated Service Network—
									
										(1)
										works to achieve maximum effectiveness in patient care and safety, graduate medical education, and
			 research; and
									
										(2)
										assesses the consolidation or realignment of institutional functions, including capital asset,
			 safety, and operational support functions, in collaboration and
			 cooperation with other Veterans Integrated Service Networks and the
			 following offices or entities within the geographical area of the Network:
										
											(A)
											The offices of the Veterans Benefits Administration and the National Cemetery Administration.
										
											(B)
											The offices, installations, and facilities of the Department of Defense, including the offices,
			 installations, and facilities of each branch of the Armed Forces and the
			 reserve components of the Armed Forces.
										
											(C)
											The offices, installations, and facilities of the Coast Guard.
										
											(D)
											Offices of State and local agencies that have a mission to provide assistance to veterans.
										
											(E)
											Medical schools and other affiliates.
										
											(F)
											Offices of Congress, offices of State and local elected officials, and other government offices.
										
											(G)
											Federal, State, and local emergency preparedness organizations.
										
											(H)
											Community and nonprofit organizations.
										
											(I)
											Such other entities of the Federal Government as the Secretary considers appropriate.
										
									(f)
									Headquarters
									(1)
										The Secretary shall ensure that each Veterans Integrated Service Network has only one headquarters
			 office.
									
										(2)
										The location of a headquarters office for a Veterans Integrated Service Network shall be determined
			 by the Secretary and co-located with a Department of Veterans Affairs
			 medical center.
									
										(3)
										(A)
											The Secretary may employ or contract for the services of such full time equivalent employees and
			 contractors at the headquarters of each Veterans Integrated Service
			 Network as the Secretary considers appropriate in accordance with the
			 staffing models established under subsection (b).
										
											(B)
											Not later than December 31 each year, the Secretary shall submit to the Committee on Veterans'
			 Affairs of the Senate and the Committee on Veterans' Affairs of the House
			 of Representatives a report on employment at the headquarters of Veterans
			 Integrated Service Networks during the most recently completed fiscal
			 year.
										
											(C)
											Each report submitted under subparagraph (B) shall include the following for the year covered by
			 the report:
											
												(i)
												The number of individuals employed at each headquarters of a Veterans Integrated Service Network.
											
												(ii)
												The number of individuals employed by the Veterans Health Administration in each Veterans
			 Integrated Service Network who are not employed at the same location as
			 the headquarters of the Network.
											
												(iii)
												The title for each position of employment at a headquarters of a Veterans Integrated Service
			 Network.
											
												(iv)
												The title for each position of employment with the Veterans Health Administration in each Veterans
			 Integrated Service Network that is not at the same location as the
			 headquarters of the Network.
											
												(v)
												An assessment of the impact on the budget of the Department by the employment of individuals at the
			 headquarters of the Veterans Integrated Service Networks.
											
									(g)
									Triennial structure review, reassessment, and report
									(1)
										Beginning three years after the date of the enactment of this section and not less frequently than
			 once every three years thereafter, the Secretary shall conduct a review
			 and assessment of the structure and operations of the Veterans Integrated
			 Service Networks in order to identify recommendations—
										
											(A)
											for streamlining and reducing costs associated with the operation of each headquarters of a
			 Veterans Integrated Service Network; and
										
											(B)
											for reducing costs of health care within the Veterans Health Administration.
										
										(2)
										Not later than 180 days after conducting a review and assessment under paragraph (1), the Secretary
			 shall submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives a report on
			 such review and assessment, which shall include such recommendations for
			 legislative or administrative action as the Secretary considers
			 appropriate to improve the Veterans Integrated Service Networks.
									.
					
						(2)
						Clerical amendment
						The table of sections at the beginning of chapter 73 is amended by inserting after the item
			 relating to section 7309 the following new item:
						
							
								7310. Veterans Integrated Service Networks.
							
							.
					
					(b)
					Relocation of headquarters
					
						(1)
						In general
						In the case of a headquarters office of a Veterans Integrated Service Network that on the day
			 before the date of the enactment of this Act was in a location that was
			 not co-located with a Department of Veterans Affairs medical center and
			 the Secretary is engaged in a lease for such location, the Secretary may—
						
							(A)
							relocate such headquarters upon the expiration of such lease so that such headquarters is
			 co-located as required by section 7310(f)(2) of title 38, United States
			 Code (as added by subsection (a)(1)); or
						
							(B)
							notwithstanding such section 7310(f)(2) (as so added), renew such lease or enter into a new lease
			 to keep such headquarters in such location.
						
						(2)
						Report
						If the Secretary renews a lease or engages in a new lease under paragraph (1)(B), the Secretary
			 shall submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives, before
			 renewing such lease or engaging in such lease, a report describing the
			 reasons for such renewal or engagement. Such report shall include the
			 following:
						
							(A)
							A list of Department of Veterans Affairs medical centers in the Veterans Integrated Service Network
			 of the headquarters with underutilized buildings, the number of such
			 buildings, and the total underutilized square footage for each such
			 medical center.
						
							(B)
							The cost of the current lease (the annual amount of rent, the total cost over the life of the
			 lease, and the total cost per square foot) and the current square footage
			 being leased.
						
							(C)
							The cost of the new lease (the annual amount of rent, the total cost over the life of the lease,
			 and the total cost per square foot) and the square footage to be leased.
						
					(c)
					Construction
					Nothing in this section shall be construed to require any change in the location or type of medical
			 care or service provided by a Department of Veterans Affairs medical
			 center, a Department community based outpatient clinic, a center for
			 readjustment counseling and related mental health services for veterans
			 under section 1712A of title 38, United States Code (known as a vet center), or other facility that provides direct care or services under a law administered by the
			 Secretary of Veterans Affairs.
				
					(d)
					Effective date
					This section, and the amendments made by this section, shall take effect on the date that is one
			 year after the date of the enactment of this Act.
				
				502.
				Regional support centers for Veterans Integrated Service Networks
				
					(a)
					In general
					Subchapter I of chapter 73, as amended by section 501(a)(1) of this Act, is further amended by
			 adding at the end the following new section:
					
						
							7310A.
							Regional support centers for Veterans Integrated Service Networks
							
								(a)
								Establishment
								The Secretary shall establish not more than four regional support centers within the Veterans
			 Health Administration to assess the effectiveness and efficiency of the
			 Veterans Integrated Service Networks. The head of each regional support
			 center shall report to the Under Secretary of Health.
							
								(b)
								Functions
								The functions of the regional support centers established under subsection (a) are as follows:
								
									(1)
									To assess the quality of work performed within finance operations and other compliance related
			 activities of the Veterans Integrated Service Networks.
								
									(2)
									To assess how effectively and efficiently each Veterans Integrated Service Network conducts
			 outreach to veterans who served in Operation Enduring Freedom, Operation
			 Iraqi Freedom, Operation New Dawn, or any other contingency operation (as
			 that term is defined in section 101 of title 10).
								
									(3)
									To assess how effectively and efficiently each Veterans Integrated Service Network conducts
			 programs for the benefit of women veterans.
								
									(4)
									To assess how effectively and efficiently each Veterans Integrated Service Network conducts
			 programs that address homelessness among veterans.
								
									(5)
									To assess how effectively and efficiently each Veterans Integrated Service Network consumes energy.
								
									(6)
									To assess such other matters concerning the operations and activities of the Veterans Integrated
			 Service Networks as the Secretary considers appropriate.
								
								(c)
								Staff
								The Secretary may hire such employees and contractors as the Secretary considers appropriate to
			 carry out the functions of the regional support centers.
							
								(d)
								Location of regional support centers
								(1)
									Except as provided in paragraph (2), the location of each regional support center established under
			 subsection (a) shall be determined by the Secretary and co-located with a
			 medical center of the Department.
								
									(2)
									The Secretary may choose a location for a regional support center established under subsection (a)
			 that is not co-located with a medical center of the Department if the
			 Secretary submits to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives, before
			 entering into a contract for a location that is not co-located with a
			 medical center, a report describing the reasons for choosing a location
			 for the regional support center that is not co-located with a medical
			 center of the Department. Such report shall include the following:
									
										(A)
										A list of medical centers of the Department in the Veterans Integrated Service Network of the
			 regional support center with underutilized buildings, the number of all
			 Veterans Health Administration buildings in such Network, and the total
			 underutilized square footage for each medical center of the Department in
			 such Network.
									
										(B)
										The estimated cost of such lease (the annual amount of rent, the total cost over the life of the
			 lease, and the total cost per square foot) and the square footage to be
			 leased.
									.
				
					(b)
					Initial staffing
					In providing for the initial staff of each regional support center established under section
			 7310A(a) of title 38, United States Code, as added by subsection (a), the
			 Secretary of Veterans Affairs shall, to the degree practicable, transfer
			 employees from headquarters of Veterans Integrated Service Networks to
			 regional support centers who were employed in positions at such
			 headquarters that covered functions similar to those described in section
			 7310A(b) of such title, as so added.
				
					(c)
					Clerical amendment
					The table of sections at the beginning of chapter 73, as amended by section 501(a)(2) of this Act,
			 is further amended by inserting after the item relating to section 7310
			 the following new item:
					
						
							7310A. Regional support centers for Veterans Integrated Service Networks.
						
						.
				
					(d)
					Construction
					Nothing in this section shall be construed to require any change in the location or type of medical
			 care or service provided by a Department of Veterans Affairs medical
			 center, a Department community based outpatient clinic, a center for
			 readjustment counseling and related mental health services for veterans
			 under section 1712A of title 38, United States Code (known as a vet center), or other facility that provides direct care or services under a law administered by the
			 Secretary of Veterans Affairs.
				
					(e)
					Effective date
					This section, and the amendments made by this section, shall take effect on the date that is one
			 year after the date of the enactment of this Act.
				
				503.
				Commission on Capital Planning for Department of Veterans Affairs Medical Facilities
				
					(a)
					Establishment of commission
					
						(1)
						Establishment
						There is established the Commission on Capital Planning for Department of Veterans Affairs Medical
			 Facilities (in this section referred to as the Commission).
					
						(2)
						Membership
						
							(A)
							Voting members
							The Commission shall, subject to subparagraph (B), be composed of 10 voting members as follows:
							
								(i)
								1 shall be appointed by the President.
							
								(ii)
								1 shall be appointed by the Administrator of General Services.
							
								(iii)
								3 shall be appointed by the Secretary of Veterans Affairs, of whom—
								
									(I)
									1 shall be an employee of the Veterans Health Administration;
								
									(II)
									1 shall be an employee of the Office of Asset Enterprise Management of the Department of Veterans
			 Affairs; and
								
									(III)
									1 shall be an employee of the Office of Construction and Facilities Management of the Department of
			 Veterans Affairs.
								
								(iv)
								1 shall be appointed by the Secretary of Defense from among employees of the Army Corps of
			 Engineers.
							
								(v)
								1 shall be appointed by the majority leader of the Senate.
							
								(vi)
								1 shall be appointed by the minority leader of the Senate.
							
								(vii)
								1 shall be appointed by the Speaker of the House of Representatives.
							
								(viii)
								1 shall be appointed by the minority leader of the House of Representatives.
							
							(B)
							Requirement relating to certain appointments of voting members
							Of the members appointed pursuant to clauses (i), (ii), and (iv) through (viii) of subparagraph
			 (A),
			 all shall have expertise in capital leasing, construction, or health
			 facility management planning.
						
							(C)
							Non-voting members
							The Commission shall be assisted by 10 non-voting members, appointed by the vote of a majority of
			 members of the Commission under subparagraph (A), of whom—
							
								(i)
								6 shall be representatives of veterans service organizations recognized by the Secretary of
			 Veterans Affairs; and
							
								(ii)
								4 shall be individuals from outside the Department of Veterans Affairs with experience and
			 expertise in matters relating to management, construction, and leasing of
			 capital assets.
							
							(D)
							Date of appointment of voting members
							The appointments of the members of the Commission under subparagraph (A) shall be made not later
			 than 60 days after the date of the enactment of this Act.
						
						(3)
						Period of appointment; vacancies
						Members shall be appointed for the life of the Commission. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.
					
						(4)
						Initial meeting
						Not later than 15 days after the date on which 7 members of the Commission have been appointed, the
			 Commission shall hold its first meeting.
					
						(5)
						Meetings
						The Commission shall meet at the call of the Chair.
					
						(6)
						Quorum
						A majority of the members of the Commission shall constitute a quorum, but a lesser number of
			 members may hold hearings.
					
						(7)
						Chair and vice chair
						The Commission shall select a Chair and Vice Chair from among its members.
					
					(b)
					Duties of commission
					
						(1)
						In general
						The Commission shall undertake a comprehensive evaluation and assessment of various options for
			 capital planning for Department of Veterans Affairs medical facilities,
			 including an evaluation and assessment of the mechanisms by which the
			 Department currently selects means for the delivery of health care,
			 whether by major construction, major medical facility leases, sharing
			 agreements with the Department of Defense, the Indian Health Service, and
			 Federally Qualified Health Clinics under section 330 of the Public Health
			 Service Act (42 U.S.C. 254b), contract care, multisite care, telemedicine,
			 extended hours for care, or other means.
					
						(2)
						Context of evaluation and assessment
						In undertaking the evaluation and assessment, the Commission shall consider—
						
							(A)
							the importance of access to health care through the Department, including associated guidelines of
			 the Department on access to, and drive time for, health care;
						
							(B)
							limitations and requirements applicable to the construction and leasing of medical facilities for
			 the Department, including applicable laws, regulations, and costs as
			 determined by both the Congressional Budget Office and the Office of
			 Management and Budget;
						
							(C)
							the nature of capital planning for Department medical facilities in an era of fiscal uncertainty;
						
							(D)
							projected future fluctuations in the population of veterans; and
						
							(E)
							the extent to which the Department was able to meet the mandates of the Capital Asset Realignment
			 for Enhanced Services Commission.
						
						(3)
						Particular considerations
						In undertaking the evaluation and assessment, the Commission shall address, in particular, the
			 following:
						
							(A)
							The Major Medical Facility Lease Program of the Department, including an identification of
			 potential improvements to the lease authorization processes under that
			 Program.
						
							(B)
							The management processes of the Department for its Major Medical Facility Construction Program,
			 including processes relating to contract award and management, project
			 management, and processing of change orders.
						
							(C)
							The overall capital planning program of the Department for medical facilities, including an
			 evaluation and assessment of—
							
								(i)
								the manner in which the Department determines whether to use capital or non-capital means to expand
			 access to health care;
							
								(ii)
								the manner in which the Department determines the disposition of under-utilized and un-utilized
			 buildings on campuses of Department medical centers, and any barriers to
			 disposition;
							
								(iii)
								the effectiveness of the facility master planning initiative of the Department; and
							
								(iv)
								the extent to which sustainable attributes are planned for to decrease operating costs for
			 Department medical facilities.
							
							(D)
							The current backlog of construction projects for Department medical facilities, including an
			 identification of the most effective means to quickly secure the most
			 critical repairs required, including repairs relating to facility
			 condition deficiencies, structural safety, and compliance with the
			 Americans With Disabilities Act of 1990.
						
						(4)
						Reports
						Subject to paragraph (5), the Commission shall submit to the Secretary of Veterans Affairs, and to
			 the Committee Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives, reports as follows:
						
							(A)
							Not later than six months after its initial meeting under subsection (a)(4), a report on the Major
			 Medical Facility Lease Program and the Congressional lease authorization
			 process.
						
							(B)
							Not later than one year after its initial meeting, a report—
							
								(i)
								on the management processes of the Department for the construction of Department medical
			 facilities; and
							
								(ii)
								setting forth an update of any matters covered in the report under subparagraph (A).
							
							(C)
							Not later than 18 months after its initial meeting, a report—
							
								(i)
								on the overall capital planning program of the Department for medical facilities; and
							
								(ii)
								setting forth an update of any matters covered in earlier reports under this paragraph.
							
							(D)
							Not later than two years after its initial meeting, a report—
							
								(i)
								on the current backlog of construction projects for Department medical facilities;
							
								(ii)
								setting forth an update of any matters covered in earlier reports under this paragraph; and
							
								(iii)
								including such other matters relating to the duties of the Commission that the Commission considers
			 appropriate.
							
							(E)
							Not later than 27 months after its initial meeting, a report on the implementation by the Secretary
			 of Veterans Affairs pursuant to subsection (g) of the recommendations
			 included pursuant to paragraph (5) in the reports under this paragraph.
						
						(5)
						Recommendations
						Each report under paragraph (4) shall include, for the aspect of the capital asset planning process
			 of the Department covered by such report, such recommendations as the
			 Commission considers appropriate for the improvement and enhancement of
			 such aspect of the capital asset planning process.
					
					(c)
					Powers of commission
					
						(1)
						Hearings
						The Commission may hold such hearings, sit and act at such times and places, take such testimony,
			 and receive such evidence as the Commission considers advisable to carry
			 out this section.
					
						(2)
						Information from Federal agencies
						The Commission may secure directly from any Federal department or agency such information as the
			 Commission considers necessary to carry out this section. Upon request of
			 the Chair of the Commission, the head of such department or agency shall
			 furnish such information to the Commission.
					
					(d)
					Commission personnel matters
					
						(1)
						Compensation of members
						Each member of the Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of
			 the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.
					
						(2)
						Travel expenses
						The members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.
					
						(3)
						Staff
						
							(A)
							In general
							The Chair of the Commission may, without regard to the civil service laws and regulations, appoint
			 and terminate an executive director and such other additional personnel as
			 may be necessary to enable the Commission to perform its duties. The
			 employment of an executive director shall be subject to confirmation by
			 the Commission.
						
							(B)
							Compensation
							The Chair of the Commission may fix the compensation of the executive director and other personnel
			 without regard to chapter 51 and subchapter III of chapter 53 of title 5,
			 United States Code, relating to classification of positions and General
			 Schedule pay rates, except that the rate of pay for the executive director
			 and other personnel may not exceed the rate payable for level V of the
			 Executive Schedule under section 5316 of such title.
						
						(4)
						Detail of government employees
						Any Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.
					
						(5)
						Procurement of temporary and intermittent services
						The Chair of the Commission may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
					
					(e)
					Termination of commission
					The Commission shall terminate 60 days after the date on which the Commission submits its report
			 under subsection (b)(4)(E).
				
					(f)
					Funding
					The Secretary of Veterans Affairs shall make available to the Commission such amounts as the
			 Secretary and the Chair of the Commission jointly consider appropriate for
			 the Commission to perform its duties under this section.
				
					(g)
					Action on recommendations
					
						(1)
						In general
						The Secretary of Veterans Affairs shall implement each recommendation included in a report under
			 subsection (b)(4) that the Secretary considers feasible and advisable and
			 can be implemented without further legislative action.
					
						(2)
						Reports
						Not later than 120 days after receipt of a report under subparagraphs (A) through (D) of subsection
			 (b)(4), the Secretary shall submit to the Committee Veterans' Affairs of
			 the Senate and the Committee on Veterans' Affairs of the House of
			 Representatives a report setting forth the following:
						
							(A)
							An assessment of the feasibility and advisability of each recommendation contained in such report.
						
							(B)
							For each recommendation assessed as feasible and advisable—
							
								(i)
								if such recommendation does not require further legislative action for implementation, a
			 description of the actions taken, and to be taken, by the Secretary to
			 implement such recommendation; and
							
								(ii)
								if such recommendation requires further legislative action for implementation, recommendations for
			 such legislative action.
							
				504.
				Advance appropriations for certain accounts of the Department of Veterans Affairs
				
					(a)
					In general
					Section 117 is amended—
					
						(1)
						by striking medical care accounts of the Department each place it appears and inserting covered accounts of the Department;
					
						(2)
						in subsection (c)—
						
							(A)
							by striking medical care accounts of the Veterans Health Administration, Department of Veterans Affairs account and inserting accounts of the Department of Veterans Affairs account;
						
							(B)
							in paragraph (1), by inserting Veterans Health Administration, after (1);
						
							(C)
							in paragraph (2), by inserting Veterans Health Administration, after (2);
						
							(D)
							in paragraph (3), by inserting Veterans Health Administration, after (3);
						
							(E)
							by redesignating paragraphs (1) through (3) as paragraphs (7) through (9), respectively;
						
							(F)
							by inserting before paragraph (7), as redesignated by subparagraph (E), the following new
			 paragraphs:
							
								
									(1)
									Veterans Benefits Administration, Compensation and Pensions.
								
									(2)
									Veterans Benefits Administration, Readjustment Benefits.
								
									(3)
									Veterans Benefits Administration, Veterans Insurance and Indemnities.
								
									(4)
									Veterans Benefits Administration, Veterans Housing Benefit Program Fund.
								
									(5)
									Veterans Benefits Administration, Vocational Rehabilitation Loans Program Account.
								
									(6)
									Veterans Benefits Administration, Native American Veteran Housing Loan Program Account.
								; and
						
							(G)
							in the subsection heading, by striking Medical care accounts and inserting Covered accounts; and
						
						(3)
						in the section heading, by striking certain medical care accounts and inserting certain accounts.
					
					(b)
					Effective date
					The amendments made by subsection (a) shall apply with respect to fiscal year 2016 and each
			 subsequent fiscal year.
				
					(c)
					Conforming amendment
					Section 1105 of title 31, United States Code, is amended by striking the first paragraph (37) and
			 inserting the following:
					
						
							(37)
							information on estimates of appropriations for the fiscal year following the fiscal year for which
			 the budget is submitted for the following accounts of the Department of
			 Veterans Affairs:
							
								(A)
								Veterans Benefits Administration, Compensation and Pensions.
							
								(B)
								Veterans Benefits Administration, Readjustment Benefits.
							
								(C)
								Veterans Benefits Administration, Veterans Insurance and Indemnities.
							
								(D)
								Veterans Benefits Administration, Veterans Housing Benefit Program Fund.
							
								(E)
								Veterans Benefits Administration, Vocational Rehabilitation Loans Program Account.
							
								(F)
								Veterans Benefits Administration, Native American Veteran Housing Loan Program Account.
							
								(G)
								Veterans Health Administration, Medical Services.
							
								(H)
								Veterans Health Administration, Medical Support and Compliance.
							
								(I)
								Veterans Health Administration, Medical Facilities.
							.
				
					(d)
					Technical correction
					Such section is further amended by redesignating the second paragraph (37), as added by section
			 11(a)(2) of the GPRA Modernization Act of 2010 (Public Law 111–352; 124
			 Stat. 3881), as paragraph (39).
				
				505.
				Public access to Department of Veterans Affairs research and data sharing between Departments
				
					(a)
					Establishment of Internet website
					The Secretary of Veterans Affairs shall make available on an Internet website of the Department of
			 Veterans Affairs available to the public the following:
					
						(1)
						Data files that contain information on research of the Department.
					
						(2)
						A data dictionary on each data file.
					
						(3)
						Instructions for how to obtain access to each data file for use in research.
					
					(b)
					Public access to manuscripts on Department funded research
					
						(1)
						In general
						Beginning not later than 540 days after the effective date specified in subsection (e), the
			 Secretary shall require, as a condition on the use of any data gathered or
			 formulated from research funded by the Department, that any final,
			 peer-reviewed manuscript prepared for publication that uses such data be
			 submitted to the Secretary for deposit in the digital archive under
			 paragraph (2) and publication under paragraph (3).
					
						(2)
						Digital archive
						Not later than 540 days after the effective date specified in subsection (e), the Secretary shall—
						
							(A)
							establish a digital archive consisting of manuscripts described in paragraph (1); or
						
							(B)
							partner with another executive agency to compile such manuscripts in a digital archive.
						
						(3)
						Public availability
						
							(A)
							Availability of archive
							The Secretary shall ensure that the digital archive under paragraph (2) and the contents of such
			 archive are available to the public via a publicly accessible Internet
			 website at no cost to the public.
						
							(B)
							Availability of manuscripts
							The Secretary shall ensure that each manuscript submitted to the Secretary under paragraph (1) is
			 available to the public under subparagraph (A) not later than one year
			 after the official date on which the manuscript is otherwise published.
						
						(4)
						Consistent with copyright law
						The Secretary shall carry out this subsection in a manner consistent with applicable copyright law.
					
						(5)
						Annual report
						
							(A)
							In general
							Not later than one year after the date the Secretary begins making manuscripts available to the
			 public under this subsection and not less frequently than once each year
			 thereafter, the Secretary shall submit to the Committee on Veterans’
			 Affairs of the Senate and the Committee on Veterans’ Affairs of the House
			 of Representatives a report on the implementation of this subsection
			 during the most recent one-year period.
						
							(B)
							Contents
							Each report submitted under subparagraph (A) shall include for the period of the report:
							
								(i)
								The number of manuscripts submitted under paragraph (1).
							
								(ii)
								The titles of such manuscripts.
							
								(iii)
								The authors of such manuscripts.
							
								(iv)
								For each such manuscript, the name and issue number or volume number, as the case may be, of the
			 journal or other publication in which such manuscript was published.
							
					(c)
					Recommendations for data sharing between Department of Veterans Affairs and Department of Defense
					Not later than one year after the effective date specified in subsection (e), the Department of
			 Veterans Affairs-Department of Defense Joint Executive Committee
			 established by section 320(a) of title 38, United States Code, shall
			 submit to the Secretary of Veterans Affairs and the Secretary of Defense
			 options and recommendations for the establishment of a program for
			 long-term cooperation and data sharing between and within the Department
			 of Veterans Affairs and the Department of Defense to facilitate research
			 on outcomes of military service, readjustment after combat deployment, and
			 other topics of importance to the following:
					
						(1)
						Veterans.
					
						(2)
						Members of the Armed Forces.
					
						(3)
						Family members of veterans.
					
						(4)
						Family members of members of the Armed Forces.
					
						(5)
						Members of communities that have a significant population of veterans or members of the Armed
			 Forces.
					
					(d)
					Executive agency defined
					In this section, the term executive agency has the meaning given that term in section 133 of title 41, United States Code.
				
					(e)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
				506.
				Assessment by Comptroller General of the United States of information made available by Veterans
			 Benefits Administration
				
					(a)
					Assessment of information currently available
					Not later than two years after the date of the enactment of this Act, the Comptroller General of
			 the United States shall—
					
						(1)
						conduct an assessment of the process by which the Veterans Benefits Administration informs
			 veterans, veterans service organizations, and such other persons as the
			 Comptroller General considers appropriate regarding the furnishing of
			 benefits under laws administered by the Secretary of Veterans Affairs to
			 determine the extent to which the process results in disseminated
			 information that—
						
							(A)
							adequately supports and improves the timeliness and accuracy of decisions made by the
			 Administration with respect to claims for disability compensation and such
			 other benefits furnished under laws administered by the Secretary of
			 Veterans Affairs as the Comptroller General considers appropriate; and
						
							(B)
							encourages the filing of fully developed claims for benefits under laws administered by the
			 Secretary; and
						
						(2)
						assess how the Veterans Benefits Administration notifies each claimant during, and as part of, any
			 electronic filing process established by the Secretary for the filing of
			 applications for disability compensation and such other benefits under
			 laws administered by the Secretary as the Comptroller General considers
			 appropriate that services may be available to the claimant from a veterans
			 service organization.
					
					(b)
					Report
					Not later than two years after the date of the enactment of this Act, the Comptroller General shall
			 submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives a report on
			 the findings of the Comptroller General under subsection (a). Such report
			 shall include such recommendations as the Comptroller General may have for
			 legislative or administrative action to improve the availability of
			 information made available to the public by the Veterans Benefits
			 Administration regarding the furnishing of benefits under laws
			 administered by the Secretary of Veterans Affairs.
				
					(c)
					Veterans service organization defined
					In this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of
			 veterans under section 5902 of title 38, United States Code.
				
					(d)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
				507.
				Comptroller general report on advisory committees of the Department of Veterans Affairs
				
					(a)
					In general
					Not later than one year after the effective date specified in subsection (c), the Comptroller
			 General shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the advisory committees of the Department of Veterans Affairs.
				
					(b)
					Contents
					The report required by subsection (a)—
					
						(1)
						shall include—
						
							(A)
							recommendations or proposals for continuing, modifying, or terminating certain advisory committees,
			 including noting areas of overlap and duplication among the advisory
			 committees; and
						
							(B)
							such other information as the Comptroller General considers appropriate; and
						
						(2)
						may include—
						
							(A)
							a description of each advisory committee, including with respect to each committee—
							
								(i)
								the purpose of the committee;
							
								(ii)
								the commencement date of the committee; and
							
								(iii)
								the anticipated termination date of the committee;
							
							(B)
							a summary of the anticipated expenses and the actual expenses incurred for each advisory committee
			 during the most recent three fiscal years ending before the date of the
			 enactment of this Act; and
						
							(C)
							with respect to meetings held by each advisory committee—
							
								(i)
								the frequency with which each committee has met during the shorter of—
								
									(I)
									the most recent three fiscal years ending before the date of the enactment of this Act; and
								
									(II)
									the life of the committee;
								
								(ii)
								the date of the most recent meeting held by the committee before such date of enactment; and
							
								(iii)
								the date of the most recent report or other written product developed by the committee before such
			 date of enactment.
							
					(c)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
			VI
			Improvement of Processing of Claims for Compensation
			
				A
				Claims Based on Military Sexual Trauma
				
					601.
					Medical examination and opinion for disability compensation claims based on military sexual trauma
					
						(a)
						In general
						Section 5103A(d) is amended by adding at the end the following new paragraph:
						
							
								(3)
								(A)
									In the case of a claim for disability compensation based on a mental health condition related to
			 military sexual trauma, the Secretary shall treat an examination or
			 opinion as being necessary to make a decision on a claim for purposes of
			 paragraph (1) if the evidence of record before the Secretary, taking into
			 consideration all information and lay or medical evidence (including
			 statements of the claimant)—
									
										(i)
										(I)
											contains competent evidence that the claimant has a current disability, or persistent or recurrent
			 symptoms of disability; and
										
											(II)
											indicates that the disability or symptoms may be associated with the claimant’s active military,
			 naval, or air service; but
										
										(ii)
										does not contain a diagnosis or opinion by a mental health professional that may assist in
			 corroborating the occurrence of a military sexual trauma stressor related
			 to a diagnosable mental health condition.
									
									(B)
									In this paragraph, the term military sexual trauma shall have the meaning specified by the Secretary for purposes of this paragraph, and shall
			 include sexual harassment (as so specified).
								.
					
						(b)
						Report
						Not later than 18 months after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the number of examinations and opinions conducted by the
			 Secretary pursuant to paragraph (3) of section 5103A(d) of title 38,
			 United States Code (as added by subsection (a)), including the following:
						
							(1)
							The number of examinations conducted using a standardized disability assessment.
						
							(2)
							The number of examinations conducted using a non-standardized clinical interview.
						
					602.
					Case representative officers for military sexual trauma support
					
						(a)
						In general
						The Secretary of Veterans Affairs shall assign to each individual seeking compensation under the
			 laws administered by the Secretary based on military sexual trauma a case
			 representative officer who shall provide advice and general information to
			 such individual on the claims process for such compensation. Each case
			 representative officer so assigned shall be assigned from among current
			 personnel of the Department of Veterans Affairs.
					
						(b)
						Liaison
						A case representative officer assigned to an individual under subsection (a) shall be responsible
			 for serving as a liaison between the individual, an authorized agent or
			 attorney of the individual under section 5904 of title 38, United States
			 Code, or an otherwise accredited representative of the individual, and the
			 Department of Veterans Affairs on matters relating to the claim of the
			 individual for compensation under the laws administered by the Secretary.
					
						(c)
						Case representative officer requirements
						
							(1)
							Competence and knowledge
							Each case representative officer assigned under subsection (a) shall be competent and knowledgeable
			 about the following:
							
								(A)
								The claims adjudication process and applicable laws, regulations, and other authority applicable to
			 the adjudication of disability claims based on military sexual trauma.
							
								(B)
								Such other services to victims of sexual trauma as the Secretary considers appropriate.
							
							(2)
							Limitation on number of individuals to which assigned
							A case representative officer may not be assigned to more individuals described in subsection (a)
			 than, as determined by the Secretary, is appropriate for the provision of
			 individual case management assistance by such officer.
						
						(d)
						Information on benefits and programs relating to military sexual trauma
						
							(1)
							In general
							The Secretary shall make available to the public information on the availability of case
			 representative officers under subsection (a) to assist in the application
			 for benefits based on military sexual trauma. The Secretary shall revise
			 and update the information so made available in order to ensure that the
			 information is as current as possible.
						
							(2)
							Individuals separating from military service
							The Secretary shall, in consultation with the Secretary of Defense, ensure that individuals who are
			 being separated from the active military, naval, or air service are
			 provided appropriate information about programs, requirements, and
			 procedures for applying for benefits based on military sexual trauma and
			 the availability of case representative officers under subsection (a).
						
						(e)
						Information on training for agents and representatives of individuals assigned case representative
			 officer
						The Secretary shall make available to the authorized agent or attorney of an individual assigned a
			 case representative under subsection (a), or to the otherwise accredited
			 representative of the individual, any relevant materials used to train
			 such case representative officer for the duties of such position.
					
						(f)
						Advisory Committee on Women Veterans consideration of mechanisms To enhance coordination between
			 VBA and VHA on benefits for military sexual trauma
						The Advisory Committee on Women Veterans established under section 542 of title 38, United States
			 Code, shall undertake actions to identify mechanisms to enhance
			 coordination between the Veterans Benefits Administration and the Veterans
			 Health Administration in the provision of benefits based on military
			 sexual trauma, including the identification of barriers to the appropriate
			 provision of benefits for military sexual trauma by such Administrations
			 and of means of eliminating or reducing such barriers.
					
						(g)
						Annual reports
						Not less frequently than annually, the Secretary of Veterans Affairs shall submit to the Committee
			 on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs
			 of the House of Representatives a report setting forth the following:
						
							(1)
							A certification whether or not the case representative officers assigned under subsection (a)
			 during the preceding year met the requirements specified in subsection
			 (c).
						
							(2)
							A description of the current training the Secretary provides to employees of the Veterans Benefits
			 Administration on claims for benefits based on military sexual trauma,
			 including the frequency, length, and content of such training.
						
							(3)
							A description of current policies and procedures on the training the Secretary provides to case
			 representative officers, including the current position descriptions for
			 case representative officers.
						
							(4)
							A description of current efforts to coordinate activities and assistance provided to individuals
			 who seek care or benefits for military sexual trauma between the Veterans
			 Health Administration and Veterans Benefits Administration, including the
			 efforts of the Advisory Committee on Women Veterans under subsection (f).
						
						(h)
						Sunset
						
							(1)
							In general
							No case representative officer may be assigned under subsection (a) after December 31, 2018.
						
							(2)
							Continuation of duties after sunset date
							Paragraph (1) shall not be construed to prohibit any case representative officer assigned to an
			 individual before the date specified in that paragraph from performing
			 duties pursuant to this section after that date with respect to a claim
			 for which that case representative officer was assigned to such individual
			 before that date.
						
						(i)
						Definitions
						In this section:
						
							(1)
							Active military, naval, or air service
							The term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.
						
							(2)
							Military sexual trauma
							The term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section, and shall include sexual harassment (as so specified).
						
					603.
					Report on standard of proof for service-connection of mental health conditions related to military
			 sexual trauma
					
						(a)
						In general
						Not later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the current standard of proof for service-connection under
			 chapter 11 of title 38, United States Code, for covered mental health
			 conditions based on military sexual trauma.
					
						(b)
						Recommendations
						The Secretary shall include in the report under subsection (a) any recommendations the Secretary
			 considers appropriate to improve the adjudication of claims for
			 compensation based on military sexual trauma, including—
						
							(1)
							recommendations for an appropriate standard of proof for such claims if the Secretary considers
			 such recommendations advisable; and
						
							(2)
							recommendations for legislative action, if necessary, to carry out such improvement.
						
						(c)
						Definitions
						In this section:
						
							(1)
							Active military, naval, or air service
							The term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.
						
							(2)
							Covered mental health condition
							The term covered mental health condition means post-traumatic stress disorder, anxiety, depression, or other mental health diagnosis that
			 the Secretary determines to be related to military sexual trauma.
						
							(3)
							Military sexual trauma
							The term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section, and shall include sexual harassment (as so specified).
						
					604.
					Reports on claims for disabilities incurred or aggravated by military sexual trauma
					
						(a)
						Reports
						Not later than December 1, 2014, and each year thereafter through 2018, the Secretary of Veterans
			 Affairs shall submit to Congress a report on the covered claims submitted
			 to the Secretary during the previous fiscal year.
					
						(b)
						Elements
						Each report under subsection (a) shall include the following:
						
							(1)
							The number of covered claims submitted to or considered by the Secretary during the fiscal year
			 covered by the report.
						
							(2)
							Of the covered claims under paragraph (1), the number and percentage of such claims—
							
								(A)
								submitted by each gender;
							
								(B)
								that were approved, including the number and percentage of such approved claims submitted by each
			 gender; and
							
								(C)
								that were denied, including the number and percentage of such denied claims submitted by each
			 gender.
							
							(3)
							Of the covered claims under paragraph (1) that were approved, the number and percentage, listed by
			 each gender, of claims assigned to each rating percentage of disability.
						
							(4)
							Of the covered claims under paragraph (1) that were denied—
							
								(A)
								the three most common reasons given by the Secretary under section 5104(b)(1) of title 38, United
			 States Code, for such denials; and
							
								(B)
								the number of denials that were based on the failure of a veteran to report for a medical
			 examination.
							
							(5)
							Of the covered claims under paragraph (1) that were resubmitted to the Secretary after denial in a
			 previous adjudication—
							
								(A)
								the number of such claims submitted to or considered by the Secretary during the fiscal year
			 covered by the report;
							
								(B)
								the number and percentage of such claims—
								
									(i)
									submitted by each gender;
								
									(ii)
									that were approved, including the number and percentage of such approved claims submitted by each
			 gender; and
								
									(iii)
									that were denied, including the number and percentage of such denied claims submitted by each
			 gender;
								
								(C)
								the number and percentage, listed by each gender, of claims assigned to each rating percentage of
			 disability; and
							
								(D)
								of such claims that were again denied—
								
									(i)
									the three most common reasons given by the Secretary under section 5104(b)(1) of such title for
			 such denials; and
								
									(ii)
									the number of denials that were based on the failure of a veteran to report for a medical
			 examination.
								
							(6)
							The number of covered claims that, as of the end of the fiscal year covered by the report, are
			 pending and, separately, the number of such claims on appeal.
						
							(7)
							For the fiscal year covered by the report, the average number of days that covered claims take to
			 complete beginning on the date on which the claim is submitted.
						
						(c)
						Definitions
						In this section:
						
							(1)
							Active military, naval, or air service
							The term active military, naval, or air service has the meaning given that term in section 101 of title 38, United States Code.
						
							(2)
							Covered claims
							The term covered claims means claims for disability compensation submitted to the Secretary based on post traumatic stress
			 disorder alleged to have been incurred or aggravated by military sexual
			 trauma.
						
							(3)
							Military sexual trauma
							The term military sexual trauma shall have the meaning specified by the Secretary for purposes of this section, and shall include sexual harassment (as so specified).
						
				B
				Claims for dependency and indemnity compensation
				
					611.
					Program on treatment of certain applications for dependency and indemnity compensation as fully
			 developed claims
					
						(a)
						In general
						The Secretary of Veterans Affairs shall carry out a program to assess the feasibility and
			 advisability of expediting the treatment of a covered dependency and
			 indemnity compensation claim.
					
						(b)
						Covered dependency and indemnity compensation claims
						For purposes of this section, a covered dependency and indemnity compensation claim is a claim
			 submitted to the Secretary for compensation under chapter 13 of title 38,
			 United States Code, for which the claimant—
						
							(1)
							applies for such compensation within one-year of the death of the veteran upon whose service the
			 claim is based;
						
							(2)
							was the dependent on the claim of a veteran who was receiving benefits for one or more
			 service-connected conditions as of the date of death;
						
							(3)
							submits a death certificate or other evidence with the claim indicating that the veteran’s death
			 was due to a service-connected or compensable disability; and
						
							(4)
							in the case that the claimant is the spouse of the deceased veteran, certifies that he or she has
			 not remarried since the date of the veteran’s death.
						
						(c)
						Duration
						The program shall be carried out during the one-year period beginning on the date that is 90 days
			 after the date of the enactment of this Act.
					
						(d)
						Locations
						The program shall be carried out at the Pension Management Center of the Department of Veterans
			 Affairs or such centers selected by the Secretary for purposes of the
			 program.
					
						(e)
						Report
						
							(1)
							In general
							Not later than 270 days after the date on which the program is completed, the Secretary shall
			 submit to the Committee on Veterans' Affairs of the Senate and the
			 Committee on Veterans' Affairs of the House of Representatives a report on
			 the program.
						
							(2)
							Contents
							The report required by paragraph (1) shall include the following:
							
								(A)
								The number of covered dependency and indemnity compensation claims that were adjudicated under the
			 program, disaggregated by the following:
								
									(i)
									Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's
			 status as the spouse of a deceased veteran.
								
									(ii)
									Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's
			 status as the child of a deceased veteran.
								
									(iii)
									Claims in which the claimant claimed entitlement to compensation on the basis of the claimant's
			 status as the parent of a deceased veteran.
								
								(B)
								The number of covered dependency and indemnity compensation claims that were adjudicated under the
			 program and for which compensation was not awarded, disaggregated by
			 clauses (i) through (iii) of subparagraph (A).
							
								(C)
								A comparison of the accuracy and timeliness of claims adjudicated under the program with claims
			 submitted to the Secretary for compensation under chapter 13 of title 38,
			 United States Code, that were not provided expeditious treatment under the
			 program.
							
								(D)
								The findings of the Secretary with respect to the program.
							
								(E)
								Such recommendations as the Secretary may have for legislative or administrative action to improve
			 the adjudication of claims submitted to the Secretary for compensation
			 under chapter 13 of title 38, United States Code.
							
					612.
					Report by Secretary of Veterans Affairs on improving timeliness and accuracy of administration of
			 claims for dependency and indemnity compensation and pension for surviving
			 spouses and children
					
						(a)
						In general
						Not later than 455 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report with recommendations for legislative or administrative actions to
			 improve the timeliness and accuracy with which the Secretary processes and
			 adjudicates claims for compensation under chapter 13 of title 38, United
			 States Code, and pension under sections 1541 and 1542 of such title.
					
						(b)
						Effective date
						This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
					
				C
				Agency of Original Jurisdiction
				
					621.
					Working group to improve employee work credit and work management systems of Veterans Benefits
			 Administration in an electronic environment
					
						(a)
						Establishment
						Not later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall establish a working group to assess and develop
			 recommendations for the improvement of the employee work credit and work
			 management systems of the Veterans Benefits Administration in an
			 electronic environment.
					
						(b)
						Composition
						The working group shall be composed of the following:
						
							(1)
							The Secretary or the Secretary's designee.
						
							(2)
							Individuals selected by the Secretary from among employees of the Department of Veterans Affairs
			 who handle claims for compensation and pension benefits and are
			 recommended to the Secretary by a labor organization for purposes of this
			 section, including at least one of each of the following individuals:
							
								(A)
								A veterans service representative.
							
								(B)
								A rating veterans service representative.
							
								(C)
								A decision review officer.
							
							(3)
							Not fewer than three individuals selected by the Secretary to represent different organizations
			 recognized by the Secretary for the representation of veterans under
			 section 5902 of title 38, United States Code.
						
							(4)
							Individuals selected by the Secretary—
							
								(A)
								that are not employees of the Department; and
							
								(B)
								that are experts in work credit and work management systems.
							
						(c)
						Duties
						The duties of the working group are to assess and develop recommendations for the following:
						
							(1)
							The improvement of the employee work credit and work management systems of the Veterans Benefits
			 Administration in an electronic environment.
						
							(2)
							A scientific, data based methodology to be used in revising the employee work credit system of the
			 Department to improve the quality and quantity of work produced by
			 employees of the Department.
						
							(3)
							The improvement of the resource allocation model of the Veterans Benefits Administration, with a
			 focus on the processing of claims in an electronic environment.
						
							(4)
							A schedule by which the revisions referred to in paragraph (2) will be implemented by the
			 Department.
						
						(d)
						Review and incorporation of findings from prior study
						In carrying out its duties under subsection (c), the working group shall review the findings and
			 conclusions of previous studies of the employee work credit and work
			 management systems of the Veterans Benefits Administration.
					
						(e)
						Role of the Secretary
						The Secretary shall consider the recommendations of the working group and implement such
			 recommendations as the Secretary determines appropriate.
					
						(f)
						Reports
						
							(1)
							Interim report
							Not later than 180 days after the date of the establishment of the working group, the working group
			 shall submit to Congress a report on the progress of the working group.
						
							(2)
							Final report
							Not later than one year after the date of the establishment of the working group, the Secretary
			 shall submit to Congress the methodology described in subsection (c)(2)
			 and the schedule described in subsection (c)(4) that the Secretary has
			 decided to implement pursuant to subsection (e).
						
						(g)
						Implementation of methodology and schedule
						After submitting the report under subsection (f), the Secretary shall take such actions as may be
			 necessary to apply the methodology described in subsection (c)(2) and the
			 schedule described in subsection (c)(4) that the Secretary has decided to
			 implement pursuant to subsection (e).
					
					622.
					Task force on retention and training of Department of Veterans Affairs claims processors and
			 adjudicators
					
						(a)
						Establishment
						The Secretary of Veterans Affairs shall establish a task force to assess retention and training of
			 claims processors and adjudicators that are employed by the Department of
			 Veterans Affairs and other departments and agencies of the Federal
			 Government.
					
						(b)
						Composition
						The task force shall be composed of the following:
						
							(1)
							The Secretary of Veterans Affairs or designee.
						
							(2)
							The Director of the Office of Personnel Management or designee.
						
							(3)
							The Commissioner of Social Security or designee.
						
							(4)
							An individual selected by the Secretary of Veterans Affairs who represents an organization
			 recognized by the Secretary for the representation of veterans under
			 section 5902 of title 38, United States Code.
						
							(5)
							Such other individuals selected by the Secretary who represent such other organizations and
			 institutions as the Secretary considers appropriate.
						
						(c)
						Duration
						The task force established under subsection (a) shall terminate not later than two years after the
			 date on which the task force is established under such subsection.
					
						(d)
						Duties
						The duties of the task force are as follows:
						
							(1)
							To identify key skills required by claims processors and adjudicators to perform the duties of
			 claims processors and adjudicators in the various claims processing and
			 adjudication positions throughout the Federal Government.
						
							(2)
							To identify reasons for employee attrition from claims processing positions.
						
							(3)
							To coordinate with educational institutions to develop training and programs of education for
			 members of the Armed Forces to prepare such members for employment in
			 claims processing and adjudication positions in the Federal Government.
						
							(4)
							To identify and coordinate offices of the Department of Defense and the Department of Veterans
			 Affairs located throughout the United States to provide information about,
			 and promotion of, available claims processing positions to members of the
			 Armed Forces transitioning to civilian life and to veterans with
			 disabilities.
						
							(5)
							To establish performance measures to evaluate the effectiveness of the task force.
						
							(6)
							Not later than one year after the date of the establishment of the task force, to develop a
			 Government-wide strategic and operational plan for promoting employment of
			 veterans in claims processing positions in the Federal Government.
						
							(7)
							To establish performance measures to assess the plan developed under paragraph (6), to assess the
			 implementation of such plan, and to revise such plan as the task force
			 considers appropriate.
						
						(e)
						Reports
						
							(1)
							Submittal of plan
							Not later than one year after the date of the establishment of the task force, the Secretary of
			 Veterans Affairs shall submit to Congress a report on the plan developed
			 by the task force under subsection (d)(6).
						
							(2)
							Assessment of implementation
							Not later than 120 days after the termination of the task force, the Secretary shall submit to
			 Congress a report that assesses the implementation of the plan developed
			 by the task force under subsection (d)(6).
						
					623.
					Reports on requests by the Department of Veterans Affairs for records of other Federal agencies
					
						(a)
						Reports required
						Not later than 180 days after the date of the enactment of this Act, and every 180 days thereafter
			 through the date that is 910 days after the date of the enactment of this
			 Act, the Secretary of Veterans Affairs shall submit to the Committee on
			 Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of
			 the House of Representatives a report on the attempts of the Department of
			 Veterans Affairs to obtain records necessary to adjudicate claims for
			 benefits from another department or agency of the Federal Government
			 during the 180-day period ending on the date of such report.
					
						(b)
						Elements
						
							(1)
							In general
							Each report shall set forth the following:
							
								(A)
								For the period covered by such report, the following:
								
									(i)
									The total number of requests made by the Department.
								
									(ii)
									The types of records requested.
								
									(iii)
									The number of requests made before the receipt of each record.
								
									(iv)
									The amount of time between the initial request for each record and the receipt of each record.
								
									(v)
									The number of occurrences of the receipt of a record after the adjudication of the claim for which
			 the record was sought.
								
									(vi)
									A description of the efforts of the Secretary to expedite the delivery of records to the Department
			 from other departments and agencies of the Federal Government.
								
								(B)
								Such recommendations for legislative or administrative action as the Secretary considers
			 appropriate in light of such report.
							
							(2)
							Presentation
							The information in a report under clauses (i) through (v) of paragraph (1)(A) shall be set forth
			 separately for each department and agency of the Federal Government
			 covered by such report.
						
					624.
					Recognition of representatives of Indian tribes in the preparation, presentation, and prosecution
			 of claims under laws administered by the Secretary of Veterans Affairs
					Section 5902(a)(1) is amended by inserting , including Indian tribes (as defined in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b)) after as the Secretary may approve.
				
					625.
					Program on participation of local and tribal governments in improving quality of claims for
			 disability compensation submitted to Department of Veterans Affairs
					
						(a)
						Program required
						The Secretary of Veterans Affairs shall carry out a program to assess the feasibility and
			 advisability of entering into memoranda of understanding with local
			 governments and tribal organizations—
						
							(1)
							to improve the quality of claims submitted to the Secretary for compensation under chapter 11 of
			 title 38, United States Code, and pension under chapter 15 of such title;
			 and
						
							(2)
							to provide assistance to veterans who may be eligible for such compensation or pension in
			 submitting such claims.
						
						(b)
						Minimum number of participating tribal organizations
						In carrying out the program required by subsection (a), the Secretary shall enter into, or maintain
			 existing, memoranda of understanding with at least—
						
							(1)
							two tribal organizations; and
						
							(2)
							10 State or local governments.
						
						(c)
						Duration
						The program shall be carried out during the two-year period beginning on the date of the
			 commencement of the program.
					
						(d)
						Report
						
							(1)
							Initial report
							Not later than one year after the date of the commencement of the program, the Secretary shall
			 submit to the Committee on Veterans’ Affairs of the Senate and the
			 Committee on Veterans’ Affairs of the House of Representatives a report
			 that includes the following:
							
								(A)
								A description of the implementation and operation of the program, including a description of
			 outreach conducted by the Secretary to tribal organizations and State and
			 local governments.
							
								(B)
								An evaluation of the program, including the total number of memoranda of understanding entered into
			 or maintained by the Secretary.
							
							(2)
							Final report
							Not later than 180 days after the termination of the program, the Secretary shall submit to the
			 Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report that includes
			 the following:
							
								(A)
								A description of the implementation and operation of the program, including a description of
			 outreach conducted by the Secretary to tribal organizations and State and
			 local governments.
							
								(B)
								An evaluation of the program, including the total number of memoranda of understanding entered into
			 or maintained by the Secretary.
							
								(C)
								The findings and conclusions of the Secretary with respect to the program.
							
								(D)
								Such recommendations for continuation or expansion of the program as the Secretary considers
			 appropriate.
							
						(e)
						Tribal organization defined
						In this section, the term tribal organization has the meaning given that term in section 3765 of title 38, United States Code.
					
					626.
					Department of Veterans Affairs notice of average times for processing compensation claims
					
						(a)
						Public notice
						The Secretary of Veterans Affairs shall, to the extent practicable, post the information described
			 in subsection (b)—
						
							(1)
							in physical locations, such as Regional Offices or other claims in-take facilities, that the
			 Secretary considers appropriate;
						
							(2)
							on the Internet website of the Department; and
						
							(3)
							through other mediums or using such other methods, including collaboration with veterans service
			 organizations, as the Secretary considers appropriate.
						
						(b)
						Information described
						
							(1)
							In general
							The information described in this subsection is the average processing time of the claims described
			 in paragraph (2).
						
							(2)
							Claims described
							The claims described in this paragraph are each of the following types of claims for benefits under
			 the laws administered by the Secretary of Veterans Affairs:
							
								(A)
								A fully developed claim.
							
								(B)
								A claim that is not fully developed.
							
							(3)
							Update of information
							The information described in this subsection shall be updated not less frequently than once each
			 fiscal quarter.
						
						(c)
						Expiration of requirements
						The requirements of subsection (a) shall expire on December 31, 2015.
					
						(d)
						Veterans service organization defined
						In this section, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of
			 veterans under section 5902 of title 38, United States Code.
					
					627.
					Quarterly reports on progress of Department of Veterans Affairs in eliminating backlog of claims
			 for compensation that have not been adjudicated
					
						(a)
						In general
						Not later than 90 days after the date of the enactment of this Act and not less frequently than
			 quarterly thereafter through calendar year 2015, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the backlog of claims filed with the Department of Veterans
			 Affairs for compensation that have not been adjudicated by the Department.
					
						(b)
						Contents
						Each report submitted under subsection (a) shall include the following:
						
							(1)
							For each month through calendar year 2015, a projection of the following:
							
								(A)
								The number of claims completed.
							
								(B)
								The number of claims received.
							
								(C)
								The number of claims on backlog at the end of the month.
							
								(D)
								The number of claims pending at the end of the month.
							
								(E)
								The number of appeals pending at the end of the month.
							
								(F)
								A description of the status of the implementation of initiatives carried out by the Secretary to
			 address the backlog, including the expected impact of those initiatives on
			 accuracy and timeliness of adjudication of claims.
							
							(2)
							For each quarter through calendar year 2015, a projection of the average accuracy of disability
			 determinations for compensation claims that require a disability rating
			 (or disability decision).
						
							(3)
							For each month during the most recently completed quarter, the following:
							
								(A)
								The number of claims completed.
							
								(B)
								The number of claims received.
							
								(C)
								The number of claims on backlog at the end of the month.
							
								(D)
								The number of claims pending at the end of the month.
							
								(E)
								The number of appeals pending at the end of the month.
							
								(F)
								A description of the status of the implementation of initiatives carried out by the Secretary to
			 address the backlog, including the impact of those initiatives on accuracy
			 and timeliness of adjudication of claims.
							
								(G)
								An assessment of the accuracy of disability determinations for compensation claims that require a
			 disability rating (or disability decision).
							
							(4)
							For the most recently completed quarter—
							
								(A)
								the number of cases physically received at the Board of Veterans’ Appeals and docketed;
							
								(B)
								the number of cases pending at the Board of Veterans’ Appeals at the end of the quarter;
							
								(C)
								the number of cases physically at the Board of Veterans’ Appeals at the end of the quarter;
							
								(D)
								the number of notices of disagreement and appeals filed to the agency of original jurisdiction
			 referred to in section 7105(b)(1) of title 38, United States Code; and
							
								(E)
								the number of decisions made by the Board of Veterans’ Appeals and the percentage of such decisions
			 that were allowed, remanded, denied, or otherwise disposed of.
							
						(c)
						Availability to public
						The Secretary shall make each report submitted under subsection (a) available to the public.
					
						(d)
						On backlog and pending defined
						In this section, the terms on backlog and pending, with respect to a claim for compensation received by the Secretary, shall have the meaning
			 specified by the Secretary for purposes of this section.
					
					628.
					Reports on use of existing authorities to expedite benefits decisions
					
						(a)
						Report on current use of temporary, intermediate, and provisional rating decisions
						
							(1)
							Report required
							Not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the use of temporary, intermediate, and provisional rating
			 decisions to expedite the benefits decisions of the Department of Veterans
			 Affairs.
						
							(2)
							Report elements
							The report required by paragraph (1) shall include the following:
							
								(A)
								With respect to temporary and intermediate rating decisions, the following:
								
									(i)
									The number of temporary and intermediate rating decisions issued by the Department during each of
			 fiscal years 2011, 2012, and 2013.
								
									(ii)
									A description of any reasons or obstacles that prevent use of existing authorities to issue
			 temporary or intermediate rating decisions.
								
									(iii)
									A description of the Quick Pay Disability initiative, including the rationale for not expanding the
			 initiative beyond pilot program status.
								
								(B)
								With respect to provisional rating decisions, the following:
								
									(i)
									The number of provisional rating decisions issued by the Department during the oldest claims first
			 initiative.
								
									(ii)
									Of the provisional rating decisions issued during the oldest claims first initiative—
									
										(I)
										the number of such decisions that involved a claim granted;
									
										(II)
										the number of such decisions that involved a claim denied; and
									
										(III)
										the number of such decisions that involved a claim granted in part or a claim denied in part.
									
									(iii)
									A statement of the most common reasons claims were not granted earlier under the oldest claims
			 first initiative when there was sufficient evidence to render an award of
			 benefits in the provisional rating decision.
								
									(iv)
									The average number of days to issue a provisional rating decision under the oldest claims first
			 initiative.
								
									(v)
									Of the total number of decisions that were completed under the oldest claims first initiative—
									
										(I)
										the number that were Category 1 claims and received a final rating decision; and
									
										(II)
										the number that were Category 2 claims and received a provisional rating decision.
									
									(vi)
									The number of rating decisions issued during the oldest claims first imitative that involved a
			 brokered claim, set forth by number of such claims by Regional Office of
			 the Department, including—
									
										(I)
										the number of brokered claims received by each Regional Office; and
									
										(II)
										the number of brokered claims issued by each Regional Office.
									
									(vii)
									The number of provisional rating decisions issued during the oldest claims first initiative with
			 respect to which the veteran requested that the provisional decision
			 become final in order to appeal.
								
									(viii)
									The number of provisional rating decisions issued during the oldest claims first initiative with
			 respect to which the veteran requested an appeal after the expiration of
			 the 1-year period beginning on the date of notification of the provisional
			 rating decision.
								
									(ix)
									An assessment of the accuracy of provisional rating decisions issued during the oldest claims first
			 initiative, set forth by Category 1 claims and Category 2 claims.
								
								(C)
								Such other matters as the Secretary considers appropriate for purposes of the report.
							
							(3)
							Supplemental information
							If the Secretary continues to obtain information on rating decisions under clauses (vii) and (viii)
			 of paragraph (2)(B) after the date of the submittal of the report required
			 by paragraph (1), the Secretary shall submit to the committees of Congress
			 referred to in paragraph (1) a report on such information that supplements
			 the information on such clauses in the report under paragraph (1) when the
			 Secretary completes accumulation of such information.
						
						(b)
						Plan for increase in use of temporary or intermediate rating decisions
						
							(1)
							Report on plan required
							Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans’ Affairs of the Senate and the Committee on
			 Veterans’ Affairs of the House of Representatives a report setting forth a
			 plan to increase the use of temporary or intermediate rating decisions to
			 expedite benefit decisions of the Department when the record contains
			 sufficient evidence to grant any claim at issue, including service
			 connection.
						
							(2)
							Plan elements
							The plan required under paragraph (1) shall include the following:
							
								(A)
								Mechanisms to overcome obstacles to the use of temporary or intermediate rating decisions,
			 including mechanisms (such as upgrades) to assure the ability of the
			 Veterans Benefits Management System to facilitate the issuance of
			 temporary or intermediate rating decisions.
							
								(B)
								Mechanisms to ensure that appropriate claimant populations, such as claimants who file complex or
			 multi-issue disability compensation claims, benefit from the availability
			 of temporary or intermediate rating decisions.
							
								(C)
								Mechanisms to provide for the use of temporary or intermediate rating decisions, including
			 mechanisms to resolve whether a request by a claimant or claimant
			 representative should trigger use of a temporary or intermediate rating
			 decision depending on the circumstances of the claimant.
							
								(D)
								Mechanisms to prevent the use of temporary or intermediate rating decisions in lieu of a final
			 rating decision when a final rating decision could be made with little or
			 no additional claim development.
							
								(E)
								Such recommendations for legislative or administrative action as the Secretary considers
			 appropriate to increase the use of temporary or intermediate rating
			 decisions to expedite benefit decisions of the Department.
							
					629.
					Reports on Department disability medical examinations and prevention of unnecessary medical
			 examinations
					
						(a)
						Report on disability medical examinations furnished by Department of Veterans Affairs
						
							(1)
							In general
							Not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives a
			 report on the furnishing of general medical and specialty medical
			 examinations by the Department of Veterans Affairs for purposes of
			 adjudicating claims for benefits under laws administered by the Secretary.
						
							(2)
							Contents
							The report submitted under paragraph (1) shall include the following:
							
								(A)
								The number of general medical examinations furnished by the Department during the period of fiscal
			 years 2009 through 2012 for purposes of adjudicating claims for benefits
			 under laws administered by the Secretary.
							
								(B)
								The number of general medical examinations furnished by the Department during the period of fiscal
			 years 2009 through 2012 for purposes of adjudicating a claim in which a
			 comprehensive joint examination was conducted, but for which no disability
			 relating to a joint, bone, or muscle had been asserted as an issue in the
			 claim.
							
								(C)
								The number of specialty medical examinations furnished by the Department during the period of
			 fiscal years 2009 through 2012 for purposes of adjudicating a claim.
							
								(D)
								The number of specialty medical examinations furnished by the Department during the period of
			 fiscal years 2009 through 2012 for purposes of adjudicating a claim in
			 which one or more joint examinations were conducted.
							
								(E)
								A summary with citations to any medical and scientific studies that provide a basis for determining
			 that three repetitions is adequate to determine the effect of repetitive
			 use on functional impairments.
							
								(F)
								The names of all examination reports, including general medical examinations and Disability
			 Benefits Questionnaires, used for evaluation of compensation and pension
			 disability claims which require measurement of repeated ranges of motion
			 testing and the number of examinations requiring such measurements which
			 were conducted in fiscal year 2012.
							
								(G)
								The average amount of time taken by an individual conducting a medical examination to perform the
			 three repetitions of movement of each joint.
							
								(H)
								A discussion of whether there are more efficient and effective scientifically reliable methods of
			 testing for functional loss on repetitive use of an extremity other than
			 the three time repetition currently used by the Department.
							
								(I)
								Recommendations as to the continuation of the practice of measuring functional impairment by using
			 three repetitions of movement of each joint during the examination as a
			 criteria for evaluating the effect of repetitive motion on functional
			 impairment with supporting rationale.
							
						(b)
						Report and plan To prevent the ordering of unnecessary medical examinations
						
							(1)
							In general
							Not later than 180 days after the date of the enactment of this Act, the Secretary shall submit to
			 the Committee on Veterans' Affairs of the Senate and the Committee on
			 Veterans' Affairs of the House of Representatives a report on the efforts
			 of the Secretary in reducing the necessity for in-person disability
			 examinations and other efforts to comply with the provisions of section
			 5125 of title 38, United States Code.
						
							(2)
							Contents
							The report required by paragraph (1) shall include the following:
							
								(A)
								Criteria used by the Secretary to determine if a claim is eligible for the Acceptable Clinical
			 Evidence initiative.
							
								(B)
								The number of claims determined to be eligible for the Acceptable Clinical Evidence initiative
			 during the period beginning on the date of the initiation of the
			 initiative and ending on the date of the enactment of this Act,
			 disaggregated—
								
									(i)
									by fiscal year; and
								
									(ii)
									by claims determined eligible based in whole or in part on medical evidence provided by a private
			 health care provider.
								
								(C)
								The total number of claims determined to be eligible for the Acceptable Clinical Evidence
			 initiative that required an employee of the Department to supplement the
			 evidence with information obtained during a telephone interview with a
			 claimant or health care provider.
							
								(D)
								Information on any other initiatives or efforts, including disability benefits questionnaires, of
			 the Department to further encourage the use of medical evidence provided
			 by a private health care provider and reliance upon reports of a medical
			 examination administered by a private physician if the report is
			 sufficiently complete to be adequate for the purposes of adjudicating a
			 claim.
							
								(E)
								A plan—
								
									(i)
									to measure, track, and prevent the ordering of unnecessary medical examinations when the provision
			 by a claimant of a medical examination administered by a private physician
			 in support of a claim for benefits under chapter 11 or 15 of title 38,
			 United States Code, is adequate for the purpose of making a decision on
			 that claim; and
								
									(ii)
									that includes the actions the Secretary will take to eliminate any request by the Department for a
			 medical examination in the case of a claim for benefits under chapter 11
			 or 15 of such title in support of which a claimant submits medical
			 evidence or a medical opinion provided by a private health care provider
			 that is competent, credible, probative, and otherwise adequate for
			 purposes of making a decision on that claim.
								
				D
				Board of Veterans' Appeals and Court of Appeals for Veterans Claims
				
					631.
					Determination of manner of appearance for hearings before Board of Veterans' Appeals
					
						(a)
						In general
						Section 7107 is amended—
						
							(1)
							in subsection (a)(1), by striking in subsection (f) and inserting in subsection (g);
						
							(2)
							by redesignating subsection (f) as subsection (g); and
						
							(3)
							by striking subsections (d) and (e) and inserting the following new subsections:
							
								
									(d)
									(1)
										Except as provided in paragraph (2), a hearing before the Board shall be conducted through picture
			 and voice transmission, by electronic or other means, in such a manner
			 that the appellant is not present in the same location as the members of
			 the Board during the hearing.
									
										(2)
										(A)
											A hearing before the Board shall be conducted in person upon the request of an appellant.
										
											(B)
											In the absence of a request under subparagraph (A), a hearing before the Board may also be
			 conducted in person as the Board considers appropriate.
										
									(e)
									(1)
										In a case in which a hearing before the Board is to be held as described in subsection (d)(1), the
			 Secretary shall provide suitable facilities and equipment to the Board or
			 other components of the Department to enable an appellant located at an
			 appropriate facility within the area served by a regional office to
			 participate as so described.
									
										(2)
										Any hearing conducted as described in subsection (d)(1) shall be conducted in the same manner as,
			 and shall be considered the equivalent of, a personal hearing.
									
									(f)
									(1)
										In a case in which a hearing before the Board is to be held as described in subsection (d)(2), the
			 appellant may request that the hearing be held at the principal location
			 of the Board or at a facility of the Department located within the area
			 served by a regional office of the Department.
									
										(2)
										A hearing to be held within an area served by a regional office of the Department shall (except as
			 provided in paragraph (3)) be scheduled to be held in accordance with the
			 place of the case on the docket under subsection (a) relative to other
			 cases on the docket for which hearings are scheduled to be held within
			 that area.
									
										(3)
										A hearing to be held within an area served by a regional office of the Department may, for cause
			 shown, be advanced on motion for an earlier hearing. Any such motion shall
			 set forth succinctly the grounds upon which the motion is based. Such a
			 motion may be granted only—
										
											(A)
											if the case involves interpretation of law of general application affecting other claims;
										
											(B)
											if the appellant is seriously ill or is under severe financial hardship; or
										
											(C)
											for other sufficient cause shown.
										.
						
						(b)
						Effective date
						The amendments made by subsection (a) shall apply with respect to cases received by the Board of
			 Veterans' Appeals pursuant to notices of disagreement submitted on or
			 after the date of the enactment of this Act.
					
			VII
			Outreach Matters
			
				701.
				Program to increase coordination of outreach efforts between the Department of Veterans Affairs and
			 certain eligible entities
				
					(a)
					Program required
					(1)In generalThe Secretary of Veterans Affairs shall carry out a program to assess the feasibility and
			 advisability of using eligible entities specified in paragraph (2)—
						
							(A)
							to increase awareness of veterans regarding benefits and services for veterans; and
						
							(B)
							to improve coordination of outreach activities regarding such benefits and services between the
			 Secretary and Federal, State, and local government and nonprofit providers
			 of health care and benefit services for veterans.
						(2)Eligible entities specifiedThe eligible entities specified in this paragraph are the following:(A)State and local government agencies.(B)Nonprofit
			 organizations.(C)The Appalachian Regional Commission, established under section 14301(a) of title 40, United States
			 Code.(D)The Delta Regional Authority, established under section 382B(a) of the Consolidated Farm and Rural
			 Development Act (7 U.S.C. 2009aa–1(a)).(E)The Denali Commission, established under section 303 of the Denali Commission Act of 1998 (42
			 U.S.C. 3121 note; Public Law 105–277).(F)The Northern Great Plains Regional Authority, established under section 383B(a) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 2009bb–1(a)).(G)The Southeast Crescent Regional Commission, the Southwest Border Regional Commission, and the
			 Northern Border Regional Commission established under section 15301(a) of
			 title 40, United States Code.(H)Entities described in subparagraph (I) that serve Native Americans, Alaska Natives, or native
			 Hawaiians (as such terms are defined in section 3765 of title 38, United
			 States Code), regardless of whether such entities are tribal organizations
			 (as defined in such section).(I)Commissions and development boards that are—(i)not chartered by the Federal Government;(ii)selected by the Secretary for purposes of the program; and(iii)located in areas that present extraordinary challenges to veterans, as determined by the Secretary,
			 including the following:(I)Areas in severe economic distress.(II)Areas with underdeveloped infrastructure.(III)Areas with unusual geographic characteristics, such as separation from the mainland.
					(b)
					Duration
					The Secretary shall carry out the program for a two-year period.
				
					(c)
					Grants
					
						(1)
						In general
						The Secretary shall carry out the program through the competitive award of grants to eligible
			 entities—
						
							(A)
							to increase the awareness of veterans regarding benefits and services for veterans; and
						
							(B)
							to improve coordination of outreach activities regarding such benefits and services between the
			 Secretary and Federal, State, and local government and nonprofit providers
			 of health care and benefit services for veterans.
						
						(2)
						Application
						
							(A)
							In general
							An eligible entity seeking a grant under the program
			 shall submit to the Secretary an application therefor in such form and in
			 such manner as the Secretary considers appropriate.
						
							(B)
							Elements
							Each application submitted under subparagraph (A) shall include the following:
							
								(i)
								A description of the consultations, if any, with the Department of Veterans Affairs in the
			 development of any proposal under the application.
							
								(ii)
								A description of the project for which the applicant is seeking a grant under the program,
			 including a plan to coordinate under the program, to the greatest extent
			 possible, the outreach activities of Federal, State, and local government
			 agencies that provide health care, benefits, and services for veterans and
			 nonprofit organizations that provide such care, benefits, and services to
			 enhance the awareness and availability of such care, benefits, and
			 services.
							
								(iii)
								An agreement to report to the Secretary standardized data and other performance measures necessary
			 for the Secretary to evaluate the program and to facilitate evaluation of
			 projects for which grants are awarded under the program.
							
								(iv)
								Such other information as the Secretary may require.
							
						(3)
						Considerations
						
							(A)
							In general
							In awarding grants under the program to carry out projects, the Secretary shall consider—
							
								(i)
								where the projects will be carried out and which populations are targeted; and
							
								(ii)
								the likelihood that each potential grantee will successfully carry out the grant proposal.
							
							(B)
							Considerations regarding location and target population
							In taking the matters specified in subparagraph (A)(ii) into consideration, the Secretary shall
			 consider in particular the advisability of awarding grants for projects—
							
								(i)
								carried out in areas with populations that have a high proportion of veteran representation;
							
								(ii)
								carried out in a variety of geographic areas, including urban, rural, and highly rural areas; and
							
								(iii)
								that target a variety of veteran populations, including racial and ethnic minorities, low-income
			 populations, and older populations.
							
						(4)
						Use of funds
						The Secretary shall establish appropriate uses of grant amounts received under the program.
					
						(5)
						Oversight of use of funds
						The Secretary shall establish appropriate mechanisms for oversight of the use of grant amounts
			 received under the program, including the evidence grantees must submit to
			 demonstrate use of grant amounts and procedures for the recovery of grant
			 amounts that were improperly used.
					
						(6)
						Limitation
						In a fiscal year, not more than 20 percent of all grant amounts awarded in that fiscal year may be
			 awarded to a single State entity.
					
					(d)
					State matching requirement
					The Secretary may not make a grant to a State under subsection (c) unless that State agrees that,
			 with respect to the costs to be incurred by the State in carrying out the
			 program or projects for which the grant was awarded, the State will make
			 available (directly or through donations from public or private entities)
			 non-Federal contributions in an amount equal to 50 percent of Federal
			 funds provided under the grant.
				
					(e)
					Authorization of appropriations
					There is hereby authorized to be appropriated to carry out this section the following:
					
						(1)
						$2,500,000 for fiscal year 2015.
					
						(2)
						$2,500,000 for fiscal year 2016.
					
					(f)
					Annual report
					
						(1)
						In general
						Not later than 120 days after the completion of the first calendar year beginning after the date of
			 the commencement of the program, and not less frequently than once every
			 year thereafter for the duration of the program, the Secretary shall
			 submit to Congress a report evaluating the program and the projects
			 supported by grants awarded under the program.
					
						(2)
						Elements
						The report required by paragraph (1) shall include the following:
						
							(A)
							The findings and conclusions of the Secretary with respect to the program.
						
							(B)
							An assessment of the benefit to veterans of the program.
						
							(C)
							The performance measures used by the Secretary for purposes of the program and data showing the
			 performance of grantees under the program under such measures.
						
							(D)
							The recommendations of the Secretary as to the feasibility and advisability of continuing or
			 expanding or modifying the program.
						
					(g)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
				702.
				Cooperative agreements between Secretary of Veterans Affairs and States on outreach activities
				
					(a)
					In general
					Chapter 63 is amended by inserting after section 6306 the following new section:
					
						
							6306A.
							Cooperative agreements with States
							
								(a)
								In general
								The Secretary may enter into cooperative agreements and arrangements with various State agencies
			 and State departments to carry out this chapter and to otherwise carry
			 out, coordinate, improve, or enhance outreach activities of the Department
			 and the States.
							
								(b)
								Report
								The Secretary shall include in each report submitted under section 6308 of this title a description
			 of the agreements and arrangements entered into by the Secretary under
			 subsection (a).
							.
				
					(b)
					Clerical amendment
					The table of sections at the beginning of chapter 63 is amended by inserting after the item
			 relating to section 6306 the following new item:
					
						
							6306A. Cooperative agreements with States.
						
						.
				
				703.
				Advisory committee on outreach activities of Department of Veterans Affairs
				
					(a)
					Establishment
					Not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall establish an advisory committee on outreach activities of
			 the Department of Veterans Affairs.
				
					(b)
					Membership
					The advisory committee shall be composed of individuals selected by the Secretary from among the
			 following:
					
						(1)
						To the maximum extent practicable, individuals who are eminent in their respective fields of public
			 relations.
					
						(2)
						Representatives of organizations with offices that focus on communications and distribute messages
			 through major media news outlets and social media.
					
						(3)
						To the maximum extent practicable, individuals with experience communicating financial results and
			 business strategy for purposes of shaping a confident brand image.
					
						(4)
						To the maximum extent practicable, individuals with experience with consumer and lifestyle imaging
			 and creating publicity for a particular product or service.
					
						(5)
						To the maximum extent practicable, veterans who have experience in press and public relations.
					
					(c)
					Duties
					The advisory committee shall advise the Assistant Secretary for Public and Intergovernmental
			 Affairs—
					
						(1)
						to ensure that the Department of Veterans Affairs is strategically and effectively—
						
							(A)
							engaging the public and Department stakeholders to increase awareness nationally regarding all
			 benefits and services furnished by the Department;
						
							(B)
							explaining new or changing policies of the Department;
						
							(C)
							improving the image and reputation of the Department; and
						
							(D)
							coordinating and collaborating with national community-based organizations, nonprofits, and State
			 and local government agencies;
						
						(2)
						to assist the Secretary in conducting such other press or public relations activities relating to
			 outreach activities of the Department as the Secretary and the Assistant
			 Secretary for Public and Intergovernmental Affairs consider appropriate;
			 and
					
						(3)
						to ensure coordination and collaboration on efforts within the Department for the development,
			 implementation, and review of local outreach with respect to benefits that
			 include the following:
						
							(A)
							Compensation and pension benefits.
						
							(B)
							Insurance benefits.
						
							(C)
							Burial and memorial benefits.
						
							(D)
							Education benefits.
						
							(E)
							Vocational rehabilitation and employment benefits.
						
							(F)
							Readjustment counseling benefits.
						
							(G)
							Loan guarantee benefits.
						
							(H)
							Such other benefits as the Secretary considers appropriate.
						
					(d)
					Location of meetings
					Each meeting of the advisory committee shall take place at a location that is property of the
			 Department and shall, to the maximum extent practicable, use
			 teleconference technology.
				
					(e)
					Consultation
					The Secretary shall consult with and seek the advice of the advisory committee not less frequently
			 than quarterly on matters relating to the duties of the advisory committee
			 under subsection (c).
				
					(f)
					Reports
					
						(1)
						In general
						Not less frequently than once every 90 days for the first year and semiannually thereafter, the
			 advisory committee shall submit to Congress and to the Secretary a report
			 on outreach activities of the Department.
					
						(2)
						Recommendations
						Each report submitted under paragraph (1) shall include such recommendations for legislative and
			 administrative action as the advisory committee considers appropriate to
			 improve the press and public relations of the Department relating to
			 outreach.
					
					(g)
					Termination
					The advisory committee shall terminate on October 1, 2015, and the requirements and authorities
			 under this section shall terminate on such date.
				
					(h)
					Outreach defined
					In this section, the term outreach has the meaning given the term in section 6301 of title 38, United States Code.
				
				704.
				Advisory boards on outreach activities of Department of Veterans Affairs relating to health care
				
					(a)
					Establishment
					
						(1)
						In general
						For each entity described in paragraph (2), the Secretary of Veterans Affairs shall, acting through
			 the director of that entity, establish not later than 180 days after the
			 effective date specified in subsection (h) an advisory board at that
			 entity on matters relating to outreach activities of the Department of
			 Veterans Affairs at that entity.
					
						(2)
						Entity described
						An entity described in this paragraph is—
						
							(A)
							a healthcare system of the Department; or
						
							(B)
							a Veterans Integrated System Network, if such Veterans Integrated System Network does not contain a
			 healthcare system.
						
					(b)
					Membership
					
						(1)
						In general
						Each advisory board established under subsection (a)(1) shall be, to the maximum extent
			 practicable, composed of individuals selected by the Secretary from among
			 the following:
						
							(A)
							Individuals who are eminent in their respective fields of public relations.
						
							(B)
							Representatives of organizations with offices that focus on communications and distribute messages
			 through major media news outlets and social media.
						
							(C)
							Individuals with experience communicating financial results and business strategy for purposes of
			 shaping a confident brand image.
						
							(D)
							Individuals with experience with consumer and lifestyle imaging and creating publicity for a
			 particular product or service.
						
							(E)
							Employees of the Department who are involved in press and public relations strategy for an entity
			 described in subsection (a)(2).
						
							(F)
							To the maximum extent practicable, veterans who have experience in press and public relations.
						
						(2)
						Voluntary participation
						The participation of an individual selected under paragraph (1) shall be at the election of the
			 individual.
					
					(c)
					Duties
					Each advisory board established under subsection (a)(1) at an entity described in subsection (a)(2)
			 shall advise the Assistant Secretary for Public and Intergovernmental
			 Affairs—
					
						(1)
						to ensure that the Department of Veterans Affairs is strategically and effectively—
						
							(A)
							engaging the public and Department stakeholders to increase awareness nationally regarding benefits
			 and services furnished by the Department;
						
							(B)
							explaining new or changing policies of the Department;
						
							(C)
							improving the image and reputation of the Department;
						
							(D)
							coordinating and collaborating with national community-based organizations, nonprofits, and State
			 and local government agencies; and
						
							(E)
							coordinating and collaborating on efforts within the Department for the development,
			 implementation, and review of local outreach with respect to benefits that
			 include—
							
								(i)
								compensation and pension benefits;
							
								(ii)
								insurance benefits;
							
								(iii)
								burial and memorial benefits;
							
								(iv)
								education benefits;
							
								(v)
								vocational rehabilitation and employment benefits;
							
								(vi)
								readjustment counseling benefits;
							
								(vii)
								loan guarantee benefits; and
							
								(viii)
								such other benefits as the Secretary considers appropriate; and
							
						(2)
						to assist the director of that entity in conducting such other press or public relations activities
			 relating to outreach activities of the Department as that advisory board
			 considers appropriate.
					
					(d)
					Meeting location
					
						(1)
						In general
						If teleconference technology is not used, meetings of each advisory board established under
			 subsection (a)(1) shall be held at a location that is property of the
			 Department.
					
						(2)
						Teleconference technology
						Each advisory board shall use, to the maximum extent practicable, teleconference technology.
					
					(e)
					Consultation
					Each director of an entity described in subsection (a)(2) shall consult with and seek the advice of
			 the advisory board established at such entity not less frequently than
			 once every two months on matters relating to the duties of the advisory
			 board under subsection (c).
				
					(f)
					Annual reports
					Not less frequently than each year, each advisory board established under subsection (a)(1) shall
			 submit to the Secretary a report with such information as may be
			 beneficial to the Secretary in preparing the reports required by section
			 6308 of title 38, United States Code.
				
					(g)
					Termination
					Each advisory board established under subsection (a)(1) and the authorities and requirements of
			 this section shall terminate three years after the effective date
			 specified in subsection (h).
				
					(h)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
				705.
				Modification of requirement for periodic reports to Congress on outreach activities of Department
			 of Veterans Affairs
				
					(a)
					In general
					Section 6308 is amended—
					
						(1)
						in subsection (a), by striking even-numbered; and
					
						(2)
						in subsection (b)—
						
							(A)
							in paragraph (1), by striking biennial;
						
							(B)
							in paragraph (2), by inserting for legislative and administrative action after Recommendations; and
						
							(C)
							by adding at the end the following new paragraph:
							
								
									(3)
									Recommendations that such administrative actions as may be taken—
									
										(A)
										to maximize resources for outreach activities of the Department; and
									
										(B)
										to focus outreach efforts on activities that are proven to be more effective.
									.
						
					(b)
					Clerical amendments
					
						(1)
						Section heading
						The heading for section 6308 is amended by striking Biennial and inserting Annual.
					
						(2)
						Table of sections
						The table of sections at the beginning of chapter 63 is amended by striking the item relating to
			 section 6308 and inserting the following new item:
						
							
								6308. Annual report to Congress.
							
							.
					
				706.
				Budget transparency for outreach activities of Department of Veterans Affairs
				
					(a)
					In general
					Chapter 63 is amended by inserting after section 6308 the following new section:
					
						
							6309.
							Budget transparency
							
								(a)
								Budget requirements
								In the budget justification materials submitted to Congress in support of the Department budget for
			 a fiscal year (as submitted with the budget of the President under section
			 1105(a) of title 31), the Secretary shall include a separate statement of
			 the amount requested for such fiscal year for activities of the Office of
			 Public and Intergovernmental Affairs as follows:
								
									(1)
									For outreach activities of the Department in aggregate.
								
									(2)
									For outreach activities of each element of the Department specified in subsection (b)(1).
								
								(b)
								Procedures for effective coordination and collaboration
								(1)
									Not later than 180 days after the date of the enactment of the Restoring Veterans Trust Act of 2014, the Secretary shall establish and maintain procedures for the Office of Public and
			 Intergovernmental Affairs to ensure the effective coordination and
			 collaboration of outreach activities of the Department between and among
			 the following:
									
										(A)
										Office of the Secretary.
									
										(B)
										Veterans Health Administration.
									
										(C)
										Veterans Benefits Administration.
									
										(D)
										National Cemetery Administration.
									
									(2)
									The Secretary shall—
									
										(A)
										beginning after the date on which the Secretary establishes procedures under paragraph (1), not
			 less frequently than once every two years conduct a review of the
			 procedures established and maintained under paragraph (1) to ensure that
			 such procedures meet the requirements of such paragraph;
									
										(B)
										make such modifications to such procedures as the Secretary considers appropriate based upon
			 reviews conducted under subparagraph (A) in order to better meet such
			 requirements; and
									
										(C)
										not later than 45 days after completing a review under subparagraph (A), submit to Congress a
			 report on the findings of such review.
									.
				
					(b)
					Clerical amendment
					The table of sections at the beginning of chapter 63 is amended by inserting after the item
			 relating to section 6308 the following new item:
					
						
							6309. Budget transparency.
						
						.VIIIEnhancement of rights under Service­members Civil Relief Act801.Modification of
			 period determining which actions are covered under stay of proceedings and
			 adjustment of obligation protections concerning mortgages and trust deeds
			 of
			 members of uniformed services(a)In generalSection 303(b) of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 533(b)) is amended by striking filed
			 and inserting pending.(b)Conforming amendmentsSection 710(d) of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012
			 (Public Law 112–154; 126 Stat. 1208) is amended—(1)by striking paragraph (1) and inserting the following new paragraph (1):(1)Sunset and revival(A)In generalSubsections (b) and (c) of section 303 of the Servicemembers Civil Relief Act (50 U.S.C. App. 533),
			 as amended by subsections (a) and (b) of this section, are amended by
			 striking within one year each place it appears and inserting within 90 days.(B)Effective dateThe amendments made by subparagraph (A) shall take effect on January 1, 2015.; and(2)by striking paragraph (3).802.Protections for
			 members of uniformed services regarding professional licenses(a)In
			 generalTitle VII of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 701 et seq.) is amended by
			 adding at the end the following new section:707.Professional
				licenses(a)Expiration
				during period in which servicemembers are eligible for hostile fire
			 or imminent
				danger special payIf a license issued by a State or local
				licensing authority to a servicemember would otherwise expire
			 during a period in which
				such servicemember is eligible for hostile fire or imminent danger
			 special pay
				under section 310 of title 37, United States Code, such State or
			 local
				licensing authority shall delay the expiration of such license
			 until not earlier than
				the date that is 180 days after the date on which such period of
			 eligibility
				ends.(b)Continuing
				education requirements during period in which servicemembers are
			 eligible for
				hostile fire or imminent danger special payIf a State or local
				licensing authority otherwise requires a servicemember to meet any
			 continuing education
				requirements to maintain a license for a trade or profession during
			 a period in
				which such servicemember is eligible for hostile fire or imminent
			 danger
				special pay under section 310 of title 37, United States Code, such
			 State or
				local licensing authority shall delay such continuing education
			 requirement until not
				earlier than the date that is 180 days after the date on which such
			 period of
				eligibility
				ends..(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act (50
			 U.S.C. App. 501(b)) is amended by inserting after the item relating to
			 section
			 706 the following new item:Sec. 707. Professional licenses
				and
				certifications..803.Prohibition
		on denial of credit because of eligibility for protectionSection 108 of the Servicemembers Civil
		Relief Act (50 U.S.C. App. 518) is
		amended—(1)by striking
		Application by and inserting the following:(a)Application or receiptApplication by;and(2)by adding at the
		end the following new subsection:(b)Eligibility(1)In
		  generalIn addition to the
		  protections under subsection (a), an individual who is entitled to any right or
		  protection provided under this Act may not be denied or refused credit or be
		  subject to any other action described under paragraphs (1) through (6) of
		  subsection (a) solely by reason of such entitlement.(2)ConstructionNothing in this subsection shall be
		  construed to prohibit a lender from considering all relevant factors, other
		  than the entitlement of an individual to a right or protection provided under
		  this Act, in making a determination as to whether it is appropriate to extend
		  credit..804.Interest rate limitation on
			 debt entered into during military service to consolidate or refinance
			 student
			 loans incurred before military service(a)In
			 generalSubsection (a) of section 207 of the Servicemembers Civil
			 Relief Act (50 U.S.C. App. 527) is amended—(1)in paragraph (1),
			 by inserting on debt
			 incurred before service after Limitation to 6
			 percent;(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively;(3)by inserting
			 after paragraph (1) the following new paragraph (2):(2)Limitation to 6
				percent on debt incurred during service to consolidate or refinance
			 student
				loans incurred before serviceAn obligation or liability bearing
				interest at a rate in excess of 6 percent per year that is incurred
			 by a
				servicemember, or the servicemember and the servicemember's spouse
			 jointly,
				during military service to consolidate or refinance one or more
			 student loans
				incurred by the servicemember before such military service shall
			 not bear an
				interest at a rate in excess of 6 percent during the period of
			 military
				service.;
				(4)in paragraph (3),
			 as redesignated by paragraph (2) of this subsection, by inserting or
			 (2) after paragraph (1); and(5)in paragraph (4),
			 as so redesignated, by striking paragraph (2) and inserting
			 paragraph (3).(b)Implementation
			 of limitationSubsection (b) of such section is amended—(1)in paragraph (1),
			 by striking the interest rate limitation in subsection (a) and
			 inserting an interest rate limitation in paragraph (1) or (2) of
			 subsection (a); and(2)in paragraph
			 (2)—(A)in the paragraph
			 heading, by striking as of
			 date of order to active duty; and(B)by inserting
			 before the period at the end the following: in the case of an obligation
			 or liability covered by subsection (a)(1), or as of the date the
			 servicemember
			 (or servicemember and spouse jointly) incurs the obligation or liability
			 concerned under subsection (a)(2).(c)Student loan
			 definedSubsection (d) of such section is amended by adding at
			 the end the following new paragraph:(3)Student
				loanThe term student loan means the
				following:(A)A Federal student
				loan made, insured, or guaranteed under title IV of the Higher
			 Education Act of
				1965 (20 U.S.C. 1070 et seq.).(B)A private student
				loan as that term is defined in section 140(a) of the Truth in
			 Lending Act (15
				U.S.C.
				1650(a))..805.Termination of residential leases after assignment or relocation to quarters of United States or
			 housing facility under jurisdiction of uniformed service(a)Termination of
			 residential leases(1)In
			 generalSection 305 of the Servicemembers Civil Relief Act (50 U.S.C. App. 535) is
			 amended—(A)in subsection
			 (a)(1)—(i)in
			 subparagraph (A), by striking or at the end;(ii)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and(iii)by adding at
			 the end the following new subparagraph:(C)in the case of a
				lease described in subsection (b)(1) and subparagraph (C) of such
			 subsection,
				the date the lessee is assigned to or otherwise relocates to
			 quarters or a
				housing facility as described in such
				subparagraph.;
				and(B)in subsection
			 (b)(1)—(i)in
			 subparagraph (A), by striking or at the end;(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 or; and(iii)by adding at
			 the end the following new subparagraph:(C)the lease is
				executed by or on behalf of a person who thereafter and during the
			 term of the
				lease is assigned to or otherwise relocates to quarters of the
			 United States or
				a housing facility under the jurisdiction of a uniformed service
			 (as defined in
				section 101 of title 37, United States Code), including housing
			 provided under
				the Military Housing Privatization
				Initiative..(2)Manner of
			 terminationSubsection (c)(1) of such section is amended—(A)in subparagraph
			 (A)—(i)by
			 inserting in the case of a lease described in subsection (b)(1) and
			 subparagraph (A) or (B) of such subsection, before by
			 delivery; and(ii)by
			 striking and at the end;(B)by redesignating
			 subparagraph (B) as subparagraph (C); and(C)by inserting
			 after subparagraph (A) the following new subparagraph (B):(B)in the case of a
				lease described in subsection (b)(1) and subparagraph (C) of such
			 subsection,
				by delivery by the lessee of written notice of such termination,
			 and a letter
				from the servicemember's commanding officer indicating that the
			 servicemember
				has been assigned to or is otherwise relocating to quarters of the
			 United
				States or a housing facility under the jurisdiction of a uniformed
			 service (as
				defined in section 101 of title 37, United States Code), to the
			 lessor (or the
				lessor's grantee), or to the lessor's agent (or the agent's
			 grantee);
				and.(b)Definition of
			 military orders and continental United States for purposes of Act(1)Transfer of
			 definitionsSuch Act is further amended by transferring
			 paragraphs (1) and (2) of section 305(i) (50 U.S.C. App. 535(i)) to the
			 end of
			 section 101 (50 U.S.C. App. 511) and redesignating such paragraphs, as so
			 transferred, as paragraphs (10) and (11).(2)Conforming
			 amendmentsSuch Act is further amended—(A)in section 305
			 (50 U.S.C. App. 535), as amended by paragraph (1), by striking subsection
			 (i);
			 and(B)in section 705
			 (50 U.S.C. App. 595), by striking or naval both places it
			 appears.806.Protection of surviving spouse with respect to mortgage foreclosure(a)In generalTitle III of the Servicemembers Civil Relief Act (50 U.S.C. App. 531 et seq.) is amended by
			 inserting after section 303 (50 U.S.C. App. 533) the following new
			 section:303A.Protection of surviving spouse with respect to mortgage foreclosure(a)In generalSubject to subsection (b), with respect to a servicemember who dies while in military service and
			 who has a surviving spouse who is the servicemember's successor in
			 interest to property covered under section 303(a), section 303 shall apply
			 to the surviving spouse with respect to that property during the one-year
			 period beginning on the date of such death in the same manner as if the
			 servicemember had not died.(b)Notice required(1)In generalTo be covered under this section with respect to property, a surviving spouse shall submit written
			 notice that such surviving spouse is so covered to the mortgagee, trustee,
			 or other creditor of the mortgage, trust deed, or other security in the
			 nature of a mortgage with which the property is secured.(2)TimeNotice provided under paragraph (1) shall be provided with respect to a surviving spouse anytime
			 during the one-year period beginning on the date of death of the
			 servicemember with respect to whom the surviving spouse is to receive
			 coverage under this section.(3)AddressNotice provided under paragraph (1) with respect to property shall be provided via e-mail,
			 facsimile, standard post, or express mail to facsimile numbers and
			 addresses, as the case may be, designated by the servicer of the mortgage,
			 trust deed, or other security in the nature of a mortgage with which the
			 property is secured.(4)MannerNotice provided under paragraph (1) shall be provided in writing by using a form designed under
			 paragraph (5) or submitting a copy of a Department of Defense or
			 Department of Veterans Affairs document evidencing the military
			 service-related death of a spouse while in military service.(5)Official formsThe Secretary of Defense shall design and distribute an official Department of Defense form that
			 can be used by an individual to give notice under paragraph (1)..(b)Effective dateSection 303A of such Act, as added by subsection (a), shall apply with respect to deaths that occur
			 on or after the date of the enactment of this Act.(c)Clerical amendmentThe table of contents in section 1(b) of such Act (50 U.S.C. App. 501) is amended by inserting
			 after the item relating to section 303 the following new item:Sec. 303A. Protection of surviving spouse with respect to mortgage foreclosure..807.Improved protection of members of uniformed services against default judgments(a)Modification of
			 plaintiff affidavit filing requirementParagraph (1) of section 201(b) of the
			 Servicemembers Civil Relief Act (50 U.S.C. App. 521(b)) is amended—(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting
			 such clauses two ems to the right;(2)in the matter before clause (i), as redesignated by paragraph (1), by striking In any and inserting the following:(A)In generalIn any; and(3)by adding at the end the following new subparagraph (B):(B)Due
				diligenceBefore filing the affidavit, the plaintiff shall
				conduct a diligent and reasonable investigation to determine
			 whether or not the
				defendant is in military service, including a search of available
			 records of
				the Department of Defense and any other information reasonably
			 available to the
				plaintiff. The affidavit shall set forth all steps taken to
			 determine the
				defendant’s military status and shall have attached copies of the
			 records on which the plaintiff relied in drafting the affidavit..(b)Appointment of attorney To represent defendant in military serviceParagraph (2) of such section (50 U.S.C. App. 521(b)) is amended—(1)by striking If in an action and inserting the following:(A)In generalIf in an action;(2)in subparagraph (A), as designated by paragraph (1), by striking If an attorney and inserting the following:(C)Limitations on appointed attorneyIf an attorney;(3)by inserting after subparagraph (A), as designated by paragraph (1), the following new
			 subparagraph:(B)Due diligenceIf the court appoints an attorney to represent the defendant—(i)the attorney shall conduct a diligent and reasonable investigation to determine whether or not the
			 defendant is in military service, including a search of available records
			 of the Department of Defense and any other information reasonably
			 available to the attorney; and(ii)the plaintiff shall submit to the attorney such information as the plaintiff may have concerning
			 the whereabouts or identity of the defendant.; and(4)by adding at the end the following new subparagraph:(D)Treatment of attorneys feesThe reasonable fees of an attorney appointed to represent a servicemember shall be treated as costs
			 of court for court cost purposes, unless the creditor seeks relief from
			 such charges from the court..808.Clarification
			 regarding application of enforcement authority of Attorney General and
			 private
			 right of action under Servicemembers Civil Relief ActSections 801 and 802 of the Servicemembers
			 Civil Relief Act (50 U.S.C. App. 597 and 597a) shall apply as if such
			 sections
			 were included in the enactment of the Soldiers' and Sailors' Civil Relief
			 Act
			 of 1940 (54 Stat. 1178, chapter 888) and included in the restatement of
			 such
			 Act in Public Law 108–189.809.Clerical amendments(a)In generalThe heading for section 305 of the Servicemembers Civil Relief Act (50 U.S.C. App. 535) is amended
			 by striking residential or motor vehicle leases and inserting leases of premises occupied and motor vehicles used.(b)Table of contentsThe table of contents in section 1(b) of such Act (50 U.S.C. App. 501(b)) is amended by striking
			 the item relating to section 305 and inserting the following new item:Sec. 305. Termination of leases of premises occupied and motor vehicles used..
				
			IX
			Other Matters
			
				901.
				Repeal of certain reductions made by Bipartisan Budget Act of 2013
				
					(a)
					Adjustment of retirement pay
					Section 403 of the Bipartisan Budget Act of 2013 (Public Law 113–67) is repealed as of the date of
			 the enactment of
			 such Act.
				
					(b)
					Conforming amendments
					
						(1)
						Applicability to disability and survivor benefits
						Title X of  the Department of Defense Appropriations Act, 2014 (division C of Public Law 113–76) is
			 repealed.
					
						(2)
						Applicability  to members of the Armed Forces who joined after January 1, 2014
						Section 2 of Public Law 113–82 is repealed.
					
				902.
				Consideration by Secretary of Veterans Affairs of resources disposed of for less than fair market
			 value by individuals applying for pension
				
					(a)
					Veterans
					Section 1522 is amended—
					
						(1)
						in subsection (a)—
						
							(A)
							by inserting (1) before The Secretary; and
						
							(B)
							by adding at the end the following new paragraph:
							
								
									(2)
									(A)
										If a veteran otherwise eligible for payment of pension under section 1513 or 1521 of this title or
			 the spouse of such veteran disposes of covered resources for less than
			 fair market value on or after the look-back date described in subparagraph
			 (C)(i), the Secretary shall deny or discontinue the payment of pension to
			 such veteran under section 1513 or 1521 of this title, as the case may be,
			 for months during the period beginning on the date described in
			 subparagraph (D) and equal to the number of months calculated as provided
			 in subparagraph (E).
									
										(B)
										(i)
											For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of
			 the estate of the veteran or, if the veteran has a spouse, the corpus of
			 the estates of the veteran and of the veteran's spouse, that the Secretary
			 considers that under all the circumstances, if the veteran or spouse had
			 not disposed of such resource, it would be reasonable that the resource
			 (or some portion of the resource) be consumed for the veteran's
			 maintenance.
										
											(ii)
											For purposes of this paragraph, the Secretary may consider, in accordance with regulations the
			 Secretary shall prescribe, a transfer of an asset (including a transfer of
			 an asset to an annuity, trust, or other financial instrument or
			 investment) a disposal of a covered resource for less than fair market
			 value if such transfer reduces the amount in the corpus of the estate of
			 the veteran or, if the veteran has a spouse, the corpus of the estates of
			 the veteran and of the veteran's spouse, that the Secretary considers,
			 under all the circumstances, would be reasonable to be consumed for the
			 veteran's maintenance.
										
										(C)
										(i)
											The look-back date described in this clause is a date that is 36 months before the date described
			 in clause (ii).
										
											(ii)
											The date described in this clause is the date on which the veteran applies for pension under
			 section 1513 or 1521 of this title or, if later, the date on which the
			 veteran (or the spouse of the veteran) disposes of covered resources for
			 less than fair market value.
										
										(D)
										The date described in this subparagraph is the first day of the first month in or after which
			 covered resources were disposed of for less than fair market value and
			 which does not occur in any other period of ineligibility under this
			 paragraph.
									
										(E)
										The number of months calculated under this subparagraph shall be equal to—
										
											(i)
											the total, cumulative uncompensated value of the portion of covered resources so disposed of by the
			 veteran (or the spouse of the veteran) on or after the look-back date
			 described in subparagraph (C)(i) that the Secretary determines would
			 reasonably have been consumed for the veteran's maintenance; divided by
										
											(ii)
											the maximum amount of monthly pension that is payable to a veteran under section 1513 or 1521 of
			 this title, including the maximum amount of increased pension payable
			 under such sections on account of family members, but not including any
			 amount of pension payable under such sections because a veteran is in need
			 of regular aid and attendance or is permanently housebound,
										rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case
			 exceed 36 months.;
						
						(2)
						in subsection (b)—
						
							(A)
							by inserting (1) before The Secretary; and
						
							(B)
							by adding at the end the following new paragraph:
							
								
									(2)
									(A)
										If a veteran otherwise eligible for payment of increased pension under subsection (c), (d), (e), or
			 (f) of section 1521 of this title on account of a child, the spouse of the
			 veteran, or the child disposes of covered resources for less than fair
			 market value on or after the look-back date described in subparagraph
			 (C)(i), the Secretary shall deny or discontinue payment of such increased
			 pension for months during the period beginning on the date described in
			 subparagraph (D) and equal to the number of months calculated as provided
			 in subparagraph (E).
									
										(B)
										(i)
											For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of
			 the estate of the child that the Secretary considers that under all the
			 circumstances, if the veteran, the spouse of the veteran, or the child had
			 not disposed of such resource, it would be reasonable that the resource
			 (or some portion of the resource) be consumed for the child's maintenance.
										
											(ii)
											For purposes of this paragraph, the Secretary may consider, in accordance with regulations the
			 Secretary shall prescribe, a transfer of an asset (including a transfer of
			 an asset to an annuity, trust, or other financial instrument or
			 investment) a disposal of a covered resource for less than fair market
			 value if such transfer reduces the amount in the corpus of the estate of
			 the child that the Secretary considers, under all the circumstances, would
			 be reasonable to be consumed for the child's maintenance.
										
										(C)
										(i)
											The look-back date described in this clause is a date that is 36 months before the date described
			 in clause (ii).
										
											(ii)
											The date described in this clause is the date on which the veteran applies for payment of increased
			 pension under subsection (c), (d), (e), or (f) of section 1521 of this
			 title on account of a child or, if later, the date on which the veteran,
			 the spouse of the veteran, or the child disposes of covered resources for
			 less than fair market value.
										
										(D)
										The date described in this subparagraph is the first day of the first month in or after which
			 covered resources were disposed of for less than fair market value and
			 which does not occur in any other period of ineligibility under this
			 paragraph.
									
										(E)
										The number of months calculated under this subparagraph shall be equal to—
										
											(i)
											the total, cumulative uncompensated value of the portion of the covered resources so disposed of by
			 the veteran, the spouse of the veteran, or the child on or after the
			 look-back date described in subparagraph (C)(i) that the Secretary
			 determines would reasonably have been consumed for the child's
			 maintenance; divided by
										
											(ii)
											the maximum amount of increased monthly pension that is payable to a veteran under subsection (c),
			 (d), (e), or (f) of section 1521 of this title on account of a child,
										rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case
			 exceed 36 months.; and
						
						(3)
						by adding at the end the following new subsection:
						
							
								(c)
								(1)
									(A)
										The Secretary shall not deny or discontinue payment of pension under section 1513 or 1521 of this
			 title or payment of increased pension under subsection (c), (d), (e), or
			 (f) of section 1521 of this title on account of a child by reason of the
			 application of subsection (a)(2) or (b)(2) of this section to the disposal
			 of resources by an individual—
										
											(i)
											if—
											
												(I)
												a satisfactory showing is made to the Secretary (in accordance with regulations promulgated by the
			 Secretary) that all resources disposed of for less than fair market value
			 have been returned to the individual who disposed of the resources; or
											
												(II)
												the Secretary determines, under procedures established by the Secretary in accordance with
			 subparagraph (B), that the denial or discontinuance of payment would work
			 an undue hardship; or
											
											(ii)
											to the extent that any portion of the resources disposed of for less than fair market value have
			 been returned to the individual who disposed of the resources.
										
										(B)
										Undue hardship would be worked by the denial or discontinuance of payment for purposes of
			 subparagraph (A)(i)(II) if the denial or discontinuance of payment would
			 deprive the individual during the period of denial or discontinuance—
										
											(i)
											of medical care such that the individual's life or health would be endangered;
										
											(ii)
											of necessary food or clothing, or other necessities of life; or
										
											(iii)
											on such other basis as the Secretary shall specify in the procedures required by subparagraph
			 (A)(i)(II).
										
										(C)
										If payment of pension or increased pension that would otherwise be denied or discontinued by reason
			 of the application of subsection (a)(2) or (b)(2) is denied or
			 discontinued only in part by reason of the return of resources as
			 described in subparagraph (A)(ii), the period of the denial or
			 discontinuance as determined pursuant to subparagraph (E) of subsection
			 (a)(2) or (b)(2), as applicable, shall be recalculated to take into
			 account such return of resources.
									
									(2)
									At the time a veteran applies for pension under section 1513 or 1521 of this title or increased
			 pension under subsection (c), (d), (e), or (f) of section 1521 of this
			 title on account of a child, and at such other times as the Secretary
			 considers appropriate, the Secretary shall—
									
										(A)
										inform such veteran of the provisions of subsections (a)(2) and (b)(2) providing for a period of
			 ineligibility for payment of pension under such sections for individuals
			 who make certain dispositions of resources for less than fair market
			 value, including the exception for hardship from such period of
			 ineligibility;
									
										(B)
										obtain from such veteran information which may be used in determining whether or not a period of
			 ineligibility for such payments would be required by reason of such
			 subsections; and
									
										(C)
										provide such veteran a timely process for determining whether or not the exception for hardship
			 shall apply to such veteran.
									.
					
					(b)
					Surviving spouses and children
					Section 1543 is amended—
					
						(1)
						in subsection (a)—
						
							(A)
							by redesignating paragraph (2) as paragraph (3);
						
							(B)
							by inserting after paragraph (1) the following new paragraph (2):
							
								
									(2)
									(A)
										If a surviving spouse otherwise eligible for payment of pension under section 1541 of this title
			 disposes of covered resources for less than fair market value on or after
			 the look-back date described in subparagraph (C)(i), the Secretary shall
			 deny or discontinue the payment of pension to such surviving spouse under
			 section 1541 of this title for months during the period beginning on the
			 date described in subparagraph (D) and equal to the number of months
			 calculated as provided in subparagraph (E).
									
										(B)
										(i)
											For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of
			 the estate of the surviving spouse that the Secretary considers that under
			 all the circumstances, if the surviving spouse had not disposed of such
			 resource, it would be reasonable that the resource (or some portion of the
			 resource) be consumed for the surviving spouse's maintenance.
										
											(ii)
											For purposes of this paragraph, the Secretary may consider, in accordance with regulations the
			 Secretary shall prescribe, a transfer of an asset (including a transfer of
			 an asset to an annuity, trust, or other financial instrument or
			 investment) a disposal of a covered resource for less than fair market
			 value if such transfer reduces the amount in the corpus of the estate of
			 the surviving spouse that the Secretary considers, under all the
			 circumstances, would be reasonable to be consumed for the surviving
			 spouse's maintenance.
										
										(C)
										(i)
											The look-back date described in this clause is a date that is 36 months before the date described
			 in clause (ii).
										
											(ii)
											The date described in this clause is the date on which the surviving spouse applies for pension
			 under section 1541 of this title or, if later, the date on which the
			 surviving spouse disposes of covered resources for less than fair market
			 value.
										
										(D)
										The date described in this subparagraph is the first day of the first month in or after which
			 covered resources were disposed of for less than fair market value and
			 which does not occur in any other period of ineligibility under this
			 paragraph.
									
										(E)
										The number of months calculated under this subparagraph shall be equal to—
										
											(i)
											the total, cumulative uncompensated value of the portion of the covered resources so disposed of by
			 the surviving spouse on or after the look-back date described in
			 subparagraph (C)(i) that the Secretary determines would reasonably have
			 been consumed for the surviving spouse's maintenance; divided by
										
											(ii)
											the maximum amount of monthly pension that is payable to a surviving spouse under section 1541 of
			 this title, including the maximum amount of increased pension payable
			 under such section on account of a child, but not including any amount of
			 pension payable under such section because a surviving spouse is in need
			 of regular aid and attendance or is permanently housebound,
										rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case
			 exceed 36 months.; and
						
							(C)
							by adding at the end the following new paragraph:
							
								
									(4)
									(A)
										If a surviving spouse otherwise eligible for payment of increased pension under subsection (c),
			 (d), or (e) of section 1541 of this title on account of a child or the
			 child disposes of covered resources for less than fair market value on or
			 after the look-back date described in subparagraph (C)(i), the Secretary
			 shall deny or discontinue payment of such increased pension for months
			 during the period beginning on the date described in subparagraph (D) and
			 equal to the number of months calculated as provided in subparagraph (E).
									
										(B)
										(i)
											For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of
			 the estate of the child that the Secretary considers that under all the
			 circumstances, if the surviving spouse or the child had not disposed of
			 such resource, it would be reasonable that the resource (or some portion
			 of the resource) be consumed for the child's maintenance.
										
											(ii)
											For purposes of this paragraph, the Secretary may consider, in accordance with regulations the
			 Secretary shall prescribe, a transfer of an asset (including a transfer of
			 an asset to an annuity, trust, or other financial instrument or
			 investment) a disposal of a covered resource for less than fair market
			 value if such transfer reduces the amount in the corpus of the estate of
			 the child that the Secretary considers, under all the circumstances, would
			 be reasonable to be consumed for the child's maintenance.
										
										(C)
										(i)
											The look-back date described in this clause is a date that is 36 months before the date described
			 in clause (ii).
										
											(ii)
											The date described in this clause is the date on which the surviving spouse applies for payment of
			 increased pension under subsection (c), (d), or (e) of section 1541 of
			 this title on account of a child or, if later, the date on which the
			 surviving spouse (or the child) disposes of covered resources for less
			 than fair market value.
										
										(D)
										The date described in this subparagraph is the first day of the first month in or after which
			 covered resources were disposed of for less than fair market value and
			 which does not occur in any other period of ineligibility under this
			 paragraph.
									
										(E)
										The number of months calculated under this clause shall be equal to—
										
											(i)
											the total, cumulative uncompensated value of the portion of the covered resources so disposed of by
			 the surviving spouse (or the child) on or after the look-back date
			 described in subparagraph (C)(i) that the Secretary determines would
			 reasonably have been consumed for the child's maintenance; divided by
										
											(ii)
											the maximum amount of increased monthly pension that is payable to a surviving spouse under
			 subsection (c), (d), or (e) of section 1541 of this title on account of a
			 child,
										rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case
			 exceed 36 months.;
						
						(2)
						in subsection (b)—
						
							(A)
							by inserting (1) before The Secretary; and
						
							(B)
							by adding at the end the following new paragraph:
							
								
									(2)
									(A)
										If a child otherwise eligible for payment of pension under section 1542 of this title or any person
			 with whom such child is residing who is legally responsible for such
			 child's support disposes of covered resources for less than fair market
			 value on or after the look-back date described in subparagraph (C)(i), the
			 Secretary shall deny or discontinue the payment of pension to such child
			 under section 1542 of this title for months during the period beginning on
			 the date described in subparagraph (D) and equal to the number of months
			 calculated as provided in subparagraph (E).
									
										(B)
										(i)
											For purposes of this paragraph, a covered resource is any resource that was a part of the corpus of
			 the estate of the child or the corpus of the estate of any person with
			 whom such child is residing who is legally responsible for such child's
			 support that the Secretary considers that under all the circumstances, if
			 the child or person had not disposed of such resource, it would be
			 reasonable that the resource (or some portion of the resource) be consumed
			 for the child's maintenance.
										
											(ii)
											For purposes of this paragraph, the Secretary may consider, in accordance with regulations the
			 Secretary shall prescribe, a transfer of an asset (including a transfer of
			 an asset to an annuity, trust, or other financial instrument or
			 investment) a disposal of a covered resource for less than fair market
			 value if such transfer reduces the amount in the corpus of the estate
			 described in clause (i) that the Secretary considers, under all the
			 circumstances, would be reasonable to be consumed for the child's
			 maintenance.
										
										(C)
										(i)
											The look-back date described in this clause is a date that is 36 months before the date described
			 in clause (ii).
										
											(ii)
											The date described in this clause is the date on which the child applies for pension under section
			 1542 of this title or, if later, the date on which the child (or person
			 described in subparagraph (B)) disposes of covered resources for less than
			 fair market value.
										
										(D)
										The date described in this clause is the first day of the first month in or after which covered
			 resources were disposed of for less than fair market value and which does
			 not occur in any other period of ineligibility under this paragraph.
									
										(E)
										The number of months calculated under this clause shall be equal to—
										
											(i)
											the total, cumulative uncompensated value of the portion of the covered resources so disposed of by
			 the child (or person described in subparagraph (B)) on or after the
			 look-back date described in subparagraph (C)(i) that the Secretary
			 determines would reasonably have been consumed for the child's
			 maintenance; divided by
										
											(ii)
											the maximum amount of monthly pension that is payable to a child under section 1542 of this title,
										rounded down, in the case of any fraction, to the nearest whole number, but shall not in any case
			 exceed 36 months.; and
						
						(3)
						by adding at the end the following new subsection:
						
							
								(c)
								(1)
									(A)
										The Secretary shall not deny or discontinue payment of pension under section 1541 or 1542 of this
			 title or payment of increased pension under subsection (c), (d), or (e) of
			 section 1541 of this title on account of a child by reason of the
			 application of subsection (a)(2), (a)(4), or (b)(2) of this section to the
			 disposal of resources by an individual—
										
											(i)
											if—
											
												(I)
												a satisfactory showing is made to the Secretary (in accordance with regulations promulgated by the
			 Secretary) that all resources disposed of for less than fair market value
			 have been returned to the individual who disposed of the resources; or
											
												(II)
												the Secretary determines, under procedures established by the Secretary in accordance with
			 subparagraph (B), that the denial or discontinuance of payment would work
			 an undue hardship; or
											
											(ii)
											to the extent that any portion of the resources disposed of for less than fair market value have
			 been returned to the individual who disposed of the resources.
										
										(B)
										Undue hardship would be worked by the denial or discontinuance of payment for purposes of
			 subparagraph (A)(i)(II) if the denial or discontinuance of payment would
			 deprive the individual during the period of denial or discontinuance—
										
											(i)
											of medical care such that the individual's life or health would be endangered;
										
											(ii)
											of necessary food or clothing, or other necessities of life; or
										
											(iii)
											on such other basis as the Secretary shall specify in the procedures required by subparagraph
			 (A)(i)(II).
										
										(C)
										If payment of pension or increased pension that would otherwise be denied or discontinued by reason
			 of the application of subsection (a)(2), (a)(4), or (b)(2) is denied or
			 discontinued only in part by reason of the return of resources as
			 described in subparagraph (A)(ii), the period of the denial or
			 discontinuance as determined pursuant to subparagraph (E) of subsection
			 (a)(2), (a)(4), or (b)(2), as applicable, shall be recalculated to take
			 into account such return of resources.
									
									(2)
									At the time a surviving spouse or child applies for pension under section 1541 or 1542 of this
			 title or increased pension under subsection (c), (d), or (e) of section
			 1541 of this title on account of a child, and at such other times as the
			 Secretary considers appropriate, the Secretary shall—
									
										(A)
										inform such surviving spouse or child of the provisions of subsections (a)(2), (a)(4), and (b)(2),
			 as applicable, providing for a period of ineligibility for payment of
			 pension or increased pension under such sections for individuals who make
			 certain dispositions of resources for less than fair market value,
			 including the exception for hardship from such period of ineligibility;
									
										(B)
										obtain from such surviving spouse or child information which may be used in determining whether or
			 not a period of ineligibility for such payments would be required by
			 reason of such subsections; and
									
										(C)
										provide such surviving spouse or child a timely process for determining whether or not the
			 exception for hardship shall apply to such surviving spouse or child.
									.
					
					(c)
					Effective date
					Subsections (a)(2), (b)(2), and (c) of section 1522 of title 38, United States Code, as added by
			 subsection (a), and subsections (a)(2), (a)(4), (b)(2), and (c) of section
			 1543 of such title, as added by subsection (b), shall take effect on the
			 date that is one year after the date of the enactment of this Act and
			 shall apply with respect to payments of pension and increased pension
			 applied for after such date and to payments of pension and increased
			 pension for which eligibility is redetermined after such date, except that
			 no reduction in pension shall be made under such subsections because of
			 any disposal of covered resources made before such date.
				
					(d)
					Annual reports
					
						(1)
						In general
						Not later than 30 months after the date of the enactment of this Act and not less frequently than
			 once each year thereafter through 2018, the Secretary of Veterans Affairs
			 shall submit to the appropriate committees of Congress a report on the
			 administration of subsections (a)(2), (b)(2), and (c) of section 1522 of
			 title 38, United States Code, as added by subsection (a), and subsections
			 (a)(2), (a)(4), (b)(2), and (c) of section 1543 of such title, as added by
			 subsection (b), during the most recent 12-month period.
					
						(2)
						Elements
						Each report submitted under paragraph (1) shall include the following, for the period covered by
			 the report:
						
							(A)
							The number of individuals who applied for pension under chapter 15 of such title.
						
							(B)
							The number of individuals who received pension under such chapter.
						
							(C)
							The number of individuals with respect to whom the Secretary denied or discontinued payment of
			 pension under the subsections referred to in paragraph (1).
						
							(D)
							A description of any trends identified by the Secretary regarding pension payments that have
			 occurred as a result of the amendments made by this section.
						
							(E)
							Such other information as the Secretary considers appropriate.
						
						(3)
						Appropriate committees of Congress defined
						In this subsection, the term appropriate committees of Congress means—
						
							(A)
							the Committee on Veterans' Affairs and the Special Committee on Aging of the Senate; and
						
							(B)
							the Committee on Veterans' Affairs of the House of Representatives.
						
				903.
				Extension of reduced pension for certain veterans covered by medicaid plans for services furnished
			 by nursing facilities
				
					(a)
					In general
					Subsection (d)(7) of section 5503 is amended by striking November 30, 2016 and inserting September 30, 2023.
				
					(b)
					Clerical amendments
					
						(1)
						Section heading
						The section heading of such section is amended to read as follows: Reduced pension for certain hospitalized veterans and certain veterans receiving domiciliary,
			 nursing home, or nursing facility care.
					
						(2)
						Table of sections
						The table of sections at the beginning of chapter 55 is amended by striking the item relating to
			 section 5503 and inserting the following new item:
						
							
								5503. Reduced pension for certain hospitalized veterans and certain veterans receiving domiciliary,
			 nursing home, or nursing facility care.
							
							.
					
				904.
				Conditions on award of per diem payments by Secretary of Veterans Affairs for provision of housing
			 or services to homeless veterans
				
					(a)
					Condition
					
						(1)
						In general
						Section 2012(c)(1) is amended by striking unless the facilities and all that follows through may specify. and inserting the following: “unless the Secretary certifies the following:
						
							
								(A)
								That the building where the grant recipient or eligible entity provides housing or services for
			 which the grant recipient or eligible entity would receive such payment is
			 in compliance with the codes relevant to the operations and level of care
			 provided, including applicable provisions of the most recently published
			 version of the Life Safety Code of the National Fire Protection
			 Association or such other comparable fire and safety requirements as the
			 Secretary may specify.
							
								(B)
								That such building and such housing or services are in compliance with licensing requirements, fire
			 and safety requirements, and any other requirements in the jurisdiction in
			 which the building is located regarding the condition of the building and
			 the provision of such housing or services.
							.
					
						(2)
						Effective date
						The amendment made by paragraph (1) shall apply with respect to an application for a per diem
			 payment under section 2012 of title 38, United States Code, submitted on
			 or after the date of the enactment of this Act.
					
					(b)
					Annual inspections required
					Section 2012 is amended by striking subsection (b) and inserting the following new subsection (b):
					
						
							(b)
							(1)
								Not less frequently than once each fiscal year, the Secretary shall inspect each facility of each
			 grant recipient or entity eligible for payments under subsection (a) at
			 which the recipients and entities provide services under section 2011 of
			 this title or this section.
							
								(2)
								Except as provided in paragraph (1), inspections made under such paragraph shall be made at such
			 times as the Secretary considers necessary.
							
								(3)
								An inspection of a facility of a recipient or entity described in paragraph (1) made under such
			 paragraph may be made with or without prior notice to the recipient or
			 entity, as the Secretary considers appropriate.
							
								(4)
								No per diem payment may be provided to a grant recipient or eligible entity under this section
			 unless the facilities of the grant recipient or eligible entity meet such
			 standards as the Secretary shall prescribe.
							.
				
					(c)
					Revocation of certification authorized
					Subsection (c) of such section is amended—
					
						(1)
						by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
					
						(2)
						in paragraph (1), as amended by subsection (a)(1), by striking in paragraph (2) and inserting in paragraph (4); and
					
						(3)
						by inserting after paragraph (1) the following new paragraph (2):
						
							
								(2)
								The Secretary may revoke any certification made under paragraph (1) if the Secretary determines
			 that such certification is no longer accurate.
							.
					
					(d)
					Congressional notification of termination of per diem required
					Such subsection is further amended by inserting after paragraph (2) the following new paragraph
			 (3):
					
						
							(3)
							Not later than 30 days after the date on which the Secretary terminates provision of per diem
			 payment under this section to a grant recipient or an eligible entity, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate
			 and the Committee on Veterans' Affairs of the House of Representatives
			 notice of such termination if such termination were made because a
			 facility of the grant recipient or eligible entity did not comply with—
							
								(A)
								an applicable provision of the most recently published version of the Life Safety Code of the
			 National Fire Protection Association or such other comparable fire and
			 safety requirement as the Secretary has specified; or
							
								(B)
								a licensing requirement, fire or safety requirement, or another requirement in the jurisdiction in
			 which the facility is located regarding the condition of the facility.
							.
				
					(e)
					Treatment of current recipients of per diem payments
					
						(1)
						Assessment
						In the case of the recipient of a per diem payment under section 2012 of title 38, United States
			 Code, that receives such a payment during the year in which this Act is
			 enacted for the provision of housing or services, the Secretary of
			 Veterans Affairs shall assess whether the building where such housing or
			 services are provided is and whether the housing and services are in
			 compliance as required by section 2012(c)(1) of such title, as amended by
			 subsection (a)(1).
					
						(2)
						Failure to comply
						In the case described in paragraph (1), if the Secretary does not certify the compliance of the
			 building and the housing or services under such section before the date
			 that is two years after the date of the enactment of this Act, the
			 Secretary may not make any additional per diem payments to the recipient
			 for the provision of such housing or services under section 2012 of such
			 title until the Secretary certifies that such building is and such housing
			 or services are in compliance.
					
					(f)
					Conforming condition on award of grants by Secretary of Veterans Affairs for comprehensive service
			 programs
					Section 2011(b)(5)(A) is amended by inserting , including housing and building codes,.
				
				905.
				Exception to certain recapture requirements and treatment of contracts and grants with State homes
			 with respect to care for homeless veterans
				
					(a)
					Exception to certain recapture requirements
					Section 8136(b) is amended by inserting , or the provision of services or conduct of a program pursuant to a contract or grant issued or
			 awarded by the Secretary under subchapter II of chapter 20 or section
			 2031(a)(2) of this title, after outpatient clinic.
				
					(b)
					Construction
					The amendment made by subsection (a) may not be construed to authorize the Secretary of Veterans
			 Affairs to enter into a contract with a State home or award a grant to a
			 State home for the furnishing of residential care for a veteran without—
					
						(1)
						identifying a substantial need for such care; and
					
						(2)
						determining that the State home is the most appropriate provider of such care.
					
				906.
				Extended period for scheduling of medical exams for veterans receiving temporary disability ratings
			 for severe mental disorders
				Section 1156(a)(3) is amended by striking six months and inserting 18 months.
			
				907.
				Authority to issue Veterans ID Cards
				
					(a)
					Authority
					
						(1)
						In general
						The Secretary of Veterans Affairs may issue a card to a veteran that identifies the veteran as a
			 veteran and includes a photo of the veteran and the name of the veteran.
					
						(2)
						No requirement for enrollment or receipt of benefits
						The Secretary may issue a card under paragraph (1) to a veteran, whether or not such veteran is—
						
							(A)
							enrolled in the system of annual patient enrollment established under section 1705(a) of title 38,
			 United States Code; or
						
							(B)
							in receipt of educational assistance, compensation, or pension under laws administered by the
			 Secretary.
						
						(3)
						Designation
						A card issued under paragraph (1) may be known as a Veterans ID Card.
					
					(b)
					Recognition of Veterans ID Cards for reduced pricing of pharmaceuticals, consumer products, and
			 services
					The Secretary may work with national retail chains that offer reduced prices on pharmaceuticals,
			 consumer products, and services to veterans to ensure that such retail
			 chains recognize cards issued under subsection (a)(1) for purposes of
			 offering reduced prices on pharmaceuticals, consumer products, and
			 services.
				
					(c)
					Veteran defined
					In this section, the term veteran has the meaning given the term in section 101 of title 38, United States Code.
				
					(d)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
				908.
				Honoring as veterans certain persons who performed service in the reserve components of the Armed
			 Forces
				Any person who is entitled under chapter 1223 of title 10, United States Code, to retired pay for nonregular service or, but for age, would be
			 entitled under such chapter to retired pay for nonregular service shall be
			 honored as a veteran but shall not be entitled to any benefit by reason of
			 this honor.
			
				909.
				Extension of authority for Secretary of Veterans Affairs to obtain information from Secretary of
			 the Treasury and Commissioner of Social Security for income verification
			 purposes
				Section 5317(g) is amended by striking September 30, 2016 and inserting September 30, 2018.
			
				910.
				Extension of authority for Secretary of Veterans Affairs to issue and guarantee certain loans
				Section 3729(b)(2) is amended—
				
					(1)
					in subparagraph (A)—
					
						(A)
						in clause (iii), by striking October 1, 2017 and inserting September 30, 2023; and
					
						(B)
						in clause (iv), by striking October 1, 2017 and inserting September 30, 2023;
					
					(2)
					in subparagraph (B)—
					
						(A)
						in clause (i), by striking October 1, 2017 and inserting September 30, 2023; and
					
						(B)
						in clause (ii), by striking October 1, 2017 and inserting September 30, 2023;
					
					(3)
					in subparagraph (C)—
					
						(A)
						in clause (i), by striking October 1, 2017 and inserting September 30, 2023; and
					
						(B)
						in clause (ii), by striking October 1, 2017 and inserting September 30, 2023; and
					
					(4)
					in subparagraph (D)—
					
						(A)
						in clause (i), by striking October 1, 2017 and inserting September 30, 2023; and
					
						(B)
						in clause (ii), by striking October 1, 2017 and inserting September 30, 2023.
					
				911.
				Eligibility for interment in national cemeteries for certain naturalized individuals
				
					(a)
					In general
					Section 2402(a) is amended by adding at the end the following new
			 paragraph:
					
						
							(10)
							Any individual—
							
								(A)
								who—
								
									(i)
									was naturalized pursuant to section 2(1) of the Hmong Veterans’ Naturalization Act of 2000 (Public
			 Law 106–207; 8 U.S.C. 1423 note); and
								
									(ii)
									at the time of the individual’s death resided in the United States; or
								
								(B)
								who—
								
									(i)
									the Secretary determines served with a special guerrilla unit or irregular forces operating from a
			 base in Laos in support of the Armed Forces of the United States at any
			 time during the period beginning February 28, 1961, and ending May 7,
			 1975; and
								
									(ii)
									at the time of the individual’s death—
									
										(I)
										was a citizen of the United States or an alien lawfully admitted for permanent residence in the
			 United States; and
									
										(II)
										resided in the United States.
									. 
				
					(b)
					Effective date
					The amendment made by subsection (a) shall apply with respect to an individual dying on or after
			 the date
			 of the enactment of this Act.
				912.
				Canadian Forces Base Gagetown
			 independent study and registry
				
					(a)
					Independent study
					
						(1)
						In general
						The Secretary of Veterans Affairs shall provide for a study on the potential exposure of
			 individuals to toxic substances
			 or environmental hazards related to service at Canadian Forces Base
			 Gagetown, New Brunswick,
			 Canada, at any time during the period beginning on January 1, 1956, and
			 ending on December
			 31, 2006.
					
						(2)
						Elements
						The study required by paragraph (1) shall—
						
							(A)
							assess the health risks associated with the exposure of individuals to toxic substances or
			 environmental hazards described in paragraph (1); and
						
							(B)
							determine if a registry of individuals who were exposed to toxic substances or environmental
			 hazards during service at Canadian Forces Base Gagetown would be advisable
			 as an effective tool to assess such health risks.
						
						(3)
						Independent entity
						The study required by paragraph (1) shall be carried out by an entity  that—
						
							(A)
							has experience conducting studies with respect to the exposure of individuals to toxic substances
			 or environmental hazards; and
						
							(B)
							is not affiliated with the Department.
						
						(4)
						Deadline for completion
						The study required by paragraph (1) shall be completed not later than 540 days after the date of
			 the enactment of this Act.
					
					(b)
					Registry
					
						(1)
						In general
						If the entity that carries out the independent study provided for under paragraph (1) of subsection
			 (a) determines pursuant to paragraph (2)(B) of such subsection that a
			 registry described in such paragraph (2)(B) would be an effective tool as
			 described in such paragraph (2)(B), the Secretary may
			 establish
			 and maintain a registry to be known as the Canadian Forces Base
			 Gagetown Health Registry (in this subsection referred to as the
			 Registry).
					
						(2)
						Contents
						The
			 Registry shall include the following information:
						
							(A)
							A list containing the name of each
			 individual who—
							
								(i)
								while serving as a member of the Armed Forces, was stationed at
			 or underwent training at Canadian Forces Base Gagetown at any time during
			 the period beginning on January 1, 1956, and ending on
			 December
			 31, 2006; and
							
								(ii)
								(I)
									applies for care
			 or services from the Department of Veterans Affairs under chapter 17 of
			 title
			 38, United States Code;
								
									(II)
									files a claim for
			 compensation under chapter 11 of such title on the basis of any disability
			 that may be associated with such service; or
								
									(III)
									dies and is
			 survived by a spouse, child, or parent who files a claim for dependency
			 and
			 indemnity compensation under chapter 13 of such title on the basis of such
			 service.
								
							(B)
							Relevant medical
			 data relating to the health status of, and other information that the
			 Secretary
			 considers relevant and appropriate with respect to, each individual
			 described
			 in subparagraph (A) who—
							
								(i)
								grants to the
			 Secretary permission to include such information in the Registry; or
							
								(ii)
								at the time the
			 name of the individual is added to the Registry, is deceased.
							
						(3)
						Consultation with other agencies
						The
			 Secretary of Veterans Affairs shall consult with the Secretary of Defense
			 and the heads of other agencies as the Secretary of Veterans Affairs
			 considers necessary to
			 establish
			 and maintain the Registry.
					
				913.
				Review of determination of certain service in Philippines during World War II
				
					(a)
					In general
					The Secretary of Veterans Affairs, in consultation with the Secretary of Defense and such military
			 historians as the Secretary of Defense recommends, shall review the
			 process used to determine whether a covered individual served in support
			 of the Armed Forces of the United States during World War II in accordance
			 with section 1002(d) of title X of Division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5; 38 U.S.C. 107 note) for
			 purposes of determining whether such covered individual is eligible for
			 payments described in such section.
				
					(b)
					Covered individuals
					In this section, a covered individual is any individual who timely submitted a claim for benefits
			 under subsection (c) of section 1002 of title X of Division A of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 38
			 U.S.C. 107 note) based on service as described in subsection (d) of that
			 section.
				
					(c)
					Report
					Not later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report detailing any findings, actions taken, or recommendations for
			 legislative action with respect to the review conducted under subsection
			 (a).
				
					(d)
					Prohibition on benefits for disqualifying conduct under new process pursuant to review
					If pursuant to the review conducted under subsection (a) the Secretary of Veterans Affairs
			 determines to establish a new process for the making of payments as
			 described in that subsection, the process shall include mechanisms to
			 ensure that individuals are not treated as covered individuals for
			 purposes of such payments if such individuals engaged in any disqualifying
			 conduct during service described in that subsection, including
			 collaboration with the enemy or criminal conduct.
				
				914.
				Review of determination of certain service of merchant mariners during World War II
				
					(a)
					In general
					The Secretary of Veterans Affairs, in consultation with the Secretary of Defense, the Secretary of
			 Homeland Security and such military historians as the Secretary of Defense
			 recommends, shall review the process used to determine whether an
			 individual performed service under honorable conditions that satisfies the
			 requirements of a coastwise merchant seaman who is recognized pursuant to
			 section 401 of the GI Bill Improvement Act of 1977 (Public Law 95–202; 38
			 U.S.C. 106 note) as having performed active duty service.
				
					(b)
					Report
					Not later than 90 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report detailing any findings, actions taken, or recommendations for
			 legislative action with respect to the review conducted under subsection
			 (a).
				
				915.
				Report on practices of the Department of Veterans Affairs to adequately provide services to
			 veterans with hearing loss
				
					(a)
					In general
					Not later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to the Committee on Veterans’ Affairs of the Senate
			 and the Committee on Veterans’ Affairs of the House of Representatives a
			 report on the actions taken by the Secretary to implement the findings and
			 recommendations included in the 2006 report by the Institute of Medicine
			 of the National Academies entitled Noise and Military Service: Implications for Hearing Loss and Tinnitus that was prepared pursuant to section 104 of the Veterans Benefits Act of 2002 (Public Law
			 107–330; 116 Stat. 2822).
				
					(b)
					Effect of Duty Military Occupational Specialty Noise Exposure Listing on receipt of benefits by
			 veterans
					
						(1)
						In general
						The Secretary shall include in the report required by subsection (a) an evaluation of the extent to
			 which veterans who had a military occupational specialty during service as
			 a member of the Armed Forces that is not included on the Duty Military
			 Occupational Specialty Noise Exposure Listing (in this subsection referred
			 to as the MOS List) are precluded from receiving benefits related to hearing loss from the Department of Veterans
			 Affairs.
					
						(2)
						Data
						The Secretary shall include in the evaluation required by paragraph (1) the following:
						
							(A)
							With respect to veterans who had a military occupational specialty included on the MOS List—
							
								(i)
								the number of claims for benefits related to hearing loss from the Department of Veterans Affairs
			 that were granted; and
							
								(ii)
								the number of claims for benefits related to hearing loss from the Department that were denied.
							
							(B)
							With respect to veterans who had a military occupational specialty not included on the MOS List—
							
								(i)
								the number of claims for benefits related to hearing loss from the Department that were granted;
							
								(ii)
								the number of claims for benefits related to hearing loss from the Department that were denied;
							
								(iii)
								of the number of denied claims under clause (ii), the number of those claims that were appealed;
			 and
							
								(iv)
								of the number of appealed claims under clause (iii), the number of those appealed claims that were
			 successfully appealed.
							
					(c)
					Additional matters
					The Secretary shall include in the report required by subsection (a) the following:
					
						(1)
						In the case of a veteran with unilateral hearing loss, an explanation of the scientific basis for
			 the practice of the Department of determining a disability rating level
			 with respect to hearing based on an examination of that veteran's healthy
			 ear instead of the injured ear.
					
						(2)
						An analysis of the reduction in earning capacity for veterans as a result of unilateral hearing
			 loss, with a focus on the ability of those veterans—
						
							(A)
							to detect the direction of sound; and
						
							(B)
							to understand speech.
						
						(3)
						An explanation of the rationale for the practice of the Department of not issuing a compensable
			 rating for hearing loss at certain levels that are severe enough to
			 require the use of hearing aids.
					
						(4)
						A survey of the audiologists that conduct compensation and pension examinations for the Department
			 to assess the implementation of the most recent edition of the best
			 practices manual for hearing loss and tinnitus examinations that includes
			 the following:
						
							(A)
							A description of the training received by those audiologists compared to the methods described in
			 the most recent edition of the best practices manual for hearing loss and
			 tinnitus examinations.
						
							(B)
							An assessment of how those audiologists have complied with that training.
						
							(C)
							Whether those audiologists are using a range of tones up to 8000 hertz to test the hearing of
			 veterans.
						
					(d)
					Construction
					Nothing in this section shall be construed to authorize or require the Secretary to defer, delay,
			 or replace the ongoing efforts of the Secretary to update the schedule of
			 ratings required by section 1155 of title 38, United States Code.
				
					(e)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
				916.
				Report on joint programs of Department of Veterans Affairs and Department of Defense with respect
			 to hearing loss of members of the Armed Forces and veterans
				
					(a)
					In general
					Not later than two years after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall, in consultation with the Secretary of Defense, submit to
			 Congress a report that identifies the following:
					
						(1)
						Goals for the Department of Veterans Affairs and the Department of Defense for the prevention,
			 early detection, and treatment of hearing loss by the National Center for
			 Rehabilitative Auditory Research of the Department of Veterans Affairs and
			 the Hearing Center of Excellence of the Department of Defense.
					
						(2)
						Resources of the Department of Veterans Affairs that could be made available to assist the
			 Department of Defense in conducting audiometric tests and tinnitus
			 screenings for members of the Armed Forces.
					
						(3)
						Barriers to information being added to the Hearing Loss and Auditory System Injury Registry
			 required under section 721(c)(1) of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4506).
					
						(4)
						Recommendations for any legislative or administrative actions necessary with respect to the Hearing
			 Loss and Auditory System Injury Registry—
						
							(A)
							to assist in achieving the goals specified in paragraph (1);
						
							(B)
							to improve the adjudication of claims for benefits with respect to hearing loss; and
						
							(C)
							to further the research objectives of the National Center for Rehabilitative Auditory Research of
			 the Department of Veterans Affairs and the Hearing Center of Excellence of
			 the Department of Defense.
						
					(b)
					Effective date
					This section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
				
				917.
				Designation of American World War II Cities
				
					(a)
					In general
					The Secretary of Veterans Affairs shall designate at least one city in the United States each year
			 as an American World War II City.
				
					(b)
					Criteria for designation
					After the designation made under subsection (c), the Secretary, in consultation with the Secretary
			 of Defense, shall make each designation under subsection (a) based on the
			 following criteria:
					
						(1)
						Contributions by a city to the war effort during World War II, including those related to defense
			 manufacturing, bond drives, service in the Armed Forces, and the presence
			 of military facilities within the city.
					
						(2)
						Efforts by a city to preserve the history of the city’s contributions during World War II,
			 including through the establishment of preservation organizations or
			 museums, restoration of World War II facilities, and recognition of World
			 War II veterans.
					
					(c)
					First American World War II City
					The city of Wilmington, North Carolina, is designated as an American World War II City.
				
					(d)
					Expiration of authority
					The requirements of subsections (a) and (b) shall terminate on the date that is five years after
			 the date of the enactment of this Act.
				
